ICJ_053_Namibia_UNSC_NA_1971-06-21_ADV_01_NA_08_EN.txt. DISSENTING OPINION OF
JUDGE SIR GERALD FITZMAURICE

[A summary of main conclusions
is given in paragraph 10 of this Opinion; and a synoptical table
of contents appears at the end, after the Annex.]

PART I

INTRODUCTORY CONSIDERATIONS

1. The real issues in the case

1. Although I respect the humanitarian sentiments and the avowed
concern for the welfare of the peoples of SW. Africa which so clearly
underlie the Opinion of the Court in this case, I cannot as a jurist accept
the reasoning on which it is based. Moreover, the Opinion seems to me
insufficiently directed to those aspects of the matter which really require
to be established in order to warrant the conclusion that South Africa’s
mandate in respect of SW. Africa stands validly revoked. Much of the
substance of the Opinion (1.e., that part of it which does not deal with
formal, preliminary or incidental matters) is taken up with demonstrating
that League of Nations mandates, as an international institution, survived
the dissolution of the League—whereas what is really in issue in this case
is not the survival of the Mandate for SW. Africa but its purported
revocation. Whether or not South Africa still disputes the survival of the
Mandate, it certainly disputes its survival in the form of an obligation
owed to the United Nations (this is the basic issue in the case); and denies
that the organs of the United Nations have any competence or power
to revoke it.

2. As regards the Court’s conclusion that the Mandate has been
validly revoked, this can be seen to rest almost exclusively on two
assumptions—or rather, in the final analysis, on one only. I speak of
assumptions advisedly,—and indeed, concerning the second and more
far-reaching of the two (which in one form or another really underlies
and entirely motivates the whole Opinion of the Court), there is an
open admission that nothing more is needed—the matter being ‘‘self-

208
221 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

evident”. These two assumptions are first that there was, or there must
have been, an inherent right, vested in the United Nations, unilaterally to
revoke the Mandate in the event of fundamental breaches of it (unilaterally
determined to exist),—and secondly, that there have in fact been such
breaches. Since it is clear that the supposed inherent right of revocation,
even if it exists, could never be invoked except on a basis of fundamental
breaches (several passages in the Opinion specifically recognize that only
a material breach could justify revocation), it follows that the whole
Opinion, or at least its central conclusion, depends on the existence of
such breaches. How then does the Opinion deal with this essential
matter?—essential because, if there is insufficient justification in Jaw for
the assumption, the whole Opinion must fall to the ground, as also
(though not only for that reason) must the General Assembly’s Resolution
2145 of 1966 purporting to revoke, or declare the termination of the
Mandate, which was predicated on a similar assumption {.

3. The charges of breaches of the Mandate are of two main kinds. The
first relates to the failure to carry out, in relation to the United Nations an
obligation which, in the relevant provision of the Mandate itself (Article
6), is described as an obligation to make an annual report “‘to the Council
of the League of Nations”. At the critical date however, at which the
legal situation has to be assessed, namely in October 1966 when the
Assembly’s resolution 2145 purporting to revoke the Mandate, or declare
its termination, was adopted, the view that the failure to report to the
Assembly of the United Nations constituted a breach of it—let alone a
fundamental one—rested basically (not on a judgment? but} on an
Advisory Opinion given by this Court in 1950 which, being advisory only,

1 Since it is important that the true character and purport of this Resolution—
(not reproduced in the Opinion of. the Court)—should be understood, especially
as regards its tone and real motivation, I set it out verbatim and in extenso in the
Annex hereto (section 3, paragraph /5). There is hardly a clause in it which is not
open to challenge on grounds of law or fact;—but considerations of space forbid
a detailed analysis of it on the present occasion.

2 (a) So far as the reporting obligation is concerned, which is a distinct issue
from that of the survival of the Mandate in se, the 1955, 1956 and 1962 pronounce-
ments of the Court merely referred to the 1950 Opinion and added no new reasoning.
Tn its 1962 Judgment in the preliminary (jurisdictional) phase of the then SW. Africa
cases (Ethiopia and Liberia v. South Africa) in which the issue was not Article 6
but Article 7 of the Mandate, the Court, as an obiter dictum, simply recited with
approval the Court’s 1950 Opinion about the reporting obligation and did not
further deal with the matter, which therefore still rests essentially on the 1950
Opinion, Neither in the main conclusion, nor in the operative part of the 1962
Judgment, both of which appear on p. 347 of the Court’s 1962 Volume of Reports,
is there any mention of or pronouncement on it. The 1955 and 1956 Opinions given
in the Voting Procedure and Right of. Petitions cases were equally consequential
upon and based on, the original 1950 Opinion.

(6) It is not without significance perhaps, that the failure to render reports to
the Assembly—so heavily relied on in the Opinion of the Court—is not specifically

209
222 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

and rendered to the United Nations, not South Africa, was not binding
on the latter and, as regards this particular matter, was highly controversial
in character, attracted important dissents, and was the subject of much
subsequent serious professional criticism. This could not be considered an
adequate basis in law for the exercise of a power of unilateral revocation,
even if such a power existed. There cannot be a fundamental breach of
something that has never—in a manner binding upon the entity supposed
to be subject to it—been established as being an obligation at all,—which
has indeed always been, as it still is, the subject of genuine legal contes-
tation. That South Africa denied the existence of the obligation is of
course quite a different matter, and in no way a sufficient ground for
predicating a breach of it.

4. The second category of charges relates to conduct, said to be
detrimental to “the material and moral well-being and the social progress”?
of the inhabitants of the mandated territory, and thus contrary to Article 2
of the Mandate. These charges had never, at the critical date of the adoption
of Assembly resolution 2145, been the subject of any judicial determination
at all,—and in the present proceedings the Court has specifically refused
to investigate them, having rejected the South African application to be
allowed to present further > factual evidence and connected argument on
the matter. The justification for this rejection is said to be that practices of
“apartheid”, or separate development, are self-evidently detrimental to
the welfare of the inhabitants of the mandated territory, and that since
these practices are evidenced by laws and decrees of the Mandatory which
are matters of public record there is no need for any proof of them. This
is an easy line to take, and clearly saves much trouble. But is it becoming
to a court of law?—for the ellipsis in the reasoning is manifest. Certainly
the authenticity of the laws and decrees themselves does not need to be
established, and can be regarded as a matter of which, to use the common
law phrase, “judicial notice” would be taken without specific proof. But
the deductions to be drawn from such laws and decrees, as to the effect
they would produce in the particular local circumstances, must obviously
be at least open to argument,—and there are few, if any, mature systems
of private law, the courts of which, whatever conclusions they might
ultimately come to, would refuse to hear it. Yet it was on the very

 

mentioned (though presumably intended to be implicitly covered) in Assembly
resolution 2145, amongst the reasons for purporting to terminate the Mandate.
Much more prominence is given to the attainment of independence by the mandated
territory, which could not by any process of reasoning be a valid legal ground of
unilateral revocation.

3 Much evidence both written and oral was of course laid before the Court in
the 1965-1966 proceedings. But only four judges out of those who then composed
the Court now remain,—and in any case the Court, as such, has not made any
collective study of that evidence at all in the course of the present proceedings.

210
223 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

question of the alleged self-evidently detrimental effect of its policies of
apartheid in SW. Africa, that the Mandatory wanted to adduce further
factual evidence. Thus the Court, while availing itself of principles of
contractual law when it is a question of seeking to establish a right of
unilateral revocation for fundamental breaches, fails to apply those
corresponding safeguards which private law itself institutes, directed to
ensuring that there have indeed been such breaches. It is not by postula-
tions that this can be done.

5. In consequence, since the whole Opinion of the Court turns, in the
final analysis, on the view that fundamental breaches of the Mandate
have occurred, it must (regrettably) be concluded that, in the circum-
stances above described, this finding has been reached on a basis that
must endanger its authority on account of failure to conduct any adequate
investigation into the ultimate foundation on which it professes to rest.

#
* *

6. What, in truth, the present proceedings are or should properly
speaking, and primarily, be concerned with, is not any of this, but issues
of competence and powers,—for unless the necessary competence and
power to revoke South Africa’s mandate duly resided in the organs of the
United Nations,—unless the Mandatory, upon the dissolution of the
League of Nations, became accountable to such an organ,—no infringe-
ments of the Mandate, however serious, could operate in law to validate
an act of revocation by the United Nations, or impart to it any legal
effect. Here the fallacy, based on yet another unsubstantiated assumption
underlying the whole Opinion of the Court, namely that the survival of
the Mandate necessarily entailed the supervisory role of the United
Nations, becomes prominent.

7. As to unilateral revocability itself, the Opinion proceeds according
to a conception of the position of the various League of Nations man-
datories, in relation to their mandates, which would have been considered
unrecognizable in the time of the League, and unacceptable if recognized.
My reading of the situation is based—in orthodox fashion—on what
appears to have been the intentions of those concerned at the time. The
Court’s view, the outcome of a different, and to me alien philosophy, is
based on what has become the intentions of new and different entities and
organs fifty years later. This is not a legally valid criterion, and those
thinking of having recourse to the international judicial process at the
present time must pay close attention to the elaborate explanation of its
attitude on this kind of matter which the Court itself gives in its Opinion.

8. Under both heads,—the competence of the United Nations to
supervise, and the liability of the Mandate to (unilateral) revocation,—the
findings of the Court involve formidable legal difficulties which the

211
224 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

Opinion turns rather than meets, and sometimes hardly seems to notice
at all. Inferences based on the desirability or, as the case may be, the
undesirability, of certain results or consequences, do not, as my colleague
Judge Gros points out, form a satisfactory foundation for legal con-
clusions,—no more than would such an over-simplification of the issue
as that involved in the assertion that South Africa administered its
mandate on behalf of the United Nations which, therefore, had the right
to revoke it,—a view which quietly begs virtually every question in the case.
Here again, statements to the effect that certain results cannot be
accepted because this would be tantamount to admitting that given rights
were in their nature imperfect and unenforceable, do not carry conviction
as a matter of international law since, at the present stage of its develop-
ment, this is precisely what that system itself in large measure is, and
will, pending changes not at present foreseeable, continue to be. It is not
by ignoring this situation that the law will be advanced.

*
* *

9. Given the Court’s refusal to allow the appointment of a South
African judge ad hoc in the present case, in spite of its clearly very con-
tentious character (as to this, see section 4 of the Annex hereto), it is
especially necessary that the difficulties I refer to should be stated, and
fully gone into. This must be my excuse for the length of an Opinion
which the nature of the case makes it impossible to reduce, except at the
risk of important omissions.

2. Arrangement and statement of main conclusions

10. The substance of my view is contained in the four sections A-D of
Part II hereof (paragraphs 11-124). A postscriptum on certain related
political aspects of the whole matter is added (paragraph 125). As regards
the various preliminary issues that have arisen, these—or such of them as
I have feit it necessary to consider—are, together with one or two other
matters that can more conveniently be treated of there, dealt with in the
Annex that follows paragraph 125. On the substantive issues in the case
my principal conclusions, stated without their supporting reasoning, are
as follows:

(i) Although the various mandates comprising the League of Nations
mandates system survived the dissolution of that entity in 1946, neither
then nor subsequently did the United Nations, which was not the League’s
successor in law, become invested with the supervisory function previously
exercised by the Council of the League, as the corollary or counterpart of
the mandatories’ obligation to render reports to it. It was only if a
mandated territory was placed under the United Nations trusteeship

212
225 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

system (but there was no obligation to do this) that the supervisory
relationship arose. No mandates at all (and not merely South Africa’s)
were ever, as such, administered on behalf of the United Nations *.

(ii) The reporting obligation also survived the dissolution of the
League, but became dormant until such time as arrangements for
reactivating it, comparable to those which existed under the League, and
acceptable to the Mandatory, could be made °. It was not automatically
transformed into, nor ever became, an obligation owed to the United
Nations, such as to invest the latter with a supervisory function. The
Mandatory’s consent to what would, in effect, have been a novation of the
obligation was never given.

(iii) Even if the United Nations did become invested with a supervisory
functicn in respect of mandates not converted into trusteeships, this
function, as it was originally conceived on a League basis, did not
include any power of unilateral revocation. Consequently no such power
could have passed to the United Nations.

(iv) Even if such a power was possessed by the Council of the League,
the Assembly of the United Nations was not competent to exercise it,
because of the constitutional limitations to which its action as a United
Nations organ was inherently subject having regard both to the basic
structure and specific language of the Charter.

(v) Except as expressly provided in certain articles of the Charter not
material in the present context, the Assembly’s powers are limited to
discussion and making recommendations. It cannot bind the Mandatory
any more than the Council of the League could do.

(vi) Having regard to conclusions (i)-Gii) above, which relate to the
United Nations as a whole, the Security Council did not, on a mandates
basis, have any other or greater powers than the Assembly. Its action
could not therefore, on that basis, replace or validate defective Assembly

# With the exception of SW. Africa, all the various mandated territories—apart
of course from those that had become, or became, sovereign independent States—
were placed under United Nations trusteeship. This did not by any means take place
all at once,—but eventually SW. Africa was the only one to retain mandated status.
However, as the Court found in its Advisory Opinion of 1950 concerning the
International Status of South West Africa U.C.J. Reports 1950, at p. 144), the
mandatories were not under any legal obligation to place mandated territories under
the trusteeship system.

5 Tt appears that none of the mandatories rendered reports to the United Nations
in the interval (which could be as much as about two years) before the mandated
territory was converted into a trust territory or, in some cases, became independent,

213
226 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

action. The Security Council equally had no power to revoke the Man-
date.

(vii) The Security Council cannot, in the guise of peace-keeping,
validly bring about a result the true character of which consists of the
exercise of a purported supervisory function relative to mandates.

(viii) Even where the Security Council is acting genuinely for the
preservation or restoration of peace and security, it has no competence as
part of that process to effect definitive and permanent changes in territorial
rights, whether of sovereignty or administration, —and a mandate
involves, necessarily, a territorial right of administration, without which
it could not be operated.

(ix) The “Legal consequences for States” of the foregoing conclusions
are that the Mandate was not validly revoked by United Nations
action in 1966 or thereafter, and still subsists;—that the Mandatory is
still subject to all the obligations of the Mandate, whatever these may be
and has no right to annex the mandated territory or otherwise unilaterally
alter its status;—but that nor has the United Nations,—and that its
member States are bound to recognize and respect this position unless and
until it is changed by lawful means.

*
* *

In Part II of this opinion, which comes next, the reasoning in support
of these conclusions is distributed in the following way: as to conclusions
(i) and (ii), in Section A, paragraphs 11-64; as to conclusion (iii), in,
Section B, paragraphs 65-89; as to conclusions {iv}-(viii), in Section C,
paragraphs 90-116; and as to conclusion (ix), in Section D, paragraphs
117-124. The postscriptum (paragraph 125) follows. The Annex is
separately paragraphed and footnoted.

214
227 NAMIBIA (S.W, AFRICA) (DISS. OP. FITZMAURICE)

PART II

SUBSTANCE

SECTION À

THE UNITED NATIONS NEVER BECAME INVESTED WITH ANY
SUPERVISORY FUNCTION IN RESPECT OF MANDATES AS SUCH

1. Absence of any legal successorship as between the United
Nations and the League of Nations

11. There being no general rule of international law which would in-
volve a process of automatic successorship on the part of such an entity
as the United Nations to the functions and activities of a former entity
such as the League of Nations, there are only three ways in which the
United Nations could, upon the dissolution of the League, have become
invested with the latter’s powers in respect of mandates as such: namely,
(a) if specific arrangement to that effect had been made,—/(b) if such a
succession must be implied in some way,—or (c) if the mandatory con-
cerned—in this case South Africa—could be shown to have consented to
what would in effect have been a novation of the reporting obligation, in
the sense of agreeing to accept the supervision of, and to be accountable
to, a new and different entity, the United Nations, or some particular
organ of it.

12. It is my view that the United Nations did not in any of these three
ways become clothed with the mantle of the League in respect of man-
dates ;—but as regards the first of them, it is necessary to make it clear at
the outset that the matter went far beyond the field of mandates. There
was in fact a deliberate, general, politically and psychologically motivated,
rejection of any legal or political continuity at all between the United
Nations and the League (see paragraphs 35 and 36 below). Since mandates
were regarded as one of the League’s political activities, this raises a
presumption that there was not any takeover by the United Nations of the
League mandates system as such,—a view fully borne out by the creation
of the parallel United Nations trusteeship system, and the fact that the
mandatories were invited to convert their mandates into trusteeships,
though without obligation to do so. These matters will however more
conveniently be considered later, in their historical context;—and the
same applies to the question of whether South Africa, as Mandatory,
ever consented to the transfer to the United Nations of obligations which,

215
228 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

at the date of the entry into force of the Charter, were owed to the League
which was then still in existence, and remained so for some time after.

13. Meanwhile I turn to the second of the three possibilities mentioned
in the preceding paragraph,—namely that there was an implied succession
by the United Nations to League functions in respect of mandates, and
correspondingly an implied transfer to the United Nations of the obliga-
tions owed by the Mandatory to the League. It is easy to assume that
because the United Nations had certain resemblances to the League and
might have been regarded as its “natural’’ successor, therefore it was the
legal successor ;—but this was not the case. It is no less easy to assume, as
the Opinion of the Court clearly does—virtually without arguing the
point—that if, and because, the various mandates survived the dissolution
of the League, therefore the United Nations must necessarily and ipso
facto have become entitled to exercise a supervisory role in respect of
them, although they were a League, not a United Nations institution,
and are mentioned in the Charter only as territories that can, but do
not have to be, placed under United Nations trusteeship. The fallacy
in this kind of reasoning—or rather, presupposition, is evident. Even the
argument that only the United Nations could play such a part is, as will
be seen, erroneous.

2. No automatic or implied succession

(i) Origin and nature of
the supervisory function

14. The Council of the League of Nations (of which three of the prin-
cipal mandatories were permanent members) was never itself in terms
invested eo nomine with what has become known as the supervisory
function relative to the conduct of the various mandates 6. The very term
“supervisory” is moreover misleading in the light of the League voting
rule of unanimity including the vote of the member State affected,—that
is to say, when mandates were in question, the mandatory. The so-called
supervisory function was in reality predicated upon and derived from the
obligation of the mandatories to furnish an annual report to the Coun-

6 68 6b The plural, or the indefinite article, and small letter ‘‘m” is used in the
present opinion whenever the context does not require the sense to be confined to
the Mandate for SW. Africa or South Africa as Mandatory. Failure to do this
must result in a distortion of perspective;—for, subject to the differences between
“A”, “B” and ““C” mandates, as adumbrated in paragraphs 4, 5 and 6 of Article 22
of the League Covenant, and as resulting from, the texts of the various categories
of mandates, the position in most of the connections with which this case is con-
cerned was the same for all the mandates and mandatories—not peculiar to SW.
Africa. In particular, none of the mandates conferred any specific supervisory func-
tion on the League Council, and none went further in this respect than to include
the reporting obligation in substantially the same terms.

216
229 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

cil, through the then Permanent Mandate Commission,—as a sort of
inference, corollary or counterpart of that obligation. It was in that way
and no other that what has been called the accountability of the manda-
tories arose. This point, which is of primary importance when it comes to
determining what was the real nature of the supervisory function as
exercisable by the League Council, and whether it included the power to
revoke a mandatory’s $° mandate, is developed in full in Section B below.
Its relevance here is that it was this reporting obligation, and such “‘ac-
countability” as an obligation of that order may imply ?, that gave rise
to the specific function of supervision, not vice versa;—and what is
incontestably clear is that the whole question of who, or what entity, was
entitled to supervise, was bound up with and depended on the prior
question of who, or what entity, mandatories were obliged to report to
and, to that extent, become accountable to (but accountability did not in
any event—see footnote 7—imply control).

(ii) Distinction between the reporting obligation
in se and. the question of what entity can
claim performance of it

15. It follows that in order to determine what entity, if any, became
invested with the supervisory function after the disappearance of the
League and its Council, it is necessary to ascertain what entity, if any,
the mandatories then became obliged to report to, if they continued to be
subject as mandatories to the reporting obligation at all—(see footnote
5, paragraph 10 above). More specifically, in the context of the present
case, in order to answer the question whether the United Nations, in parti-
cular, became invested with any supervisory function, it will be necessary
to determine whether, in respect of any mandated territory not placed
under the United Nations trusteeship system, the mandatory concerned
became obliged to report to some organ of the United Nations (and
notably to its General Assembly, found by the Court in its 1950 Opinion
to be the most appropriate such organ for the purpose). The underlying
issue is whether the United Nations could claim not merely a right to be
reported to, but an exclusive right, in the sense that the obligation arose
in relation to it and it alone, and no other entity. In different terms: first,

7 As will be seen later, reporting in the context of mandates had none of the
implications that are involved when, for instance, it is said that ‘“‘X”’ reports to ““Y”
(a superior), which implies that ‘“‘X” takes his orders from ‘‘Y”. This was not the
position as between the League Council and the mandatories, any more than it is
as between the competent organs of the United Nations and member States ad-
ministering trust territories (see below, paragraphs 77 and 104, and also footnote 66,
paragraphs (6) and {c)).

217
230 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

given, as is generally accepted 8, that the various mandates survived the
dissolution of the League, then did the reporting obligation, the situation
of accountability considered in the abstract so to speak, equally survive
that dissolution as part of the concept of mandates;—and secondly, if so,
did it survive in the form of, or become converted into, an obligation to
report, to be accountable not just to some organ, but to that particular
organ which was and is the Assembly of the United Nations?

(iii) The reporting obligation, if it survived,
was capable of implementation otherwise
than by reporting to a United Nations organ

16. It is of course evident that if a reporting obligation survived the
dissolution of the League, the furnishing of reports to an organ of the
United Nations, in particular the General Assembly, was not the only
possible way in which that obligation could be discharged; nor was a
United Nations organ, specifically as such, in any way indispensable as a
recipient, and commentator on or critic of such reports. There were at the
time, and there are now, several international bodies in existence, much
more comparable in character to the League Council, or at least to the
former Permanent Mandates Commission, than the United Nations
Assembly, to which any mandatory preferring that course could have
arranged to report, and with which it could have carried on the sort of
dialogue that was carried on with the League organs:—and here it is
of primary importance to bear in mind that the absence of any compulsory
powers vested in such a body would have had no bearing on the situation,
since neither the League Council nor the Assembly of the United Nations
had any such powers in this matter °. Alternatively, if no appropriate
body could be found willing to act, it would have been open to any
mandatory, perhaps acting in conjunction with others, to set one up,

8 So far as this aspect of the subject is concerned, the South African contention
that the Mandate is at an end is both conditioned and indirect. It is maintained on
the one hand that the reporting obligation lapsed in its entirety on the dissolution
of the League because it then became impossible to perform it according to its actual
terms,—but also that it was not an essential part of the Mandate which could
continue without it. At the same time it is maintained that if the obligation is non-
severable—if it is an essential part of the Mandate—then its lapse entails the lapse
of the Mandate as a whole. These are alternative positions and there is no contra-
diction between them as the Opinion of the Court seeks to claim.

? This point, which goes to the root of much of the case, is more fully developed
in Section B below. According to League procedure the Council’s decisions were
not binding on the mandatory concerned unless the latter concurred in them, at
least tacitly; while the resolutions of the United Nations Assembly—except in
certain specific cases not material in this context—-only have the status of recom-
mendations and have no binding effect except, at most (and even that is open to
argument) for those who have affirmatively voted in favour of them.

218
231 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

to which the necessary reporting undertakings would be given,—the
ensuing reports, and comments thereon, being made public 1°,

(iv) There was no survival of the reporting
obligation in the form of an automatic
obligation to report to a United Nations
organ— Basic differences between the
League Council and the United Nations
Assembly as a supervisory body

17. For present purposes it is unnecessary to express any final view as
to whether the reporting obligation did or did not, in the abstract, or as a
concept, survive the dissolution of the League, because in any event I do
not consider that it survived in the form of an automatic self-operating
obligation to report to and accept the supervision, specifically, of the
United Nations, and in particular of its General Assembly. The uncon-
scious assumption (or has it been deliberate?) which has dogged the SW.
Africa question for so many years, that it was all the same thing for a
mandatory whether it reported to the League Council or to the United
Nations Assembly, so why should it not do so, is of course quite illusory,
because the character of the supervisory organ affects the character and
weight of the obligation. Taking this view does not necessarily mean
accepting the South African contention that the reporting obligation was
so intimately bound up with the character of the entity to be reported
to that, upon the extinction of that entity, it must lapse entirely +. But I
do accept the view that in no circumstances could an obligation to
report to and accept supervision at the hands of one organ—the League
Council—become converted automatically and ipso facto, and without
the consent of the mandatory (indeed against its will), into an obligation
relative to another organ, very differently composed, huge in numbers
compared with the League Council, functioning differently, by different
methods and procedures, on the basis of a different voting rule, and

 

10 In fact, none of the mandatories did this,—nor did any of them report to the
United Nations,—but, apart from South Africa, they did eventually convert their
mandates into trusteeships. |

11 See further as to this in Section D below, paragraphs 119-120. The matter
turns on:

(i) whether, as the Court found in 1950 W.C.J. Reports 1950, pp. 136-137), the
reporting obligation, in so far as it implied supervision, was so important a part
of a mandate that if the latter survived, the former must too,—or whether, as
Judge Read thought (ibid., p. 165), the absence of reporting, etc., might
“weaken the mandate” but not otherwise affect it;

(ii) the effect, if the situation is a contractual or quasi-contractual one, of the
extinction of one of the parties,—in this case of the League of Nations; and

(iii) if the situation is not of that kind, the legal status of a provision that can no
longer be carried out according to its actual terms but can perhaps be im-
plemented in some equivalent way.

219
232 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

against the background of a totally different climate of opinion, philo-
sophy and aim, unsympathetic by nature to the mandatory 1. Indeed the
very fact that the supervision of a mandate would have become exercisable
by an organ which disapproved in principle of mandates that remained
mandates, and held it from the start almost as an article of faith (this will
be reverted to later, for it is a cardinal point) that all mandated territories
should be placed under its own trusteeship system,—and whose primary
aim moreover, in all its dealings whether with trust territories, manda-
ted territories, or non-self-governing territories under Article 73 of the
Charter, was to call into existence as speedily as possible a series of new

 

12 The following table makes this clear:

 

 

 

J. International League of Nations. United Nations.
Organization: —
Ul. Report receiving League Council. General Assembly.
or supervisory
body:—
ILE. Numbers of Small (varied through Potentially unlimited.
same :— 9-11-13) and included 50/60 even in 1946—
the then permanent now 130-140 and still

members of which three! growing.
were mandatories.

 

 

IV. Voting rule:— Unanimity, including Two-thirds majority;
vote of Mandatory. sometimes possibly a
bare majority.
V. Advisory sub- Permanent Mandates Trusteeship Council;
organ :— Commission. Committee of the

Assembly; or
‘“‘subsidiary organ”
set up under Art. 22
of the Charter.

 

VI. Composition of Experts acting in Representatives of
sub-organ :— their personal! capacity, governments.

not as representatives

of governments.

 

 

VII. Attitude and Sympathetic to the Unsympathetic to
approach of super-{ mandatories——not mandatories,—
visory body :— over-political. highly political.

VII. Aim:— Good administration Earliest possible
of the mandated bringing about of
territory. the independence

of the territory.

 

 

 

 

 

220
233 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

sovereign independent States;—all this alone would have been sufficient
to create, and perpetuate, a permanent state of tension between the United
Nations Assembly as a supervisory organ and any mandatory held ac-
countable to it. None of this existed under the régime of the League.

18. Exactly the same considerations apply to any Committee or sub-
Committee of the Assembly which might be set up to deal with mandates,
and which, however it might be dressed up to look like the former League
Council or Permanent Mandates Commission (see the proposal made in
Assembly resolution 449 (V) of 13 December 1950) would remain fully
under the Assembly’s control, and reflect its tendencies and aims. Indeed
this has been only too self-evidently the case as regards those Committees
that have been (at later stages) set up with reference to the SW. Africa
question.

(v) Conclusion as to implied
succession

19. For these reasons it seems to me to be juridically impossible to
postulate such a metamorphosis as taking place automatically or unless
by consent. To do so would not merely be to change the indentity of the
organ entitled to supervise the implementation of the obligation but, by
reason of this change, to change also the nature of the obligation itself.
Given the different character and methods of that organ, it would be to
create a new and more onerous obligation (it is of course, inter alia, pre-
cisely because of the possibility of this, that novations require consent).
I must therefore hold that no such transformation ever took place of
itself so that, if consent was lacking, the United Nations never became
invested with any supervisory function at all. This view will now be
developed, first by way of answer to various counter-arguments that have
been or may be advanced,—secondly on the basis of certain positive and
concrete considerations which have never been given their true weight, but
are to my mind decisive.

3. Counter-contentions as to
implied succession

(a) The Advisory Opinion of the Court of 11 July 1950

20. In the 1950 advisory proceedings there was a striking, though quite
differently orientated parallelism between the South African arguments
on this matter and the views expressed by the Court, due to a mutual but
divergently directed confusion or telescoping of the two separate ques-
tions already noticed, of the survival of the reporting obligation as such,

221
234 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

and the form of its survival, if survival there was. Contending that this
obligation had never been contemplated except as an obligation relative
to the Council of the League, and could not therefore, upon the disso-
lution of the latter and the establishment of the United Nations, become
automatically transformed into an obligation owed to that Organization,
South Africa argued that because this was so, therefore all obligations of
accountability had disappeared. This deduction may have been natural,
but clearly lacked logical rigour and necessity,—for the obligation as such
could survive, even though becoming dormant for the time being.

21. The same process of ellipsis, though with quite another outcome,
characterized the reasoning of the Court in 1950. Holding that the reporting
obligation was an essential part of the mandates system, and must survive
if the system itself survived, the Court went on to hold that therefore it
survived as an obligation to report specifically to the Assembly of the
United Nations. This last leg of the argument not only lacked all logical
rigour and necessity but involved an obvious fallacy,—which was the
reason for the dissenting views expressed by Judges Sir Arnold McNair
(as he then was) and Read—dissenting views with which I agree. It ob-
viously could not follow, as the Court in effect found, that because the
United Nations happened to be there, so to speak, and, in the shape of
the trusteeship system, had set up something rather similar to the man-
dates system, therefore not merely trusteeships but mandates also were
subject to United Nations supervision. This again was a non sequitur ¥.
It was tantamount to saying that although (as the Court found later in
the same Opinion—JI.C.J. Reports 1950, pp. 138-140) mandatories were
not obliged to place their mandated territories under trusteeship, yet for
all practical purposes they had to accept United Nations supervision just
the same whether or not they had placed the territories under trusteeship.
This does not make sense. The result was that in effect the Court cancelled
out its own finding that trusteeship was not obligatory—and made it a
case of “Heads I win: tails you lose”! It is not too much to say that the

13 The following passage from the Court’s Opinion (1.C.J. Reports 1950, p. 136)
exhibits very graphically the telescoping of the (valid) premiss that accountability
in principle had not necessarily disappeared with the League, with the (invalid)
deduction that mandatories were thereby necessarily obliged to hold themselves
accountable to the United Nations:

“It cannot be admitted that the obligation to submit to supervision had
disappeared merely because the supervisory organ has ceased to exist, when
the United Nations has another [precisely!] international organ performing
similar, though not identical supervisory functions" —{(my italics).

The non sequitur is clearly apparent. The Court did not seem to see that the transition
to a new and different party could not occur of itself or simply be presumed to have
taken place;—and the present Opinion of the Court compounds the fallacy.

222
235 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

absence of any legal obligation to place mandated territories under
trusteeship implied a fortiori, as a necessary deduction, the absence of any
legal obligation to accept United Nations supervision in respect of
mandates, or the one would be defeated by the other.

22. Clearly the existence of the United Nations, and its superficial
resemblances to the League, had absolutely nothing to do in logic with
the survival of the reporting obligation, except in so far as it provided a
convenient (but not obligatory) method of discharging that obligation if
it did survive. This was Judge Read’s view in 1950. Having found that
there had been no consent on the part of the Mandatory to the exercise of
United Nations supervision, in the absence of which the only possible
basis for such an obligation would be “‘succession by the United Nations”,
he continued (C.J. Reports 1950, p. 172):

“Such a succession could not be based upon the provisions of the
Charter, because...no provisions of the Charter could legally
affect an institution founded upon the Covenant or impair or
extinguish [the] Legal rights and interests of those Members of the
League which are not members of the United Nations .It could not
be based on implications or inferences drawn from the nature of the
League and the United Nations or from any similarity in the functions
of the organizations. Such a succession could not be implied, either
in fact or in law, in the absence of consent, express or implied by the
League, the United Nations and the Mandatory Power. There was no
such consent”’—-(my italics).

(b) Did the Charter imply accountability
obligations for mandatories?

(i) In general

23. The Charter makes no specific mention of mandated territories at
all, except in the two Articles (77, and 80, paragraph 2) where it refers to
them, along with other types of territories, as candidates for being placed
under trusteeship but without creating any obligation in that regard. It
says nothing at all either about supervision or accountability. The con-
tention that the Charter is to be read as if in fact it did so, is therefore
founded entirely on a process of implication,—a process sought to be

14 It was and is conveniently forgotten—though not by Judge Read—that at the
time when the Charter came into force (October 1945), and until April 1946, the
League was still in being.

223
236 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

founded on two particular provisions, Articles 10, and 80, paragraph 1.
These must now be considered.

(ii) Article 10 of the Charter

24. For Article 10 to suffice in itself, it would be necessary to find in it
not only a competence conferred on the Assembly to exercise a super-
visory role in respect of mandates, but also an obligation for mandatories
to accept that supervision and be accountable to the Assembly. Since the
Article makes no mention of mandates as such, the argument would have
to be that the faculty given to the Assembly by that provision “to discuss
[and ‘make recommendations... as to’] any questions or any matters
within the scope of the present Charter”, not only invested the Assembly
with a supervisory function in respect of mandates, but also obliged
mandatories to accept the Assembly in that role and regard themselves as
accountable to it. Quite apart from the fact that a faculty merely to
“discuss ...and... make [non-binding] recommendations” could not
possibly extend to or include so drastic a power as a right unilaterally to
revoke a mandate, it is evident that a faculty conferred on “A” cannot, in
and of itself—even in relation to the same subject-matter—automatically
and ipso facto create an obligation for “B’. The non sequitur—the
absence of any nexus is apparent, and the gap cannot be bridged in the way
the Court seeks to do (see footnote 16 below). Furthermore, since one of
the basic questions at issue is, precisely, whether mandates as such—as
opposed to trusteeships and mandated territories placed under trusteeship
—are “within the scope of the Charter”, the whole argument founded on
Article 10 of the Charter is essentially circular and question-begging.

25. Article 10 was, and is, a provision which, without in terms men-
tioning mandates, or indeed anything specific at all, ranges over the vast
field implied by the words ‘‘any questions or any matters within the scope

15 For instance the setting up of an authority empowered to conduct and collect
information in view of a census, does not of itself oblige the population to co-operate.
Census laws, in addition to the obligation imposed on the census authority, impose
a separate obligation on all members of the population to co-operate, with penalties
for any default. Otherwise the latter obligation would not exist,—and the former
would in consequence be vain.

16 As in 1950, the Court, while finding in Article 10 the competence of the
Assembly to supervise, professes to find the obligation of the mandatory to be
accountable to the Assembly (a) in Article’80 of the Charter, {b) in an alleged
recognition of accountability to the United Nations, supposed *» have been given
by all the mandatories when they voted in favour of the final ,.. :gue of à ‘ions
resolution on mandates of 18 April 1946. As will be seen (paragruphs 26-32 and
54-55 below) such an obligation cannot be derived from either source.

224
237 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

of the present Charter”. This could cover almost anything ‘7. Yet could it
reasonably be contended that in relation to anything the Assembly might
choose to discuss under this provision, and which could fairly be regarded
as included in it, authorities and bodies in ail member States of the United
Nations thereby, and without anything more, would become obliged at the
request of the Assembly to submit reports to it, and accept its supervision
concerning their activities? The question has only to be put, for its
absurdity to be manifest. Nothing short of express words in Article 10
could produce such an effect. Upon what juridical basis therefore, can an
obligation to report and accept. supervision in respect of mandates be
predicated upon this provision? It was precisely this absence of logical
necessity, or even connexion, that motivated Lord McNait’s dissent in
1950. After saying that he could not find any legal ground upon which the
former League Council could be regarded as being replaced by the
United Nations for the purpose of being reported to and exercising
supervision, which ‘‘wouid amount to imposing a new obligation }* upon
the [mandatory] and would be a piece of judicial legislation”, he continued
(C.J. Reports 1950, p. 162):

“In saying this, I do not overlook the competence of the...
Assembly . . . under Article 10 of the Charter, to discuss the Mandate
... and to make recommendations concerning it, but that competence
depends not on any theory of implied succession but upon the
provisions of the Charter.”

In other words, even if the provisions of the Charter might be sufficient
to found the competence of the Assembly—{even so, only to discuss and
recommend)—they must also be shown to establish the obligation of the
mandatory, since no theory of implied succession could be prayed in
aid !9;—and in so far as it is sought to rely on the terms of Article 10 for

17 Tt suffices to look at the Preamble to the Charter, and Article 1 and the pro-
visions of Chapters IX and X, in order to see how great the range is, even omitting
things like peace-keeping and sundry miscellanea.

18 “New” because, since the League clearly had not assigned its supervisory
rights to the United Nations (see further as to this, paragraph 42 below), only a
novation could have produced the effect that the Court found in favour of in 1950.
But a novation would have required the mandatory’s consent, which Lord McNair
did not think had been given. Speaking of the various contemporary statements
made on behalf of South Africa, he said (U.C.J. Reports 1950, p. 161) that he did
not find in them ‘‘adequate evidence” that the mandatory had ‘either assented to
an implied succession by the United Nations . .., or. . . entered into a new obligation
towards [it] to revive the pre-war system of supervision”.

19 Lord McNair had already held (.C.J. Reports 1950, p. 159) that it was a
“pure inference” [i.e., in the context a mere supposition] “‘that there [had] been an
automatic succession by the United Nations to the rights and functions of the

225
238 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

this purpose, it is clear that they will not bear the weight that would
thereby be put upon them.

(iii) Article 80 of the Charter

26. This is another provision (its terms are set out below 2°) to which it
has been sought to give an exaggerated and misplaced effect, and which
equally cannot bear the weight thus put upon it. (It is true that the second
paragraph manifests an expectation that mandated territories would be
placed under the trusteeship system,—but expressions of expectation do
not create obligations, as the Court found in 1950, specifically in relation
to this provision—/.C.J. Reports 1950, p. 140).) As for the first paragraph,
the changes which it rules out are clearly those, and only those, that
might result from Chapter XII (the trusteeship chapter) of the Charter
(“nothing in this Chapter [i.e., XII] shall be construed... to alter...
etc.),—and, as Lord McNair pertinently observed in 1950, “the cause of
the lapse of the supervision of the League and of Article 6 of the Man-
date ?1 is not anything contained in Chapter XII of the Charter, but is the
dissolution of the League, so that it is difficult to see the relevance of this
Article”. It is of course possible to hold on other grounds that the principle
of accountability, as expressed in the form of the reporting obligation,
though becoming dormant, did not lapse with the dissolution of the
League (paragraphs 17 and 20 above). What cannot legitimately be held
is that if it did so lapse—or would otherwise have done so—it was
preserved or revived by reason of Article 80,—for that provision’s sole
field of preservation was from extinction due to the effects of Chapter XII,
not from extinction resulting from the operation of causes lying wholly
outside that Chapter.

 

Council of the League in this respect; ... as the Charter contained no provision
for [such] a succession ... [which] could have been expressly preserved and vested
in the United Nations ... but this was not done”.

20 Article 80 of the Charter reads as follows:

“1. Except as may be agreed upon in individual trusteeship agreements,
made under Articles 77, 79 and 81, placing each territory under the trusteeship
system, and until such agreements have been concluded, nothing in this Chapter
shall be construed in or of itself to alter in any manner the rights whatsoever
of any States or any peoples or the terms of existing international instruments
to which Members of the United Nations may respectively be parties—(my
italics),

2. Paragraph 1 of this Article shall not be interpreted as giving grounds for
delay or postponement of the negotiation:and conclusion of agreements for
placing mandated and other territories under the trusteeship system as provided
for in Article 77.”

21 Article 6 of the Mandate for SW. Africa embodies the reporting obligation.

226
239 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

27. Still less can it be legitimate to hold that the reporting obligation
was not only preserved as a concept, but became, by some sort of silent
alchemy, actually converted by Article 80 into an obligation to report to
an (unspecified) organ of the United Nations. The impossibility of
attributing this last effect to Article 80 becomes manifest if it be recalled
that at the date (24 October 1945) when the Charter, including Article 80,
came into force, the League of Nations was still in existence (and continued
so to be until 18 April 1946) 22, so that the reporting obligation was still
owed to the Council of the League. If therefore Article 80 could have
operated at all to save this obligation from causes of lapse lying outside
Chapter XII of the Charter, it is in that form that it must have preserved
it—i.e., as an obligation in relation to the League Council;—and there is
no known principle of legal construction that could, simply on the basis
of a provision such as Article 80, cause an obligation preserved in that
form, to become automatically and ipso facto converted six months later
into an obligation relative to a different entity of which no mention had
been made. If, to cite Article 80, Chapter XII was not to be ‘‘construed”
as altering, “the terms of existing international instruments”, then what
was not to be altered were those provisions of the mandates and of
Article 22 of the League Covenant (then still in force) for reporting to the
League Council (then still in being). How then is it possible to read
Article 80, not as preserving that obligation but (as if at the wave of the
magician’s wand) creating a new and different obligation to report to a
new and very different kind of organ—the United Nations Assembly?—a
change which could not have been a matter of indifference to the man-
datories.

28. It comes to this therefore, that there is absolutely nothing in
Article 80 to enable it to be read as if it said “The League is still in being,
but if and when it becomes extinct, all mandatories who are Members of
the United Nations will thereupon owe to the latter Organization their
obligations in respect of mandated territories”. That of course (see per
Lord McNair in footnote 19 above) is precisely what (or something like
it) the Charter ought to have stated, in order to bring about the results
which—{once it had become clear that SW. Africa was not going to be
placed under the United Nations trusteeship system)—it was then
attempted to deduce from such provisions as Articles 10 and 80. But the
Charter said no such thing, and these Articles, neither singly nor together,
will bear the weight of such a deduction.

29. The truth about Article 80 can in fact be stated in one sentence:
either the mandates, with their reporting obligations, would in any event

22 Although it was known de facto that the League would be dissolved, there was
nothing in the Charter to compel those Members of the United Nations who were
also Members of the League to take this step, still less to take it by any particular
date.

227
240 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

have survived the dissolution of the League on a basis of general legal
principle or, as some contend, of treaty law, and there would have been
no need of Article 80 for that particular purpose 7? ;—or else, if survival
had to depend on the insertion of an express provision in the Charter,
Article 80 was not effectual for the purpose—guarding as it did only
against possible causes of lapse arising out of Chapter XII itself, which
was not the cause of the dissolution of the League. In consequence, quite
a different type of provision would have been required in order to produce
the results now claimed for Article 80.

30. It is argued that the foregoing interpretation deprives Article 80
of all meaning, since (so it is contended) there is nothing in Chapter XII
of the Charter that cou/d alter or impair existing rights, etc. Even if this
were the case, it would not be a valid juridical reason for reading into
this provision what on any view is not there, namely a self-operating
United Nations successorship to League functions,—the automatic
conversion of an obligation of accountability to the League Council (still
extant when Article 80 came into force) into an obligation towards the
Assembly of the United Nations. But in any event this argument is not
correct. Article 80 remains fully meaningful,—and its intended meaning
and effect, so far as mandates were concerned, was to guard against the
possibility that the setting-up of the trusteeship system might be regarded
as an excuse for not continuing to observe mandates obligations, whatever
these were, and continued to be. But it did not define what these were, or
say whether they continued to be. Furthermore it was only ‘“‘in and of
itself” (words all too frequently overlooked) that the creation of the
trusteeship system was not to affect mandates. But if these lapsed from
some other (valid) cause, Article 80 did not, and was never intended to
operate to prevent it. In short, Article 80 did not cause them to survive,—
but if they did (otherwise) survive, then the setting-up of the trusteeship
system could not be invoked as rendering them obsolete.

23 This was the view taken by Ambassador Joseph Nisot, the former Belgian
delegate and jurisconsuit whose knowledge of the United Nations dates from the
San Francisco Conference. Writing in the South African Law Journal, Vol. 68,
Part III (August 1951), pp. 278-279, he said:

“The only purpose of the Article is to prevent Chapter XII of the Charter
from being construed as in any manner affecting or altering the rights whatso-
ever of States and peoples, as they stand pending the conclusion of trusteeship
agreements. Such rights draw their judicial life from the instruments which
created them; they remain valid in so far as the latter are themselves still valid.
If they are maintained, it is by virtue of those instruments, not by virtue of
Article 80, which confines itself to providing that the rights of States and
peoples—whatever they may be and to whatever extent may subsist—are left
untouched by Chapter XII.”

For a similar view by a former judge of the Permanent Court (also a delegate at

228
241 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

31. The argument founded upon the reference to Article 80 contained
in Article 76 (d) of the Charter is equally misplaced and turns in the same
circle. Without doubt the effect of this reference was that in so far as any
preferential economic or other rights were preserved by reason of Article
80, they formed exceptions to the régime of equal treatment provided for
by Article 76 (d). But this left it completely open what preferential rights
were thus preserved. They were of course only those preserved from
extinction because of the operation of Chapter XII of the Charter, not
those that might be extinguished from other causes. The point is exactly
the same as before.

32. If neither Article 10 nor 80, taken singly, created an obligation to
report to the United Nations Assembly, it is evident that, taken together,
they cannot do so either. If anything, the reverse is the effect,—two blanks
only create a bigger blank.

(c) The Organized World (or “International”)
Community Argument

33. This argument, not previously prominent, the essence of which is to
postulate an inherent continuity between the League of Nations and the
United Nations, as being only different expressions of the same overriding
idea, emerged in the course of the South West Africa cases (Ethiopia and
Liberia v. South Africa, 1960-1966). It is obviously directed to supplying
a possibly plausible foundation for something that has no basis in con-
crete international law. It has no such basis because the so-called organ-
ized world community is not a separate juridical entity with a personality
over and above, and distinct from, the particular international organi-
zations in which the idea of it may from time to find actual expression.
In the days of the League there was not (a) the organized world commu-
nity, (b) the League. There was simply the League, apart from which no
organized world community would have existed. The notion therefore
of such a community as a sort of permanent separate residual source or
repository of powers and functions, which are re-absorbed on the ex-
tinction of one international organization, and then automatically and
without special arrangement, given out to, or taken over by a new one,
is quite illusory %*.

 

San Francisco) see Manley Hudson in American Journal of International Law,
Vol. 45 (1951), at p. 14.

24 Nor does international law know anything comparable to such principles of
private law as those for instance which, in the event of a failure of all heirs to given
property, cause it to pass as bona vacantia to the State, the fisc, the Crown, etc.;
so that although there is no “‘inheritance” as such, there is a successorship in law.
Moreover, what is in question in the present case is not property but the exercise

229
242 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

34. It is evident therefore that, in the instant case, this theory is put
forward with a view to circumventing, ex post facto, what would otherwise
be—what is—an insuperable juridical obstacle,—namely the lack of any
true successorship in law between the League of Nations and the United
Nations. In the absence of such successorship, the “organized world [or
‘international’] community” argument can be seen for what it is—an
expedient ;—for it is quite certain that none of the States that, as man-
datories, assumed obligations to report to the League Council could for
one moment have supposed that they were thereby assuming an open-ended
obligation to report for all time to whatever organ should be deemed,
at any given moment, to represent a notional and hypothetical organized
world community, and regardless of how such a community might be
constituted or might function.

4. Political rejection in the United Nations of any
continuity with the League of Nations

(a) In general and in principle

(i) Attitude towards the League

35. In the foregoing sub-sections various theories of implied succes-
sion as between the United Nations and the League in the field of man-
dates have been considered and shown to be fallacious. The real truth is
however, that they all fly in the face of some of the most important facts
concerning the founding of the United Nations;—for the idea of taking
over from the League, of re-starting where it left off, was considered and
rejected—expectedly so. The United States had never been a member of
the League for reasons that were still remembered 7°. The Soviet Union
had been expelled in 1939. The “Axis” Powers, on the other hand, under
their then fascist régimes, had been members, and so on. The League had
a bad name politically. It had failed in the period 1931-1939 to prevent at
least three very serious outbreaks of hostilities, and it had of course
been powerless to prevent World War II. It was regarded in many quar-
ters as something which—so far from being an “‘organised world com-

 

of a function, and there is no principle of international law which would make it
possible to say that, if an international organization becomes extinct, its functions
automatically pass to another without special arrangements to that effect. The
position was correctly stated by Judge Read in 1950, in the passage quoted in
paragraph 22 above.

25 It will be recalled that although President Wilson was one of the principal
architects of the League Covenant,—and although the Covenant, instead of being
a separate instrument had been made formally part of the Treaty of Versailles in
the belief that the United States must ratify the latter, and thereby automatically
become a member of the League,---this expectation was defeated by the action
of the United States Senate in declining to ratify the Treaty, despite the fact that
the United States was one of the “Principal Allied and Associated Powers” in
whose name it was made. A separate Peace Treaty with Germany was concluded
by the United States in 1921.

230
243 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

munity’ —was a paramountly European institution dominated by “colo-
nialist” influences. The United Nations, so it was felt, must represent an
entirely fresh initiative. Although it could hardly fail in certain ways to
resemble the League, there must be no formal link, no juridical continuity.
The League had failed and the United Nations must not start under the
shadow of a failure.

36. This is why absolutely no mention of the League is to be found in
any part of the Charter. (Even in connection with mandates, formerly
generally known as “League of Nations mandates”, the Charter makes no
mention of the League. In Article 77, paragraph 1, and Article 80, para-
graph 2—the only provisions in which mandates as such are mentioned—
they are referred to as “territories now held under mandate” and ‘‘man-
dated ... territories””.) This again is why the Charter was brought into
force without any prior action to wind up the League, and regardless of
the fact that it was still, and continued to be, in existence. It is not too
much to say therefore that, in colloquial terms, the founders of the United
Nations bent over backwards to avoid the supposed taint of any League
connexion.

(ii) Assembly Resolution XIV
of 12 February 1946

37. The same attitude of regarding the League as a quasi-untouchable
was kept up when, after the Charter had come into force and the United
Nations was definitely established, action was taken to put an end to the
League and take over its physical and financial assets,—and to reach a
final decision regarding its political and technical activities 2°. This was
done by the now well-known General Assembly Resolution XIV of 12
February 1946, the whole text of which will repay study and will, with
one (non-pertinent) omission, be found set out verbatim on pages 625-626
of the 1962 volume of the Court’s Reports. The parts relevant to man-
dates (though not mentioning them by name) were as follows:

26 A start had of course been made in the Preparatory Commission of the United
Nations set up after the San Francisco Conference. To cite the joint dissenting
Opinion written by Sir Percy Spender and myself in the 1962 phase of the South
West Africa cases (I.C.J. Reports 1962, p. 532), the Summary Records of the
Commission, in particular UNPC Committee 7, pp. 2-3 and 10-11, indicated that
“the whole approach of the United Nations to the question of the activities of the
League of Nations was one of great caution and indeed of reluctance ... there
was a definite rejection of any idea of ... a general take-over or absorption of
League functions and activities”.

231
244 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

“3. The General Assembly declares that the United Nations is
willing in principle, and subject to the provisions of this resolution
and of the Charter of the United Nations, to assume the exercise of
certain functions and powers previously entrusted to the League of
Nations and adopts the following decisions set forth in A, B and C
below.”

Decisions A (‘Functions pertaining to a secretariat”) and B (‘Functions
and powers of a technical and non-political character”) are irrelevant in
the present connexion; but decision C, under which the question of man-
dates was regarded as coming, read as follows:

“C. Functions and Powers under Treaties, International Conventions,
Agreements and other Instruments Having a Political Character *’.

The General Assembly will itself examine, or will submit to the
appropriate organ of the United Nations, any request from the
parties that the United Nations should assume the exercise of func-
tions or powers entrusted to the League of Nations by treaties, inter-
national conventions, agreements and other instruments having a
political character 2.”

Commenting on this in 1950 U.C.J. Reports 1950, p. 172), Judge Read,
whose views I share, said, speaking of the Mandate for SW. Africa, that
it involved ‘functions and powers of a political character” and that in
substance decision C provided that the General Assembly would examine
a request ‘‘that the United Nations should assume League functions as
regards report, accountability and supervision over the South-West Afri-
can Mandate’’. He then continued:

“No such request has been forthcoming, and the General As-
sembly has not had occasion to act under decision C. The very exis-
tence of this express provision, however, makes it impossible to justify
succession based upon implication’’—(my italics).

38. Nor was the Assembly’s Resolution XIV of 12 February 1946 in
any way the outcome of a hasty or insufficiently considered decision.
It had been carefully worked out in the Preparatory Commission, and
its committees and sub-committees, and it represented the culmination
of a settled policy. The story is summarized on pages 536-538 of the 1962
joint dissenting Opinion already referred to (footnote 26 above) and a
fuller version is given at pages 619-624 of the same volume of the Court’s
Reports. In the discussion in the Preparatory Commission of the drafts
prepared by its Executive Committee, of what eventually became Reso-

27, 278 Tt was of course under the head of ‘‘Other instruments having a political
character” that mandates were deemed to come.

232
245 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

lution XIV, the use of the word “transfer” [of League functions and
activities], which nowhere appears in that resolution, was specifically
objected to, and dropped, on the ground that it would seem to apply a
“legal continuity that would not in fact exist’”—my italics—(see UN
docts. PC/LN/2, pp. 2-3, and PC/LN/10, pp. 10-11).

(b) Jn particular as regards mandates

(i) Settled policy of preference
for and reliance upon the
trusteeship system

39. As regards mandates, no fewer than three proposals were made in
the Preparatory Commission for the setting up of what would have been
an interim régime for mandates under the United Nations. In the first
place the Executive Committee recommended the creation of a “Tem-
porary Trusteeship Committee” to deal with various interim matters
until the trusteeship system was fully working, and amongst them “any
matters that might arise with regard to the transfer to the United Nations
of any functions and responsibilities hitherto exercised under the Man-
dates System”—(references will be found in the footnotes to pp. 536
and 537 of the L.C.J. Reports 1962). Had this proposal been proceeded
with, it would have resulted in the creation of some sort of interim régime
in respect of mandates, pending their being placed, or if they were not
placed, under trusteeship. But in the Preparatory Commission itself, the
idea of a temporary trusteeship committee met with various objections,
mainly from the Soviet Union, and was not proceeded with. Instead, the
Commission made quite a different kind of recommendation to the
General Assembly, looking to the conversion of the mandates into trus-
teeships. This recommendation eventually emerged as Assembly Reso-
lution XI of 9 February 1946, which will be considered in a moment.

40. Even more effective would have been the two United States pro-
posals made in the Executive Committee on 14 October and 4 December
1945 respectively, which, had they been adopted, would have done pre-
cisely and expressly what it is now claimed was (by implication) done,
even though these proposals were not proceeded with. Subject to differen-
ces of wording they were to the same effect, and their character can be
seen from the following passage recommending that one of the functions
of a temporary trusteeship committee should be (UN doct. PC/EX/
92/ Add. 1):

“...to undertake, following the dissolution of the League of Na-
tions and of the Permanent Mandates Commission, the functions

233
246 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

previously performed by the Mandates Commission in connection
with receiving and examining reports submitted by Mandatory
Powers with respect to such territories under mandate as have not
been placed under the trusteeship system by means of trusteeship
agreements, and until such time as the Trusteeship Council is
established, whereupon the Council will perform a similar func-
tion”.
But after tabling these proposals the United States delegation did not
further proceed with them. Instead, the Preparatory Commission recom-
mended, and the Assembly adopted, Resolution XI mentioned at the end
of the preceding numbered paragraph above. The full text of the relevant
parts of this Resolution will be found on page 624 of L.C.J. Reports 1962.
It was addressed to “States administering territories now held under man-
date”; but all it did was to welcome the declarations made by “certain”
of them as to placing mandated territories under trusteeship, and to
“invite” all of them to negotiate trusteeship agreements for that purpose
under Article 79 of the Charter;—not a word about the interim posi-
tion,—not a word about the situation regarding any mandated terri-
tories in respect of which this invitation was not, and continued not to be,
accepted. This piece of history confirms the existence of a settled policy
of avoidance of mandates as such.

(ii) The final League of Nations
Resolution of 18 April 1946

41. Precisely the same attitude characterized the behaviour of those
Members of the United Nations who were also Members of the League
when, in their latter capacity, they attended the final Geneva meeting for
the winding up of the League. Here again was an opportunity of doing
something definite about mandates,—for (with the exception of Japan,
necessarily absent) all the mandatories were present, and would be bound
by any decisions taken,—since, according to the League voting rule,
these had to be taken by unanimity. The terms of the resulting Resolution
of 18 April 1946 will be considered in greater detail later, in connexion
with the question whether they implied for the mandatories any under-
taking of accountability to the United Nations in respect of their mandates
as such. Suffice it for present purposes to say that after recognizing that,
on the dissolution of the League, the latter’s “functions with respect to
Mandated Territories will come to an end”, the Resolution merely noted
that “Chapters XI, XII and XIII of the Charter of the United Nations
embody principles corresponding to those declared in Article 22 of the
Covenant of the League”’,—and then went on to take note of the “expressed
intentions” of the mandatories to continue to administer their mandates
“in accordance with the obligations contained” in them, “until other
arrangements have been agreed between the United Nations and the

234
247 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

respective [mandatories]” ;—again an allusion to, and a looking towards,
the trusteeship system which, under the Charter, required the negotiation
of trusteeship agreements. The interim position, and the position concern-
ing any mandates in respect of which no trusteeship agreements were
negotiated, was thus left to the operation of an ambiguous general
formula, the precise effect of which (to be considered later) has been in
dispute ever since.

42. The view that it was once more the trusteeship system that those
concerned had in mind is borne out by the fact that the Board of Liqui-
dation set up by the League Assembly to dispose of the League’s assets—
in handing over the archives of the League’s mandates section to the
United Nations—said in a report, the relevant part of which was entitled
“Non-Transferable Activities, Funds and Services’—(my italics), that
these archives “should afford valuable guidance to those concerned with
the administration of the trusteeship [not the mandates] system’—my
italics). It then also declared that “the mandates system inaugurated by
the League has thus been brought to a close” (L. of N. doc. C.5.M.5.,
p. 20). In short, as Lord McNair said in 1950 (Z.C.J. Reports 1950, p. 161),
in a very pertinent verdict on the April 1946 resolution, it

‘,.. recognized that the functions of the League had come to an end;
but it did not purport to transfer them...to the United Nations”
(my italics) 8,

After adding that he did not see how this resolution could “be construed
as having created a legal obligation . .. to make annual reports to the
United Nations and to transfer to that Organization ... the supervision
of [the mandates]” he concluded that: “At the most, it could impose an
obligation to perform those obligations ... which did not involve the
activity of the League’’—(my italics).

43. There were however two further circumstances which suggest
conclusively that no interim mandates régime was contemplated at
Geneva—

(a) The “Chinese” draft—tn the first place (and what must resolve all
doubts) is the fact that quite a different type of resolution had previously
been proposed but not proceeded with. This was what has become known
in the annals of the SW. Africa complex of cases as the “Chinese” or
“Liang” draft, from its source of origination, and it was in complete
contrast to what was eventually adopted. It ran as follows:

28 In other words there was (it cannot too often be repeated) no assignment, so
that the acceptance of a new party to the Mandate (the United Nations) by way of
novation needed the Mandatory’s consent.

235
248 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

“The Assembly,

Considering that the Trusteeship Council has not yet been
constituted and that all mandated territories under the League have
not been transferred into trusteeship territories;

Considering that the League’s function of supervising mandated
territories should be transferred to the United Nations, in order to
avoid a period of inter-regnum in the supervision of the mandatory
régime in these territories ;—(my italics),

Recommends that the mandatory powers as well as those adminis-
tering ex-enemy mandated territories shall continue to submit
annual reports to the United Nations and to submit to inspection
by the same until the Trusteeship Council shall have been constituted.”

Although this proposal would have required amendment on account of
certain technical errors and defects, it needs but a glance to see that, had
the substance of it been adopted, it would have done precisely what has
since so continually and tediously been claimed as having been done by
the Resolution actually adopted on 18 April 1946. It would have imposed
upon the mandatories an obligation at least to seek United Nations
supervision and submit to it, if forthcoming, during what the proposal
termed the “period of inter-regnum” in respect of mandates. Whether
the United Nations would have accepted the suggested function—and
naturally no resolution of the League could have compelled it to do so—
is beside the point. The inescapable fact remains that, for whatever
reason (and that reason does not appear upon the record) the proposal
was not adopted; and matters cannot therefore, in law, be exactly the
same as if it had been. If any further proof were needed it could be found
in the fact that Dr. Liang himself, in speaking on the Resolution of 18
April 1946, as actually adopted, recalled his earlier (non-adopted) draft,
and, after stating that the trusteeship articles of the United Nations
Charter were ‘‘based largely upon the principles of the mandates system”,
added “but the functions of the League in that respect were not transferred
automatically to the United Nations’—(my italics). Therefore, he said,
the Assembly of the League should “take steps to secure the continued
application of [those] principles”. But in fact the Assembly of the League,
like the Assembly of the United Nations, decided to rely for that purpose
on the (non-obligatory) conversion of mandates into trusteeships, or
else on Article 73 (e) of the Charter to which I now come.

(b) The reference to Chapter XI of the Charter in the Resolution of 18
April 1946—This is the second significant circumstance showing how
minds were working at Geneva in April 1946. The Resolution of 18 April
(paragraph 3—see ante paragraph 41) referred not only to Chapters XII

236
249 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

and XIII of the Charter (trusteeships) but also to Chapter XI (non-self-
governing territories). The reasons for this were given in the joint dissenting
Opinion of 1962, at pages 541-545 of the 1962 volume of Reports, where
attention was drawn to the virtual reproduction in the principal provision
of Chapter XI (Article 73) of the language of Article 22, paragraph 1,
of the League Covenant (both texts were set out for comparison in foot-
note 1 on p. 541 of that Opinion). The significance of the reference to
Chapter XI in the Geneva Resolution—-a reference that would otherwise
have had no object—is as showing (1) that the delegates, including the
various mandatories, regarded mandated territories as being in any event
in the non-self-governing class, and (i1) that they regarded reporting under
paragraph (e) of Article 73 as an alternative to the placing of mandated
territories under trusteeship, at least in the sense of being something that
would fill in the gap before the latter occurred, or if it did not occur at all.
Furthermore, it had this advantage, that although it involved a less
stringent form of reporting than specifically mandates or trusteeship
reporting, and one moreover that did not involve actual accountability
as such (see paragraph 59 below), it was obligatory for member States
of the United Nations administering non-self-governing territories, —
whereas the Charter created no obligation to place mandated or other
territories under the trusteeship system. If therefore it be contended that
there could not have been an intention to leave the “gap” totally un-
filled, the answer is that this is how it was intended to be filled;—and
there is evidence that several delegates and/or governments understood
the matter in that sense (see Z.C.J. Reports 1962, pp. 543-544). But
equally clear it is that the gap was not intended to be filled on the basis
that mandatories would, as mandatories, become accountable to the
United Nations,—for if that had been the intention, the obvious course
would have been followed of setting up an interim régime specifically for
mandates as such, and inviting the United Nations to supervise it. There
was therefore an implicit rejection of that course,—and if it is sought to
explain matters (or explain them away) on the ground that the United
Nations, being intent on the conversion of all mandates into trusteeships,
would probably not have accepted the invitation, then surely this is an
explanation that speaks for itself and can only confirm the view here put
forward.

*
* *

44. In relation to all these various attempts to bridge the gap between
mandates and trusteeships, or alternatively to place continuing mandates
on a more regular footing, the claim made in the Opinion of the Court
is that their non-adoption did not necessarily imply a rejection of the
underlying idea contained in them. I myself had always thought that
the absolutely classic case of implied rejection was when a proposal
had been considered and not proceeded with—it being, as a matter of

237
250 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

law, quite irrelevant why ©. When an idea has been put forward, in
much the same terms, on several different successive occasions, but
not taken up, only the strongest possible contra-indications (if any there
could be) would suffice to rebut the presumption—if not of rejection—at
least of deliberate non-acceptation. If something is suggested but not
provided for, the situation cannot be the same as if it had been. If there is
a series of proposals substantially in the same sense, none of which is
adopted, the quite different resolutions that eventually were adopted
cannot be interpreted as having the same effect as those that were not.
Even a non-jurist can hardly fail to admit the logic of these propositions.

(c) Reasons for and significance of the United Nations
attitude on mandates

45. These persistent avoidances of any assumption of functions regard-
ing mandates—even on an interim or temporary basis—are clear evidence
of a settled policy of disinterest in anything to do with them that did not
take the form of their conversion into trusteeships. This is borne out
by an additional factor, namely that in spite of the considerations set out
in paragraph 43 (b) above, the United Nations Assembly was, from the
start, unwilling to allow that Article 73 of the Charter could be regarded
as relating to mandated territories and, when it did receive reports about
SW. Africa transmitted on that basis (see paragraphs 59 and 60 below),
insisted on dealing with them through the Trusteeship Council. Individual
episodes, occurring in isolation, might not have meant very much, but
the cumulative effect of them, taken as a whole, is overwhelming, and can
lead to only one conclusion; namely that the United Nations did not intend
to take over any political function from the League except by special
arrangements that were never made,—and that, as part of this policy,
it did not want to become involved with mandates as such. This attitude
was in fact understandable. In the first place, since the Charter made no
express provision for the supervision of mandated territories by the
United Nations, except if they were converted into trusteeships, which
must be a voluntary act and could not be compelled, there was no legal
basis upon which the Organization could claim to be entitled to supervise
mandates not so converted. No separate machinery for doing so was
instituted by the Charter, so that this would have had té be created
ad hoc—with doubtful legality. To supervise mandates through the Trustee-

29 At international conferences proposals are often not proceeded with because
their originators realize that they would not be agreed to,—and this of course
speaks for itself. Alternatively, they are often not proceeded with because, even
though desirable in themselves, they would involve difficulties, or entail certain
corresponding disadvantages ;—but in that event a choice is made, and as a matter
of law it cannot afterwards be claimed that ‘‘in reality” the proposal was accepted,
or that at least it was not “‘truly” rejected. Such pleas are of a purely subjective
character,—and psychology is not law.

238
251 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

ship Council would have been tantamount to treating them as trust terri-
tories although they had not been placed under trusteeship, and did not
have to be. In consequence, all efforts had to be concentrated on endea-
vouring to bring the various mandates into the trusteeship system.

46. Secondly, there cannot be any shadow of doubt that (apart from
the general unwillingness to take over League functions) the reason for
the reluctance to assume any role relative to mandates was the fear that
to do so would or might tend to perpetuate the mandates system by
acting as an inducement to mandatories to maintain the status quo and
refrain from submitting to the trusteeship system (see Z.C.J. Reports 1962,
pp. 540-541). In this connexion a point to note—though only an incidental
one—is that the latter system was in certain respects more onerous for
the mandatories than the mandates system—in particular as regards the
character and composition of the body that would be advising the super-
visory authority. In the case of mandates, this was the Permanent Man-
dates Commission, which was made up of independent experts of great
experience in such matters, acting in their personal capacity, not as
representatives of their governments, and not acting under official
instructions. In the case of the trusteeship system it was to be the Trustee-
ship Council, a political body consisting of representatives of govern-
ments acting under instructions 7°, Be that as it may, it was evidently
thought desirable to refrain from giving mandatories any excuse for not
transferring their mandated territories to the trusteeship system, such as
they might well have considered themselves to have had, if an alternative
inthe shape of an ad hoc continuation of the mandates system had been
afforded them. There was in addition the psychological factor of avoiding
any suggestion, even indirect, that, possibly, not all mandated territories
would be transferred to trusteeship, such as might have been conveyed
by making provision for that eventuality.

(d) Conclusion as to the legal effects of this attitude

47. Such then were the reasons for the United Nations attitude about
mandates. But to establish the reasons for something is not to cancel out
the resu/t, as the Opinion of the Court often seems to be trying to maintain.
Reliance on the proposition that, to find a satisfactory explanation of
why a proposal was not adopted, is equivalent to demonstrating that it
was not really rejected;—and so it must be treated as if it had “really”
been adopted, cannot enhance respect for law as a discipline.

30 This of course was mitigated by the fact that half the members of the Trustee-
ship Council had to consist of representatives of administering Powers.

239
252 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

48. What in actual fact did occur in the United Nations, in the period
1945/1946, was that the Assembly, in full awareness of the situation,
made an election—or choice. The election, the choice, was this: it was,
so far as the United Nations was concerned, to be “trusteeship” (though
not obligatory trusteeship). The taking over of mandates on any other
basis was, in effect, rejected. That being so, it was not thereafter legally
possible to turn round and say, as regards any mandated territory not
placed under trusteeship, that although the United Nations had not
been given the right to supervise the administration of the territory as a
trust territory, it nevertheless had the right to supervise it as a mandated
territory. This would simply be an indirect way of in effect making trustee-
ship compulsory, which it was not, and was never intended to be. It
would be like allowing the man who draws the short straw to take the
long one also! There is an unbridgeable inconsistency between the two
positions. Despite various warnings, there was an expectation—or hope—
that, in the end, trusteeship for all mandates would come about; but the
risk that it might not do so had to be accepted. In the event this expecta-
tion or hope was realized except in the case of SW. Africa. The failure
in this one case may have been very annoying or even exasperating,—but
it could not afford juridical ground for deeming the United Nations ex
post facto to be possessed of supervisory functions in respect of mandated
territories which were not provided for in the Charter (outside the
trusteeship system), and which the Organization deliberately, and of set
purpose, refused to assume. In short, so far as SW. Africa was concerned,
the United Nations backed the wrong horse,—but backing the wrong
horse has never hitherto been regarded as a reason for running the race
over again!

49. The basic mistake in 1945/1946 was of course the failure either to
make the conversion of mandates into trusteeships obligatory for
Members of the United Nations, or else expressly to set up an interim
régime for non-converted mandates. But by the time political awareness
of this mistake was fully registered, it was already legally too late;—
neither of these things having been done (because in effect the United
Nations had preferred to trust to luck) it is hardly possible now to treat
the situation virtually as if one of them had been. There is surely a limit
to which the law can admit a process of “having it both ways”. The
cause of law is not served by failing to recognize that limit.

* * *

50. If the foregoing considerations are valid, it results that there is one
and only one way in which the United Nations could have become
invested with any supervisory function in respect of mandates, and that
is by the consent of the mandatory concerned. Whether this was ever
given by South Africa will now be considered.

240
253 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

5. The issue of consent to accountability
and United Nations supervision

(a) General principles

(i} Absence of any true basis
of consensus

51. The question of consent can strictly speaking be disposed of in one
sentence,—-for, once it is clear that at the time, the United Nations was
not accepting, was not wanting to assume any function in respect of
mandates as such, was in fact aiming at the total disappearance of the
mandates system,—it follows that there was nothing for the mandatories
to consent to in respect of mandates, unless they were willing to start
negotiations for the conclusion of trusteeship agreements, which they were
not obliged to do. As Judge Read said (in Z.C.J. Reports 1950, p. 171)
speaking of events at an even later date (November 1946-May 1948), it was
doubtful “whether the General Assembly was willing, af any stage [my
italics], to agree to any arrangement that did not involve a trusteeship
agreement ...’’. In these circumstances there was no basis of consensus
for any arrangement involving United Nations supervision of mandates
as mandates. It would have been necessary for the mandatory’s “‘consent”’
to have taken the form of a positive petition or plea, which would
unquestionably have received the answer that if the mandatory wanted,
or was prepared to accept, United Nations supervision, all it had to do
was to negotiate a trusteeship agreement.

(ii) A Novation was involved

52. Several references have been made to this principle, which I
believe has not, as such, been invoked in the previous proceedings before
the Court except (implicitly) by Lord McNair and Judge Read in 1950.
As has been seen in paragraphs 41 and 42 above, the League declared its
functions with respect to mandates to be “at an end” and that the system
“inaugurated by the League” had been “brought to a close”. There was
no assignment in favour of the United Nations of mandates as such,—nor
could there have been without the consent of the mandatories, for what
would have been involved was a new and different party and therefore,
in effect, something in the nature of novation of the obligation. It is well
established in law that a novation which involves the acceptance of a new
and different party, needs consent in order to be good as such;—and,
moreover, consent unequivocably and unambiguously expressed, or at
least evidenced by unequivocal acts or conduct. It is in the light of this
requirement that the question of consent must be viewed.

241
254 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)
(iii) “Statements of Intention” and their legal effect

53. Given what has been said in the preceding paragraph concerning
what would be needed in the present context in order to afford adequate
evidence of consent, there is no need here to consider in detail the many
so-called statements of intention made on behalf of South Africa and
other mandatories in 1945 and 1946, indicative of their general attitude as
to the future of their mandates, from which implications have been sought
to be drawn in the sense of an acceptance or recognition of a United
Nations function in respect of mandates as such—i.e., mandates not
converted into trusteeships,—for hardly any of them is free from am-
biguity. I therefore agree with Lord McNair’s verdict in 1950 (Z.C.J.
Reports 1950, p. 161) that there were ‘“‘also many statements to the effect
that the Union Government will continue to administer the Territory
‘in the spirit of the Mandate’. These statements are in the aggregate con-
tradictory and inconsistent;’’ and, he continued, he did not “find in them
adequate evidence that the Union Government has either assented to an
implied succession by the United Nations... or has entered into a new
obligation ...”. J would however go further, and say that the various
statements made, not only on behalf of South Africa but on behalf of
the other mandatories (see next paragraph), taken broadly in the mass
(many of them are given at various places from pp. 616-639 of the 1962
volume of the Court’s Reports) show the following common character-
istics: (a) they are statements of general attitude, insufficient, and not
purporting, to convey any definite undertaking; (b) if there was any
undertaking, it was to continue to administer the mandated territories
concerned in accordance with the mandates,—and the administration of
a mandate is of course a separate thing from reporting about that pro-
cess *4; and (c) they none of them implied any recognition of the exis-
tence of a United Nations function relative to mandates, or any under-
takings towards that Organization. I shall now consider the three episodes
or complexes of episodes that have chiefly been relied on as indicative of
South African recognition of accountability to the United Nations
but which, in my view, do not justify that conclusion.

 

31 There was an inherent ambiguity in all those phrases whereby the mandatories
said that they would continue to observe the mandates according to their terms,
or to observe all the obligations of the mandates; because so far as the reporting
obligation was concerned, this was, under the mandates, an obligation to report
to the League Council, still in being up to 18 April 1946. Up to that date therefore,
any mandatory was entitled to interpret its declaration in that sense, and after that
date to interpret it as being no longer possible of execution on the basis of the
mandate itself. What is quite certain is that, at the time, no one, whether mandatory
or not, read these declarations as involving an undertaking then and there to report
to the Assembly of the United Nations.

242
255 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

(b) Particular Episodes

(i) The final League of Nations
Resolution of 18 April 1946

54. Features (a), (b) and (c), as set out in the preceding paragraph,
strongly characterized the Geneva proceedings ending in the final League
of Nations Resolution of 18 April 194632, on paragraphs 3 and 4 of
which such heavy reliance was placed both in the 1950 and 1962 proceed-
ings before the Court, and again now. Its effect has already been con-
sidered (paragraphs 41-43 above) in the related but separate context
of the attitude of the States concerned on the question ‘mandates or
trusteeships?” The question now is what if any undertakings for man-
datories were implied by its paragraph 4 which is the operative one in the
present connexion. This classic of ambiguity (text in footnote 32) consists
essentially of a recital describing a situation. Since it merely “takes note”
of something—namely the “‘expressed intentions of the [mandatories]”,
it does not of itself impose any obligations, so that the question is what
these ‘“‘expressed intentions” themselves were, and whether they amounted
to binding undertakings, and if so to what effect. The statement made on
behalf on South Africa is quoted in the next succeeding paragraph, and
a summary of the key phrases used by the other mandatories will be
found in footnote 2 on page 528 of the 1962 volume of the Court’s
Reports. Their vague and indeterminate character is immediately ap-
parent 3. As summed up and described in paragraph 4 of the League
resolution of 18 April 1946, the intentions expressed had nothing to do
with the acceptance of United Nations supervision. They were, simply,
“to administer [the territories] for the well-being and development of the
peoples concerned”. The further words “in accordance with the obliga-
tions contained in the respective mandates’ at once involve the ambi-
guities to which attention has been drawn in paragraph 53 and footnote 31
above. These words need mean, and were almost certainly intended by

32 The full text of this resolution is given in footnote 1 on pp. 538-539 of the
1962 volume of the Court’s Reports. It can be seen at a glance that only paragraphs 3
and 4 are relevant in the present context. The terms of paragraph 3 have in effect
been cited in paragraph 41 above. Paragraph 4 was as follows:

‘4, Takes note of the expressed intentions of the members of the League
now administering territories under mandate to continue to administer them
for the well-being and development of the peoples concerned in accordance
with the obligations contained in the respective mandates until other arrange-
ments have been agreed between the United Nations and the respective man-
datory powers.”

33 On the question whether, in consequence of this, the mandatories were regarded
as having entered into any definite agreement about the mandates, a detail worth
noting is that whereas the various arrangements made between the League and the
United Nations for the transfer of funds, buildings, archives, library, etc., were
all registered under Article 102 of the Charter, nothing was registered in respect of
mandates.

243
256 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

the mandatories to specify, no more than the obligations relative to
administering “for the well-being and development ...”, etc.,—for,
as has already been noticed, reporting and supervision is about admini-
stration, not administration itself.

55. It is not upon flimsy and dubious foundations of this kind that
binding undertakings (especially when dependent on unilateral declara-
tions) can be predicated, more particularly where, as has beeen seen, a
novation of an undertaking is involved, needing, in law, unambiguous
consent. It is therefore instructive to see what, on this occasion, the
“expressed intentions” of South Africa were, as stated by its delegate
at Geneva on 9 April 1946 (League of Nations Official Journal, Special
Supplement, No. 194, pp. 32-33). These were that, pending consideration
of the South African desire, on the basis of the expressed wishes of the
population, to incorporate SW. Africa in the territory of the Union (as
it then was), the latter would in the meantime—

‘“... continue to administer the territory scrupulously in accordance
with the obligations of the mandate, for the advancement and promo-
tion of the interests of the inhabitants, as she has done during the past
six years when meetings of the Mandates Commission could not be
held.

The disappearance of [the] organs of the League concerned with
the supervision of mandates, primarily the Mandates Commission
and the League Council, will necessarily preclude complete com-
pliance with the letter of the mandate. The Union Government will
nevertheless regard the dissolution of the League as in no way dimi-
nishing its obligations under the mandate, which it will continue to
discharge with . . . full and proper appreciation of its responsibilities
until such time as other arrangements are agreed upon concerning
the future status of the territory’ —(my italics).

For those who enjoy parlour games, an interesting hour could be spent
in trying to decide exactly what this statement, equally a classic of ambi-
guity, amounted to as regards any South African acceptance of United
Nations supervision,—for that, of course, is the point. The italicized
passage clearly excludes the idea,—presaging as it does the continuation
of a situation that had already lasted six years, in which no reports had
been rendered, because there was no active League authority to which
they could be rendered. The remainder of the statement, and in particular
the phrase ‘‘as in no way diminishing its obligations under the mandate”,
involves precisely those ambiguities and uncertainties to which attention
has already been drawn (footnote 31). To me it seems the very prototype
of the non-committal, so far as concerns any recognition of accountability

244
257 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

to the United Nations, and I am unable to find in it any indication what-
ever of such recognition. I realize that on this matter, as on most others
my view and the reasoning of the Court are operating on different wave-
lengths. Seeing in the South African statement a recognition of the exis-
tence of a continuing obligation towards the peoples of the mandated
territory—the reasoning of the Court then makes the great leap;—
because there was that degree of recognition there was also, and therefore
a recognition of accountability to the United Nations. The lack of all
rigour in this reasoning is evident. It involves exactly the same ellipses
and telescopings of two distinct questions that characterized the reasoning
of the Court in 1950, as already discussed in paragraphs 20-22 above.
Nobody can have taken this declaration in that sense at the time, because
everybody knew that United Nations supervision was to be exercised
solely through the trusteeship system, and that there was no obligation to
bring mandated territories within that system. This, to me, is one of the
most decisive points in the whole case.

(ii) Question of the incorporation
of SW. Africa as part of South Africa itself

56. The approach made by South Africa to the United Nations in
November 1946 for the incorporation in its own territory of SW. Africa
on the basis of the expressed wishes of the inhabitants who had been
consulted, constitutes the only episode which can plausibly be represented
as a recognition—not indeed of accountability to the United Nations on
a specifically mandates basis (nor, as will be seen, was it taken by the
Assembly in that sense)—but of the existence, on a political basis, of a
United Nations interest in matters having a “colonial” aspect. It was
also a convenient way of obtaining a large measure of general international
recognition for such an incorporation **. This last aspect of the matter—
that what was being sought through the United Nations was “interna-
tional” recognition—had already been mentioned in another part of the
‘statement cited in the preceding paragraph above, made on behalf of
South Africa at Geneva earlier in the year, in which it was announced
that at the next session of the United Nations Assembly there would be
formulated “the case for according South West Africa a status under
which it would be internationally recognized as an integral part of the
Union [of South Africa]”’—my italics.

57. This was not the first mention of the matter. The possibility of

34 This would of course be far from being the first historical example of seeking
a political recognition of the incorporation of territory without there being any
obligation to do so.

245

 
258 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

incorporation had been foreshadowed in the most explicit terms as far
back as 11 May 1945 in the long and detailed statement then made by the
representative of South Africa in Committee IT/4 of the San Francisco
Conference, which there is every reason to believe * ended with a remark
to the effect that the matter was being mentioned—

“,..s0 that South Africa may not afterwards be held to have acqui-
esced in the continuance of the Mandate or the inclusion of the terri-
tory in any form of trusteeship under the new International Organi-
sation’’—-(my italics).

From this, it was already clear that any definite approach to the United
Nation son incorporation, if and when made, would be a political one,
on a voluntary basis, not in recognition of accountability.

58. When however the matter was raised in the Fourth Committee of
the United Nations Assembly in November 1946 by Field-Marshal
Smuts in person, it became clear that the probable reaction of the
Committee would be a demand that the territory should be placed
under trusteeship. Accordingly Field-Marshal Smuts later made a
further statement in the course of which he said that:

“It would not be possible for the Union Government as a former
mandatory to submit a trusteeship agreement in conflict with the
clearly expressed wishes of the inhabitants. The Assembly should
recognize that the implementation of the wishes of the population
was the course prescribed by the Charter and dictated by the interests
of the inhabitants themselves. If, however, the Assembly did not
agree that the clear wishes of the inhabitants should be implemented,
the Union Government could take no other course than to abide by
the declaration it had made to the last Assembly of the League of
Nations to the effect that it would continue to administer the
territory as heretofore as an integral part of the Union, and to do so
in the spirit of the principles laid down in the mandate’—-(my
italics).

Two things may be noted about this statement: First the speaker referred
to South Africa as a “former” mandatory. Whether or not it was correct
to speak of South Africa as not still being a mandatory is not the point.
The point is that such a remark is quite inconsistent with any recognition

38 The full text of this statement, which was only given summarily in the San
Francisco records, appears in paragraph 4, Chapter VIII, of the South African
written pleading in the present case. The text and provenance of the final observation,
the inherently probable authenticity of which has never been challenged, appears
in footnote 1 on page 9 of that pleading. The matter is also referred to in paragraph
(5) on page 533 of the joint dissenting Opinion of 1962.

246
259 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

of accountability in respect of the mandate. Secondly, when at the end of
this passage, the speaker stated his Government’s intention to continue to
administer the territory “in the spirit” of the “principles” laid down in the
Mandate—(and it would be difficult to find a phrase less recognizatory of
obligation)}—he did not mention, and was clearly not intending to
include reporting of the kind indicated in the Mandate. Instead, he went
on to state an intention to report on the non-self-governing territory
basis of Article 73 (e) of the Charter (the effect of which will be con-
sidered in the next succeeding subsection); and what he said was that his
Government would ‘‘in accordance with” (not, be it noted, Article 6 of
the Mandate, but) “Article 73, paragraph (e), of the Charter” transmit
reports to the Secretary-General “for information purposes” ,—this last
phrase being the language of Article 73 (e) itself. He then concluded by
saying that there was—

“|, . nothing in the relevant clauses of the Charter, nor was it in the
minds of those who drafted these clauses **, to support the contention
that the Union Government could be compelled to enter into a
trusteeship agreement even against its own view or those of the
people concerned”.

And what was the reaction of the Assembly in its ensuing resolution 65
(1)?—-was it to demand the submission of reports and the acceptance of
supervision under Article 6 of the Mandate? Not at all, —it was to
recommend that SW. Africa be placed under the trusteeship system.
Clearly, no more than the Mandatory was the Assembly contemplating
the exercise of any functions in respect of the territory on a mandates
basis.

(iii) The Mandatory’s offer to furnish
Article 73 (e) type information

59. In the case of SW. Africa the Mandatory had no intention either
of negotiating a trusteeship agreement or of submitting to United Nations
supervision of the territory on a mandates basis;—and here again, it is
not the ethics of this attitude that constitutes the relevant point, but the
evidence it affords of lack of consent to any accountability to the United
Nations. Nothing could make this—or the absence of all common ground
—clearer than the next episode, starting with the statement made on
behalf of South Africa in the Fourth Committee of the Assembly, on
27 September 1947, relative to the South African proposal, originally
made in November 1946 (see previous paragraph), to transmit infor-
mation of the same type as was required by Article 73 (e) of the Charter
in respect of so-called ‘‘non-self-governing territories”. Such information,

3% Amongst whom of course was the Field-Marshal himself,

247
260 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

given about colonies, protectorates, etc., does not imply accountability,
and is not in the formal and technical sense ‘‘reporting’. The Report of
the Fourth Committee on this occasion (dated 27 October 1947) describes
the statement of the South African representative as follows:

“It was the assumption of his Government, he said, that the
report [i.e., the information to be transmitted] would not be con-
sidered by the Trusteeship Council and would not be dealt with as if
a trusteeship agreement had in fact been concluded. He further
explained that as the League of Nations had ceased to exist, the
right to submit petitions could no longer be exercised, since that
right presupposes a jurisdiction which would only exist where there is
a right of control and supervision, and in the view of the Union of
South Africa no such jurisdiction was vested in the United Nations with
regard to South West Africa’—(my italics).

What was said of petitions was a fortiori applicable in respect of reports
of the kind contemplated by Article 6 of the Mandate. The italicized
words constituted a general denial of United Nations jurisdiction.

60. There were further offers to furnish information on the same basis
in the period 1947/1948, and one or two reports were actually transmit-
ted. But all along the line statements were made on behalf of South Africa
indicating clearly that this was done voluntarily and without admission of
obligation. Thus at a Plenary Meeting of the Assembly on 1 November
1947 the representative of South Africa said that:

“.. the Union of South Africa has expressed its readiness to submit
annual reports for the information of the United Nations. That
undertaking stands. Although these reports, if accepted, will be
rendered on the basis that the United Nations has no supervisory
jurisdiction in respect of this territory they will serve to keep the
United Nations informed in much the same way as they will be kept
informed in relation to Non-Self-Governing Territories under
Article 73 (e) of the Charter’”—(my italics).

And in a letter of 31 May 1948 to the Secretary-General an explicit re-
statement was given of the whole South African position as follows
(UN doct., T/175, 3 June 1948, pp. 51-52):

“.. the transmission to the United Nations for information on
South West Africa, in the form of an annual report or any other
form, is on a voluntary basis and*is for purposes of information only.
They {the Government] have on several occasions made it clear that
they recognise no obligation to transmit this information to the United

248
261 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

Nations, but in view of the wide-spread interest in the administration
of the Territory, and in accordance with normal democratic practice,
they are willing and anxious to make available to the world such
facts and figures as are readily at their disposal...The Union
Government desire to recall that in offering to submit a report on
South West Africa for the information of the United Nations, they
did so on the basis of the provisions of Article 73 (e) of the Charter.
This Article calls for ‘statistical and other information of a technical
nature’ and makes no reference to information on questions of
policy. In these circumstances the Union Government do not
consider that information on matters of policy, particularly future
policy, should be included in a report (or in any supplement to the
report) which is intended to be a factual and statistical account of the
administration of the Territory over the period of a calendar year.
Nevertheless, the Union Government are anxious to be as helpful
and as co-operative as possible and have, therefore, on this occasion
replied in full to the questions dealing with various aspects of policy.
The Union Government do not, however, regard this as creating a
precedent. Furthermore, the rendering of replies on policy should
not be construed as a commitment as to future policy or as implying
any measure of accountability to the United Nations on the part of the
Union Government. In this connexion the Union Government have
noted that their declared intention to administer the Territory in the
spirit of the mandate has been construed in some quarters as implying a
measure of international accountability. This construction the Union
Government cannot accept and they would again recall that the
League of Nations at its final session in April 1946, explicitly refrained
from transferring its functions in respect of mandates to the United
Nations” 3®—(my italics).

And then again in the Fourth Committee of the Assembly in November
1948 (Official Record of the 76th Meeting, p. 288), it was stated that:

<... the Union could not admit the right of the Trusteeship Council
to use the report for purposes for which it had not been intended:
still less could the Trusteeship Council assume for itself the power
claimed in its resolution, i.e., ‘to determine whether the Union of
South Africa is adequately discharging its responsibilities under the

 

37 The use of such expressions as ‘“‘wide-spread interest” and ‘“‘make available
to the world” confirms the view taken in paragraph 56 above as to the basis of the
South African approach to the United Nations on the subject of incorporation.

38 See on this matter paragraph 42 above, and Lord McNair’s pronouncement in
the same sense two years later, as there quoted.

249
262 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

terms of the mandate... Furthermore, that power was claimed in
respect of a territory which was not a trust territory and in respect of
which no trusteeship agreement existed. The South African delegation
considered that in so doing the Council had exceeded its powers” —
(my italics).

Since however the Assembly persisted in dealing with the reports through
the Trusteeship Council, they were subsequently discontinued. It is of
course evident that the ‘“‘parties’’, so to speak, were completely at logger-
heads. But no less clear is it (a) that the Assembly would agree to
nothing, except on a trusteeship basis, and (b) that South Africa would
agree to nothing that involved recognition of an obligation of accounta-
bility to the United Nations. In consequence there was no agreement, no
consent.

(c) Conclusions as to consent

61. Whatever may be thought of the South African attitude from a
wider standpoint than that of law, there can surely be no doubt as to
what, in law, the character of that attitude was. In the face of the state-
ments above set-out, it is impossible to contend that there was any
recognition, or acceptance, of accountability to the United Nations as a
duty arising for the Mandatory upon the dissolution of the League.
There was in fact an express rejection of it. Consequently, in a situation
in which, for the reasons given in paragraphs 51 and 52 above, nothing
short of positive expressions of recognition or acceptance would have
sufficed, there were in fact repeated positive denials and rejections. This
being so, all attempts to imply it must fail in principle on a priori grounds;
for implications are valid only in situations of relative indeterminacy
where, if there are no very positive indications “for”, there are also no
very positive ones ‘“‘against’’. Where however, as here, there are positive
indications “against”, mere implications “for” cannot prevail. Recog-
nition of accountability could be attributable to South Africa only on
the basis of conduct not otherwise explicable. In fact, it was both other-
wise explicable, and repeatedly explained.

*
* *

62. An important point of international legal order is here involved.
If, whenever in situations of this kind a State voluntarily, and for
reasons of policy, brings some matter before an international body, it is

250
263 NAMIBIA (S.W. AFRICA) (DISS, OP. FITZMAURICE)

thereby to be held to have tacitly admitted an obligation to do so (as it has
quite erroneously been sought to maintain in connexion with the United
Kingdom’s reference of the Palestine question to the United Nations in
1948), then there must be an end of all freedom of political action,
within the law, and of all confidence between international organizations
and their member States.

63. Exactly the same is applicable to attempts to read binding under-
takings into the language of what are really only statements of policy, as
the declarations made at one time or another by the various mandatories
essentially were. Clearly in the formative period of the United Nations
and the dissolution of the League, the question of mandates was a matter
of general interest. They were bound to be discussed,—the mandatories
were bound to make known in a general way what their views and attitudes
were. Clearly some conclusion had to be reached about their future.
But equally clearly, if not more so, is the fact that the conclusion reached as
to their future was that they ought to be placed under the trusteeship
system, and that the United Nations should not have anything to do with
them as mandates. In other words United Nations supervision was to be
exercised through the trusteeship not the mandates system. At the same
time no legal obligation was created under the Charter for mandatories
to convert their mandates into trusteeships. Therefore it is not now legally
possible (SW. Africa not having been placed under trusteeship and there
having been no legal obligation so to place it) to contend that the United
Nations is entitled none the less to exercise supervision on a mandates
basis. Such a contention constitutes a prime example of a process to
which I will not give a name, but which should not form part of any
self-respecting legal technique.

6. General conclusion on Section A

64. Since for all these reasons the United Nations as an Organization
(including therefore both the General Assembly and the Security Council)
never became invested with the powers and functions of the Council of
the former League in respect of mandates, in any of the possible ways
indicated in paragraph 11 above, I must hold that it was incompetent to
revoke South Africa’s mandate, irrespective of whether the League
Council itself would have had that power. It is nevertheless material to
enquire whether the latter did have it,—for if not, then cadit quaestio
even if the United Nations had inherited. To this part of the subject I
now accordingly turn.

251
264 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

SECTION B

EVEN IF THE UNITED NATIONS BECAME INVESTED WITH THE
POWERS OF THE FORMER COUNCIL OF THE LEAGUE OF
NATIONS, THESE DID NOT INCLUDE ANY POWER
OF UNILATERAL REVOCATION OF A MANDATE

1. Lack of competence of the United Nations to
exercise any other or greater supervisory
powers in respect of mandates than were

possessed by the League of Nations

65. On the assumption—or postulate as it really has to be—that,
contrary to the conclusion reached in the preceding section (Section A),
the United Nations did inherit—or did otherwise become invested with—
a supervisory function in respect of those mandates which remained
mandates and were not converted into United Nations trusteeships;—it
then becomes necessary to enquire what was the nature and scope (or
content) of that function, as it was exercised, or exercisable, by the
Council of the League of Nations. Such an enquiry is rendered necessary
because of an elementary yet fundamental principle of law. In so far as
(if at all) the United Nations could legitimately exercise any supervisory
powers, these were perforce derived powers—powers inherited or taken
over from the League Council 3°. They could not therefore exceed those
of the Council,—for derived powers cannot be other or greater than those
they derive from. There could not have been transferred or passed on
from the League what the League itself did not have,—for nemo dare
potest quod ipse non habet, or (the corollary) nemo accipere potest id quod
ipse donator nunquam habuit. This incontestable legal principle was
recognized and applied by the Court in 1950, and was the basis of its
finding U.C.J. Reports 1950, at p. 138) that:

“The degree of supervision to be exercised by the General Assembly
should not therefore exceed that which applied under the Mandates
System, and should conform as far as possible to the procedure
followed in this respect by the Council of the League of Nations.”

This finding was specifically affirmed in the later Voting Procedure and
Oral Petitions cases (1955 and 1956), both of which indeed turned on
whether the way in which the Assembly was proposing or wanting to
interpret and conduct its supervisory role in certain respects, would be

39 It goes without saying that even if, contrary to the conclusion reached in the
previous section, South Africa consented or can be deemed to have consented, to
any exercise of supervisory powers by the United Nations, it can never in any
circumstances have consented, or be deemed to have consented, to the exercise of
more extensive powers than those of the League.

252
265 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

consistent with the principle thus enunciated. Furthermore, in the second
of these cases the Court gave renewed expression to the principle.
Referring to its original (1950) Opinion, it said (7.C.J. Reports 1956,
at p. 27):

“In that Opinion the Court... made it clear that the obligations
of the Mandatory were those which obtained under the Mandates
System. Those obligations could not be extended beyond those to
which the Mandatory had been subject by virtue of the provisions
of Article 22 of the Covenant and of the Mandate for South West
Africa under the Mandates System. The Court stated therefore that
the degree of supervision to be exercised by the General Assembly
should not exceed that which applied under the Mandates System
[and that] the degree of supervision should conform as far as possible
to the procedure followed by the Council of the League...”

66. The correctness of this view has never been challenged, and seems
on principle unchallengeable. It follows inevitably therefore that if the
League possessed no power of unilateral revocation of a mandate *° the
United Nations could not have become subrogated to any such power.
It equally follows on the procedural side—(and here there is an important
connexion)—that if, under the mandates system as conducted by the
League, the position was that the supervisory body, the League Council,
could not bind a mandatory without its consent, then neither could the
organs of the United Nations do so, whether it was the General Assembly
or the Security Council that was purporting so to act. In short, let the
Assembly—or for that matter the Security Council—be deemed to have
all the powers it might be thought that either organ has, or should have,—
these still could not, in law, be exercised in the field of mandates * to any
other or greater effect than the League Council could have done. (Both
organs are of course also subject to Charter limitations on their powers
which will be considered in main Section C below.)

#0 The ‘“indefinite” article—‘‘a” not ‘‘the’ mandate is here employed of set
purpose,—for whatever the position was as regards the League’s powers of revoking
a mandate, it was the same for all mandates, not merely that for SW. Africa. The
view that the latter could unilaterally be revoked entails that the various Australian,
Belgian, French, Japanese, New Zealand and United Kingdom mandates equally
could be.

# What the Security Council might be able to do not on a mandates but on a
peace-keeping basis is considered separately in paragraphs 110-116 below.

253
266 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

2. The League had no power of unilateral
revocation, express or implied

(a) Presumption against the existence
of such a power

67. The case for deeming League of Nations mandates to have been
subject to a power of unilateral revocation by the Council of the League
does not rest on any provision of the mandates themselves, or of the
League Covenant. (These indeed, as will be seen presently, imply the
exact opposite.) The claim is one which, as noted earlier, is and can only
be advanced on the assumption of fundamental breaches of the mandate
concerned, such as, if the case were one of a private law contract for
instance, could justify the other party in treating it as terminated #2. The
claim therefore rests entirely on the contention that, in the case of in-
stitutions such as the League mandates were, there must exist an inherent
power of revocability in the event of fundamental breach, even if no such
power is expressed ;—that indeed there is no need to express it. This is in
fact the Court’s thesis.

*
* *

68. In support of this view, comparisons are drawn with the position in
regard to private law contracts and ordinary international treaties and
agreements, as to which it may be said that fundamental breaches by
one party will release the other from its own obligations *, and thus,
in effect, put an end to the treaty or contract. The analogy is however
misleading on this particular question, where the contractual situation is
different from the institutional,—so that what may be true in the one case

# Note the intentional use of the phrase ‘‘in treating it as terminated” and not
“in putting an end to it”. There is an important conceptual difference. Strictly
speaking, all that one party alleging fundamental breaches by the other can do, is
to declare that it no longer considers itself bound to continue performing its own
part of the contract, which it will regard as terminated. But whether the contract
has, in the objective sense, come to an end, is another matter and does not necessarily
follow (certainly not from the unilateral declaration of that party)—or there would
be an all too easy way out of inconvenient contracts.

#3 The question at once arises who or what would, in the case of mandates, be
the other party, and what would be its obligations from which it could claim release
because of the mandatory’s breaches? In the case of a mandate what obligations
are there other than the mandatory’s? How and by whom is the existence of fun-
damental breaches to be established with the effect that would attach to a judgment
(not opinion) of a competent court of law (not a lay political organ)?

254
267 NAMIBIA (S.W. AFRICA) (DISS. OP, FITZMAURICE)

cannot simply be translated and applied to the other without inadmissible
distortions (see footnotes 42 and 43).

69. There is no doubt a genuine difficulty here, inasmuch as a régime like
that of the mandates system seems to have a foot both in the institutional
and the contractual field. Butitis necessary to adhere to at leasta minimum
of consistency. If, on the basis of contractual principles, fundamental
breaches justify unilateral revocation, then equally is it the case that
contractual principles require that a new party to a contract cannot be
imposed on an existing one without the latter’s consent (novation).
Since in the present case one of the alleged fundamental breaches * is
precisely the evident non-acceptance of this new party, and of any duty of
accountability to it (such an acceptance being ex hypothesi, on contractual
principles, not obligatory), a total inconsistency is revealed as lying at the
root of the whole Opinion of the Court in one of its most essential aspects.

70. If, in order to escape this dilemma—and it is not the only one #—
a shift is made into the international institutional field, what is at once
apparent is that the entities involved are not private persons or corporate
entities, but sovereign States. Where a sovereign State is concerned, and
where also it is not merely a question of pronouncing on the legal position,
but of ousting that State from an administrative role which it is physically
in the exercise of, it is not possible to rely on any theory of implied or
inherent powers. It would be necessary that these should have been given
concrete expression in whatever are the governing instruments. If it is
really desired or intended, in the case of a sovereign State accepting a
mission in the nature of a mandate, to make the assignment revocable
upon the unilateral pronouncement of another entity, irrespective of
the will of the State concerned #, it would be essential to make express
provision for the exercise of such a power.

71. Nor would that be all,—for provision would also need to be made
as to how it was to be exercised,—since clearly, upon its exercise a host
of legal and practical questions would at once arise, requiring speedy
solution, and possibly demonstrating the existence of potential problems
more serious than those supposed to be solved by the revocation. To

 

 

** Alleged breaches that have not in any event been properly established—see
paragraphs 2-5 at the start of the present Opinion.

*S For instance, according to ordinary contractual principles, and subject to
qualifications not here relevant, the death or extinction of one of the parties to a
contract normally puts an end to it and releases the other party from any further
obligations except such as have already accrued due but remain undischarged.
Applied to mandates this would have meant their termination upon the extinction
of the League of Nations, and the discharge from all further obligations of the man-
datories, who would have remained in a situation of physical occupation from which
they could not in practice have been dislodged.

# If it be objected that no State would willingly or knowingly accept such
conditions, I can only agree,—but this in fact reinforces and points up the whole
of my argument. The obvious absurdity of the whole idea at once emerges.

255
268 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

leave such matters in the air—to depend on the chance operation of
unexpressed principles or rules—is an irresponsible course, and not the
way things are done. If the possibility of changes of mandatory had
really been contemplated, the normal method would have been to provide
for a review after an initial period of years, or at stated intervals,—and
even this would not imply any general or unconstrained power of revoca-
tion, but rather an ordered process of periodical re-examination in which
the mandatory itself would certainly participate.
* * *

72. In consequence, within a jurisprudential system involving sove-
reign independent States and the major international organizations whose
membership they make up, there must be a natural presumption against
the existence of any such drastic thing as a power of unilaterally displacing
a State from a position or status which it holds #7. No implication based
on supposed inherency of right—but only concrete expression in some
form—could suffice to overcome this presumption,—for what is in question
here is not a simple finding that international obligations are considered
to have been infringed, but something going much further and involving
action—or purported action—of an executive character on the objective
plane. Jt is as if the King of Ruritania were declared not only to be in
breach of Ruritania’s international obligations but also, on that account,
be no longer King of Ruritania. The analogy is not claimed to be exact,
but it will serve to make the point,—namely that infringements of a
mandate might cause the mandatory concerned to be in breach of its
international obligations but could not cause it thereby to cease to be
the mandatory or become liable to be deposed as such, at the fiat of some
other authority, un/ess the governing instruments so provided or clearly
implied. In the present case they not only do not do so but, as will be
seen, indicate the contrary.

(b) Positive indications negativing the notion of revocability:—
(1) based on the terms of the relevant instruments
and certain applicable principles of interpretation

(i) Essentially non-peremptory
character of the mandates system

73. This point will be more fully dealt with in connexion with the basic
voting rule of the League which, with certain exceptions not applicable

47 Jt is not that sovereign States are above the law, but that the law itself takes
account of the fact that they are not private citizens or private law entities.

256
269 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

in the case of mandates, was that of unanimity including the vote of the
interested party, and therefore of the mandatory concerned. It is mention-
ed here by way of introduction as being an essential piece of background
knowledge,—for since it was the case that mandatories could not in the
last resort become bound by the decisions of the League Council unless
they agreed with them, or at least tacitly acquiesced in, or did not oppose
them “#, the system was necessarily non-peremptory in character;—and
in relation to such a system there is obviously an element of total unreality
in speaking of a power of unilateral revocation,—for any decision to
revoke would itself, in order to be valid, have required the concurrence
of the mandatory *. It could not therefore have been unilateral. Any
other view involves an inherent logical contradiction.

(ii) Limited scope of the so-called
supervisory function as
exercised by the League Council

74. As was mentioned early in this Opinion (paragraph 14 above), no
supervisory role in respect of mandates was, in terms, conferred upon the
League Council, or any other organ of the League, either by the relevant
mandate itself or by Article 22 of the League Covenant, which established
the mandates system as a régime, and indicated its character in consider-
able detail—but not in this particular respect. The supervisory role or
function was left to emerge entirely—or virtually so—as a kind of
deduction from, or corollary of the obligation of the mandatory concerned
to furnish annual reports to the Council. It is therefore to the character
of that obligation to which regard must be had in order to establish
what kind and scope of supervision could legitimately be inferred as
flowing from it.

Applicable principle of interpretation

Where a right or power has not been the subject of a specific
grant, but exists only as the corollary or counterpart of a corres-

*8 In fact, strictly speaking, there could not, without the concurrence of the
mandatory, be a decision as such: there could only be something in the nature of
a (non-binding) recommendation. But the mandatory could refrain from exercising
its vote.

49 The principle nemo iudex esse potest in sua propria causa clearly cannot apply
so as to defeat the voting rules laid down in the constitutions of international
organizations ;—or else, to take an obvious example, the five permanent Members
of the United Nations Security Council would be unable to exercise their “‘veto”
in regard to any matter involving their own interests;—whereas one of the objects
of giving them the veto was, precisely (apart from the specific exception contained
in Article 27, paragraph 3, of the Charter, as also the analogous one in the League
Covenant—see paragraph 80 below), to enable them to protect those interests.

257

 
270 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

ponding obligation, this right or power is necessarily defined
by the nature of the obligation in question, and limited in its
scope to what is required to give due effect to such correlation.

75. All the various mandates (with one exception not here pertinent °°,
and subject to minor differences of language) dealt with the reporting
obligation in the same way. Citing that for SW. Africa, it was provided
(Article 6) that the Mandatory was to render to the Council of the League
“an annual report to the satisfaction of the Council *! containing full
information with regard to the territory and indicating the measures
taken to carry out the obligations assumed . . .”. This was a reflection
and expansion of paragraph 7 of Article 22 of the Covenant, which
provided for an annual report to the Council “in reference to the territory
committed to [the Mandatory’s] charge”. The only other relevant clause
was paragraph 9 of Article 22, which provided for the setting up of
what became the Permanent Mandates Commission, “to receive and
examine the annual reports of the Mandatories and to advise the Council
on all matters relating to the observance of the mandates’. Later, by
special arrangement, written petitions from the inhabitants of the
mandated territories, forwarded through the mandatories, could also be
received and examined.

*
* *

76. It is clear therefore that the sole real specific function of the
Council was (via the Permanent Mandates Commission) to “receive and
examine” these reports and petitions. The Council could require that the
reports should be to its satisfaction, namely “contain full information”
about the mandated territory, and “indicate the measures taken” by the
mandatory, etc. It would also be a natural corollary that the Council could
comment on these reports, indicate to the mandatory what measures it
thought wrong or inadequate, suggest other measures, etc.,—but in no
case with any binding effect unless the mandatory agreed. The Council
could exhort, seek to persuade and even importune; but it could not

50 That of Iraq, which was differently handied—see joint dissenting Opinion,
C.J. Reports 1962, p. 498, n. 1.

5t The phrase “‘to the satisfaction of the Council” cannot have related to the mea-
sures reported on, for the mandatory only had to render one annual report, and could
not know, at the reporting stage, what view the Council would take as to those
measures. Nor did the mandatory subsequently revise its report, though it might
revise its measures. The object of the report was, precisely, to inform the Council
about these;—and, considered as a piece of reporting, the report was necessarily
satisfactory if it contained full and accurate information as to what was being done,
so that the Council, having thus been put in possession of all the facts, would, on
the basis of the report, be able to indicate to the mandatory whether it approved
of the measures concerned or what other or additional measures it advocated.

258
271 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

require or compel,—and it is not possible, from an obligation which, on
its language, is no more than an obligation to render reports of a specified
kind, to derive a further and quite different obligation to act in accordance
with the wishes of the authority reported to. This would need to be
separately provided for, and it is quite certain that none of the various
mandatories ever understood the reporting obligation in any such sense
as that, and equally certain that they never would have undertaken it if
they had.

77. In other words, the supervisory function, as it was contemplated
for League purposes, was really a very limited one—a view the principle
of which was endorsed by Sir Hersch Lauterpacht in the Voting Procedure
case when, speaking of United Nations trusteeships (but of course the
same thing applies a fortiori to the case of mandates) he said this (7.C.J.
Reports 1955, p. 116):

66

. there is no legal obligation, on the part of the Administering
Authority, to give effect to a recommendation of the General Assembly
to adopt or depart from a particular course of legislation.or any
particular administrative measure. The legal obligation resting upon
the Administering Authority is to administer the Trust Territory
in accordance with the principles of the Charter and the provisions
of the Trusteeship Agreement, but not necessarily in accordance with
any specific recommendation of the General Assembly or of the
Trusteeship Council” —(my italics).

* * *

78. Such then was the real and quite limited nature of the supervisory
function to which the General Assembly became subrogated, if it became
subrogated to any function at all in respect of mandates. It was, as the
term implies, strictly a right of “supervision”; it was not a right of
control—it did not comprise any executive power ;—and therefore clearly
could not have comprised a power of so essentially executive a character
as that of revocation. Between a function of supervision (but not of
control) and a power to revoke a mandate and, so to speak, evict the
mandatory—and to do this unilaterally without the latter’s consent—
there exists a gulf so wide as to be unbridgeable. It would involve a power
different not only (and greatly) in degree, but in kind. This is a considera-
tion which, in the absence of express provision for revocation, makes it
impossible to imply such a power,—and indeed excludes the whole notion
of it, as being something that could not have fallen within the League
Council’s very limited supervisory role, and accordingly cannot fall within
that of the United Nations Assembly—assuming the latter to have any
supervisory role.

259
272 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

(iii) The League Council’s
voting rule

79. The views just expressed are more than confirmed by the League
Council’s voting rule, as embodied in paragraph 5 of Article 4 of the
Covenant in combination with paragraph 1 of Article 5 (texts in foot-
note 52). The effect, in the case of all matters involving mandates, was
to enable the mandatories, if not already members of the Council (as
several invariably were), to attend if they wished, and to exercise a vote
which might operate as a veto. No exception was provided for the pos-
sibility of a revocation, and no such exception can be implied from the
fact that mandatories did not always attend the Council when invited
to do so, or might abstain on the vote, or that certain devices might be
employed on occasion to avoid direct confrontations between them and
the other members of the Council. The fact that there may be no recorded
case of the actual use of this veto does not alter the legal position,—it
merely shows how well the system worked in the hands of reasonable
people. None of this however can alter the fact that mandatories always
had the right to attend and exercise their votes. The existence of this
voting situation was confirmed by the Court not only in its Judgment
of 1966 but also in that of 1962 U.C.J. Reports 1966, pp. 44-45; and
LC.J, Reports 1962, pp. 336-337) *3. It is obvious that a situation in which
the League Council could not impose its views on the mandatories with-
out their consent, is with difficulty reconcilable with one in which it

52 Article 4, paragraph 5: ‘Any Member of the League not represented on the
Council shall be invited to send a Representative to sit as a member [italics mine] at
any meeting of the Council during the consideration of matters specially affecting
the interests of that Member of the League.”

Article 5, paragraph 1: “Except where otherwise expressly provided in this Cove-
nant... decisions at any meeting of the .. . Council shall require the agreement of
all the Members of the League represented at the meeting’’—(italics mine).

53 e.g. (pp. 336-337):

‘,.. approval meant the unanimous agreement of all the representatives [at the
Council meeting] including that of the Mandatory who, under Article 4, para-
graph 5, of the Covenant, was entitled to send a representative to such a meeting
to take part in the discussion and to vote”.

And again (p. 337):
“Under the unanimity rule (Articles 4 and 5 of the Covenant), the Council
couid not impose its own view on the Mandatory.”

It may seem surprising at first sight that the Court, in its 1962 composition, was so
ready to admit, and even to stress, the existence of this situation. The explanation is
that it was basing itself in the absence of effective ‘‘administrative supervision” in the
League system as one ground for postulating the existence of “‘judicial supervision”?
in the form of a right, on the part of any Member of the League dissatisfied with the
conduct of a mandate, to have recourse to the former Permanant Court and, since
then, to the International Court of Justice as set up under the United Nations
Charter. It follows that although the present (1971) Opinion of the Court is wholly in
line with the type of conclusion reached by the Court in 1962, it is wholly at variance
with the 1962 reasoning just described; for that reasoning must, in logic, lead to the
result indicated above at the end of paragraph 79.

260
273 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

could unilaterally revoke their mandates without their consent;—and
therefore, a fortiori, with the idea that the United Nations possessed
such a power.

Applicable Principle of Interpretation

Where a provision [such as the League Council’s voting rule]
is so worded that it can only have one effect, any intended excep-
tions, in order to be operative, must be stated in terms.

80. This principle of interpretation is, as it happens, well illustrated,
and the view expressed in the preceding paragraph is given the character
of a virtual certainty, by the fact that (though not in the sphere of
mandates) the League Covenant did specifically provide for certain excep-
tions to the basic League unanimity rule,—namely, in particular under
paragraphs 4, 6, 7 and 10 of Article 15, and paragraph 4 of Article 16,
dealing with matters of peace-keeping **. This serves to show that those
who framed the Covenant fully realized that there were some situations
in which to admit the vote of the interested party would be self-defeating
—and these they provided for. They do not seem to have thought so in
the case of mandates, nor was such a suggestion ever made in the course

54 Jt has been contended that the power given to the League Council by paragraph
4 of Article 16 of the Covenant to expel a Covenant-breaking member State (though
in my opinion relating only to the peace-keeping undertakings of the Covenant—see
paragraph 1 of this same Article 16) afforded a way by which a mandate could be
revoked. Since, according to the express terms of paragraph 4 of Article 16, the
concurring vote of the expelled State was not requisite for an expulsion order, a
mandatory in breach of its obligations could first be expelled, and then, because it
had ceased to be a Member of the League, a decision to revoke its mandate could be
taken without it.

This ingenious contention however (about which there may be factual doubts not
worth troubling about here) misses the real point;—for if it would not have been
possible to get rid of a mandatory without going to these elaborate lengths, what
better demonstration could there be that revocability, whether on a basis of in-
herency or otherwise, simply did not exist within the four corners of the Covenant
or the mandates, in respect of any mandatory in the normal situation of still being a
Member of the League? That a mandatory might lose its rights if it ceased to be a
Member could in practice act as a deterrent, but has no bearing on the juridical issue
of what its rights and liabilities were as a Member.

Exactly the same principle applies in regard to another contention based on the
circumstance that, under Article 26, the Covenant could be amended (though only
by a vote that had to include the unanimous vote of all the members of the League
Council). True, the Covenant could thus be amended ;—but in fact it was not amend-
ed: therefore it is the unamended Covenant that governs. It is difficult to know how
to deal with this type of argument which, juridically, cannot be taken seriously,
except as a clutching at straws.

261
274 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

of the League’s dealings with mandates. It can only be concluded that
terminations or changes of administration were never contemplated,
except on a basis of agreement.

(iv) Contemporaneous consideration and
rejection of the idea of revocability

81. Nor was it in any way a question of a mere oversight. Earlier
proposals for a mandates system, in particular as put forward by Presi-
dent Wilson on behalf of the United States, did contain provision for
the replacement of mandatories, or for the substitution of another
mandatory,—and these things (contrary to what is implied in the Opinion
of the Court) could of course only be done by revoking (or they would
amount to a revocation of) the original mandate. Even the possibility of
breaches was not overlooked, for the Wilson proposals also provided,
as is correctly. stated in the Opinion of the Court, for a “right to appeal
to the League for the redress or correction of any breach of the mandate”.
There can however be no point in following the Opinion of the Court
into a debate as to the precise period and the precise context in which
the idea of revocability was discussed,—because what is beyond doubt
is that, whether on the basis of President Wilson’s proposal, or of some
other proposal, it was discussed. The proof of this is something of
which the Court’s Opinion makes no mention, namely that objections
were entertained to the notion of revocability by all the eventual holders
of “C”’ mandates, and by the representatives of governments destined to
hold most of the “A” and “B” mandates—in particular by M. Simon
on behalf of France and Mr. Balfour (as he then was) on behalf of
Great Britain, both of whom pointed out the difficulties, economic and
other, that would arise if mandatories did not have complete security
of tenure *°. The idea was accordingly not proceeded with, and the final
text of the mandates, and of Article 22 of the Covenant, contained no
mention of it. This makes it quite impossible in law to infer that there
nevertheless remained some sort of unexpressed intention that a right
of revocation should exist, for this would lead to the curious legal pro-
position that it makes no difference whether a thing is expressed or not.
Yet the classic instance of the creation of an irrebuttable presumption

55 At the meetings of the Council of Ten on 24-28 January 1919, and subsequently.
See Foreign Relations of the United States: The Paris Peace Conference, Vol. III,
pp. 747-768. It was Mr. Balfour who pointed out (pp. 763-764) that although plenty
of consideration had been given to the League aspect of the matter, very little had
been given to the position of the mandatories, and that the system could only work
if the latter had security of tenure. M. Simon pointed out (p. 761) that mandatories
would have little inducement to develop the mandated territories if their future was
uncertain.

262
275 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

in favour of a given intention is, precisely, where a different course has
been proposed but not followed. The motives involved are juridically
quite irrelevant, but were in this case clear °°,

Applicable Principle of Interpretation

Where a particular proposal has been considered but rejected,
for whatever reason, it is not possible to interpret the instru-
ment or juridical situation to which the proposal related as if
the latter had in fact been adopted.

82. The episode described in the preceding paragraph directly illustrates
and confirms the view expressed in paragraphs 70-72 above. When
Statesmen such as President Wilson thought of making mandates revo-
cable (which could only be in a context of possible breaches) they were
not content to rely on any inherent principle of revocability but made a
definite proposal which, had it been adopted, would have figured as
an article in the eventual governing instrument, or instruments. Since
however the idea met with specific objections, it was not proceeded with
and does not so figure. Therefore to treat the situation as being exactly
the same as if it nevertheless did, is inadmissible and contrary to the
stability and objectivity of the international legal order. Again, the process
of having it both ways is evident.

(v) The “integral
portion” clause

83. Article 22 of the League Covenant drew a clear distinction between
the “C” mandated territories and the other (““A” and “B’’) territories,
inasmuch as in its paragraph 6 it described the former as being territories
that could “be best administered under the laws of the Mandatory as
integral portions of its territory’,—and a clause to that effect figured

56 For sheer audacity, it would be hard to equal the attempts made in the course of
the present proceedings to represent M. Simon’s statement to the effect that every
mandate would be revocable and there could be no guarantee of its continuance
(which of course would have been the case on the basis of the earlier idea which M.
Simon was contesting), as affording evidence of an intention that mandates should be
revocable; and that this was only not proceeded with because of a desire to be
“tactful” towards the mandatories,—although it is perfectly clear on the face of the
record that M. Simon (and Mr. Balfour) were objecting to the idea of revocability,—
not on grounds of its want of tact, but for economic and other reasons of a highly
concrete character,—i.e., France and Great Britain, no less than the “C”’ manda-
tories, were not prepared to accept mandates on such a basis.

263
276 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

in the “C” mandates accordingly (text in footnote 57). This distinction
was not, however, fully maintained; for a similar clause eventually
appeared in the “B” mandates as well,—though without warrant for
this in the Covenant. But this does not invalidate the point to be made
because, as has been seen in the previous sub-section (paragraph 81), the
notion of revocability was as inacceptable to the “B” as to the “C”
mandatories. The point involved is that the “integral portion” clause
came very close in its wording to the language of incorporation—indeed
it only just missed it. It did not amount to that of course, for annexation
or cession in sovereignty of the mandated territory was something which
it was one of the aims of the mandates system to avoid. But this clause
did create a situation that was utterly irreconcilable with unilateral
revocability,—with the idea that at some future date the existing adminis-
trative and legal integrations, and applicable laws of the mandatory
concerned, could be displaced by the handing over of the territory to
another mandatory, to be then administered as an integral portion of its
territory and subjected to another set of laws;—and of course this
process could in theory be repeated indefinitely, if the revocability in
principle of mandates once came to be admitted.

84. In consequence, although the mandates did not contain any
provision affirmatively ruling out revocability, the “integral portion”
clause in the “B” and “‘C”’ mandates had in practice much the same effect.
Significantly, no such clause figured in any of the “A” mandates which
were, from the start (paragraph 4 of Article 22 of the Covenant), regarded
as relating to territories whose “existence as independent nations can be
provisionally recognized’’. Naturally the insertion of the ‘‘integral
portion” clause in the “B” and ‘‘C”’ mandates did not in any way preclude
the eventual attainment of self-government or independence by the terri-
tories concerned, as indeed happened with most of them some forty
years later,—with the consent of the mandatory concerned; but that is
another matter. What it did preclude was any interim change of régime
without the consent of the mandatory.

57 In the Mandate for SW. Africa that provision read as follows:

“The Mandatory shall have full power of administration and legislation over
the territory subject to the present Mandate as an integral portion of the Union
of South Africa, and may apply the laws of the Union of South Africa to the
territory, subject to such local modifications as circumstances may require.”

The phrase ‘‘subject to the present Mandate” of course qualifies and describes the
word “‘territory’’.

264
277 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

(c) Positive contra-indications:—(2) based on
the circumstances prevailing when the
mandates system was established

85. As is well known, the mandates system represented a compromise
between, on the one hand, Pres‘dent Wilson’s desire to place all ex-
enemy territory outside Europe or Asia Minor (and even some in
Europe) under direct League of Nations administration,—and, on the
other hand, the desire of some of the Allied nations (more particularly
as regards the eventual “C”’ mandates) to obtain a cession to themselves
of these territories, which their forces had overrun and occupied during
the war 5°. The factor of “geographical contiguity to the territory of the
Mandatory’’, specifically mentioned in paragraph 6 of Article 22 of the
Covenant, was of course especially (indeed uniquely) applicable to the
case of SW. Africa, and had unquestionably been introduced with that
case in mind. The compromise just referred to was accepted only with
difficulty by some of the mandatories and, in the case of the ‘““C’’ mandates
only after assurances that the mandates would give them ownership in
all but name °°. Whether this attitude was unethical according to present-
day standards (it certainly was not so then) is juridically beside the point.
It clearly indicates what the intentions of the parties were, and upon what
basis the “C’? mandates were accepted. This does not of course mean
that the mandatories obtained sovereignty. But it does mean that they
could never, in the case of these territories contiguous to or very near
their own °°, have been willing to accept a system according to which,
at the will of the Council of the League, they might at some future date
find t#emselves displaced in favour of another entity—possibly a hostile
or unfriendly one—(as is indeed precisely the intention now). No sovereign
State at that time—or indeed at any other time—would have accepted
the administration of a territory on such terms. To the mandatories,
their right of veto in the Council was an essential condition of their
acceptance of this compromise,—and that they viewed it as extending to
any question involving a possible change in the identity of the mandatory
is beyond all possible doubt. Here once more is a consideration that
completely negatives the idea of unilateral revocability.

58 Such occupation, being a war-time one, was not in the nature of annexation,
and its ultimate outcome had in any case to await the eventual peace settlement.

59 See Mr. Lloyd George’s statement to the Prime Minister of Australia, and the
question put by Mr. Hughes of Canada, as given by Slonim in Canadian Yearbook of
International Law, Vol. VI, p. 135, citing Scott, ‘‘Australia During the War” in
The Official History of Australia in the War of 1914-18, XI, p. 784.

6° On the geographical question, see the very forthright remarks made about SW.
Africa by Mr. Lloyd George to President Wilson as recorded in the former’s The
Truth About the Peace Treaties, Vol. I, pp. 114 et seg and 190-191.

265
278 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)
3. General conclusion

86. Taking these various factors together, as they have been stated in
the preceding paragraphs, the conclusion must be that no presumptions
or unexpressed implications of revocability are applicable in the present
case, and that in any event they would be overwhelmingly negatived by
the strongest possible contra-indications.

87. Test of this conclusion—a good test of this conclusion is to enquire
what happened as regards those former mandated territories that were
eventually placed under the United Nations trusteeship system. Here was
an opportunity for the Assembly to introduce an express power of unila-
teral revocation into the various trusteeship agreements entered into
under Article 79 of the Charter. This however was not done, for one
very simple reason, namely that not a single administering authority, in
respect of any single trusteeship, would have been prepared to agree to
the inclusion of such a power—any more than, as a mandatory, it had
been prepared to agree to it in the time of the League. The point involved
is of exactly the same order (though in a different but related context 5!) as
that to which attention was drawn in paragraphs 93-95 of the 1966
Judgment of the Court 5, where is was stated U.C.J. Reports 1966, p. 49)
that there was one test that could be applied in order to ascertain what
had really been intended, namely,

‘“... by enquiring what the States who were members of the League
when the mandates system was instituted did when, as Members of
the United Nations, they joined in setting up the trusteeship system
that was to replace the mandates system. In effect ...they did
exactly the same as had been done before . . .”.

And so it was over revocation. No more than before was any provision
for it made. Is it really to ascribe this to a belief that it was not necessary
because all international mandates and trusts were inherently subject
to unilateral revocation, irrespective of the consent of the administering
authority?—or would it be more reasonable to suppose that it was because
no such thing was intended? If no such thing was intended in the case of
the trust territories (all of them formerly mandated territories), this was

61 The 1966 Judgment of the Court found that the compulsory adjudication
articles of the mandates only applied to disputes concerning clauses about the
economic and other individual interests of members of the League, and not to
clauses concerning the conduct of the mandates themselves, which was a matter
vested collectively in the League as an entity. This view was confirmed by the fact
that, in the trusteeship agreements relating to former mandated territories, a compul-
sory adjudication article figured only in those trusteeships which included clauses
of the former kind, but not in those which were confined to the latter type of clause.

266
279 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

because no such thing had been intended, or had ever been instituted, in
the case of the mandated territories themselves, as mandates. The former
mandatories were simply perpetuating in this respect the same system as
before (and the Assembly tacitly agreed to this under the various trusteeship
agreements). This previous system of course applied, and continues to
apply, to the mandated territory of SW. Africa.

*
* *

88. Since the conclusion reached is that League of Nations mandates
would not have been subject to unilateral revocation by the Council of
the League or—what comes to the same thing—that the concurrence of
the mandatory concerned would have been required for any change of
mandatory, or for the termination of the mandate on a basis of self-
government or independence;—and since the United Nations cannot
have any greater powers in the matter than had the League, it follows
that the Assembly can have had no competence to revoke South ‘Africa’s
mandate, even if it had become subrogated to the League Council’s
supervisory role—for that role did not comprise any power of unilateral
revocation.

*
* *

89. There are however other reasons, resulting from the United Nations
Charter itself, why the organs of the United Nations had no competence
to revoke the Mandate, whether or not they would otherwise have had it;
and these will now be considered in the next main section (Section C).

SECTION C

LIMITATIONS ON THE COMPETENCE AND POWERS
OF THE ORGANS OF THE UNITED NATIONS
UNDER THE CHARTER

90. In the two preceding main sections it has been held, first (Section A)
that the United Nations as an Organization never became invested with
any-supervisory function in respect of mandates not voluntarily converted
into trusteeships, and never became subrogated to the sphere of compe-
tence of the former League of Nations in respect of mandates; and secondly
(Section B) that since in any event that competence did not include any
power of unilateral revocation of a mandate, or of terminating it without
the consent of the mandatory concerned, the United Nations would
equally have had no competence to exercise such a power even if it had,

267
280 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

in principle, become subrogated to the role of the League in respect of
mandates. But in addition to the limitations thus arising, both from
general rules of law and from the provisions of the relevant governing
instruments, there is also the question of the limitations imposed upon
the competence and sphere of authority of the organs of the United
Nations by the constitution of the latter, as embodied in its Charter.
Since these organs (in the present context the General Assembly and the
Security Council) are the creations of the Charter, they are necessarily
subject to such limitations, and can prima facie, take valid action only
upon that basis.

1. Competence and Powers of the General Assembly
under the Charter

91. So far as the Assembly is concerned, there arises at the outset an
important preliminary question, namely whether it was competent to
act as (in effect) a court of law to pronounce, as judge in its own cause, on
charges in respect of which it was itself the complainant. In my opinion
it was not; and this suffices in itself to render Resolution 2145, by which
the Assembly purported to revoke the Mandate for SW. Africa, invalid
and inoperative. However, in order not to break the thread of the present
argument, I deal with the matter in the first section of the Annex to this
Opinion.

(i) The Assembly lacks any general
competence to take action of
an executive character

92. In contrast with the former League of Nations, in which both main
bodies, except in certain specified cases, acted by unanimity, the basic
structure adopted in the drafting of the United Nations Charter consisted
in the establishment of a careful balance between a small organ—the
Security Council, acting within a comparatively limited field, but able,
in that field, to take binding decisions for certain purposes; —and a larger
organ, the General Assembly, with a wide field of competence, but in
general, only empowered to discuss and recommend ;—this distinction
being fundamental. The powers of the Security Council will be considered
at a later stage..As to the Assembly, the list appended below in footnote 62
indicates the general character of what it was empowered to do. From

62 The list shows that the Assembly is either limited to making recommendations,
or that where it can do more, it is as a result of a specific power conferred by the
express terms of some provision of the Charter. In other words the Assembly has no
inherent or residual power to do more than recommend.

 

(a) The recommendatory functions are described as follows:—

[The General Assembly]
Article 10: ‘“‘may discuss... and... make recommendations”;
Article 11, paragraph 1: ‘may consider ...and... make recommendations”;

268
281 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

what this list reveals (seen against the whole conceptual background of the
Charter), there arises an irrebuttable presumption that except in the few
cases (see section (d) of the list) in which executive or operative powers
are specifically conferred on the Assembly, it does not, so far as the
Charter is concerned, have them. In consequence, anything else it does
outside those specific powers, whatever it may be and however the relevant
resolution is worded, can only operate as a recommendation. It should
hardly be necessary to point out the fallacy of an argument which would
attribute to the Assembly a residual power to take executive action at
large, because it has a specific power so to do under certain particular
articles (4, 5, 6 and 17). On the contrary, the correct inference is the
reverse one—that where no such power has been specifically given, it
does not exist.

93. It follows ineluctably from the above, that the Assembly has no
implied powers except such as are mentioned in fe) of footnote 62. All
its powers, whether they be executive or only recommendatory, are
precisely formulated in the Charter and there is no residuum. Naturally
any organ must be deemed to have the powers necessary to enable it to
perform the specific functions it is invested with. This is what the Court
had in mind when, in the Injuries to United Nations Servants (Count
Bernadotte) case (/.C.J. Reports 1949, p. 182), it said that the United
Nations:

 

Article 11, paragraph 2: ‘‘may discuss ...and ... make recommendations”;

Article 11, paragraph 3: ‘may call... attention... to”;
Article 12, paragraph I: ‘shall not make any recommendation . . . unless [so
requested]”’;

Article 13: ‘‘shall initiate studies and make recommendations”;

Article 14: ‘‘may recommend measures”;

Article 15: “‘shall receive and consider [reports]”’;

Article 16: ‘‘shall perform such functions . .. as are assigned to it [by Chapters
XII and XIII of the Charter)’;

Article 105, paragraph 3: ‘may make recommendations”.

(b) The peace-keeping functions conferred upon the Assembly by Article 35 are, by
its third paragraph, specifically stated to be ‘“‘subject to the provisions of Ar-
ticles 11 and 12” (as to which, see above).

(c) As regards Chapters XII and XIII of the Charter (trusteeships), the only
provisions which refer to the Assembly are:

Article 85, which (without any indication of what the functions in question
are) provides that the non-strategic area functions of the United Nations
“with regard to frusteeship agreements’ (italics added) “including the approval
of the terms of” such agreements, “‘shall be exercised by the... Assembly”.

Article 87, under which the Assembly may ‘‘consider reports” (“submitted
by the administering authority”); ‘“‘accept petitions and examine them” (‘in
consultation with [that] authority’); “provide for periodic visits” to trust

269
282 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

“,.. must be deemed to have those powers which, though not ex-
pressly provided in the Charter, are conferred upon it by necessary
implication as being essential to the performance of its duties”.

This is acceptable if it is read as being related and confined to existing and
specified duties; but it would be quite another matter, by a process of
implication, to seek to bring about an extension of functions, such as
would result for the Assembly if it were deemed (outside of Articles 4,
5, 6 and 17) to have a non-specified power, not only to discuss and
recommend, but to take executive action, and to bind.

94. In the same way, whereas the practice of an organization, or of a
particular organ of it, can modify the manner of exercise of one of its
functions (as for instance in the case of the veto in the Security Council
which is not deemed to be involved by a mere abstention), such practice
cannot, in principle, modify or add to the function itself. Without in
any absolute sense denying that, through a sufficiently steady and long-
continued course of conduct, a new tacit agreement may arise having a
modificatory effect, the presumption is against it,—especially in the case
of an organization whose constituent instrument provides for its own
amendment, and prescribes with some particularity what the means of
effecting this are to be. There is a close analogy here with the principle
enunciated by the Court in the North Sea Continental Shelf case U.C.J.
Reports 1969, p. 25) that when a convention has in terms provided for a

 

territories (‘‘at times agreed upon with the [same] authority”); and ‘‘take these
and other actions in conformity with the terms of the trusteeship agreements”
(italics added).

None of this invests the Assembly with any binding or executive powers
except in so far as might specifically be conferred upon it by the express terms
of the trusteeship agreements. These did not in fact any of them do so (see foot-
note 64 below).

(d) In the result, the only provisions of the Charter which confer executive or
quasi-executive powers on the Assembly are:

Articles 4, 5 and 6, which enable the Assembly to admit a new Member, or
suspend or expel an existing one,—in each case only upon the recommendation
of the Security Council; and Article 17, under paragraph 1 of which the Assern-
bly is to ‘‘consider and approve” the budget of the Organization, with the
corollary (paragraph 2) that the expenses of the Organization are to be borne by
the Members ‘‘as apportioned by the Assembly”. Under paragraph 3, the Assem-
bly is to ‘“‘consider and approve” financial arrangements with the specialized
agencies, but is only to ‘‘examine” their budgets ‘‘with a view to making re-
commendations” to them.

(e) The Assembly naturally has those purely domestic, internal, and procedural
executive powers without which such a body could not function, e.g., to elect
its own officers; fix the dates and times of its meetings; determine its agenda;
appoint standing committees and ad hoc ones; establish staff regulations; decide
to hold a diplomatic conference under United Nations auspices, etc., etc.

270
283 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

particular method whereby some process is to be carried out (in that
case it was the method of becoming bound by the convention), it was
“not lightly to be presumed that”, although this method had not been
followed, the same result had ‘‘nevertheless somehow [been achieved] in
another way”’—a principle which, had it been applied by the Court in the
present case %, would have led to a totally different outcome, as can be
seen from Sections A and B above.

95. Translating this into the particular field of mandates, it is clear that,
just as the Assembly would have no power to make a grant of sovereign
independence to a non-self-governing territory under Articles 73 and 74
of the Charter, nor to terminate a trusteeship without the consent of the
administering authority (see relevant clauses of the various trusteeship
agreements made under Article 79 of the Charter °*),—so equally, given
the actual language of the Charter, does the Assembly have no power to
evict a mandatory. Any resolution of the Assembly purporting to do that
could therefore only have the status of, and operate as, a non-binding
recommendation. The power given to the Assembly by Articles 5 and 6
of the Charter to suspend or expel a member State (upon the recommen-
dation of the Security Council) would of course enable it to suspend or
expel a mandatory from its membership of the United Nations; but this
cannot be extended on a sort of analogical basis to the quite different
act of purporting to revoke the mandatory’s mandate.

*
ES *

96. From all of this, only one conclusion is possible, namely that so
far as the terms of the Charter itself are concerned, the Assembly has no
power to terminate any kind of administration over any kind of territory.

*
* *

97. It may however be contended that the matter does not end there,
for it may be possible for powers other or greater than its normal ones
to be conferred upon an international organ aliunde or ab extra, for some
particular purpose—e.g., under a treaty,—and if so, why should it not

63 This affords an excellent illustration (and many more could be given) of the
fact that, owing to the constant changes in the composition of the Court, due to the
system of triennial elections created by its Statute, the Court does not always adhere
to its own jurisprudence.

64 The various trusteeship agreements deal differently with the question of the
termination, or possible termination of the trust, but the effect is that in no case does
the Assembly possess any unilateral power in the matter. If therefore no trusteeship
can be terminated without the consent, given in one form or another, of the admini-
stering powers, why should it be so unthinkable that a mandate should not be termi-
nable without the consent of the mandatory?

271
284 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

exercise them? This contention must now be considered.

(ii) The Assembly can only exercise powers
conferred upon it or derived aliunde
or ab extra provided it keeps within
the limits of its constitutional role
under the structure of the Charter

98. The question here is whether it is legally possible for a body such
as the Assembly, in the purported exercise of what may conveniently be.
called ‘‘extra-mural’” powers, to act in a manner in which, in the intra-
mural exercise of its normal functions, it would be precluded by its
constitution from doing. To put the matter in its most graphic form,
suppose for instance a group of member States of the United Nations—
in a particular region perhaps—entered into a treaty under which they
conferred on the Assembly, in relation to themselves and for that region,
exactly those peace-keeping powers which, under the Charter, the Security
Council is empowered to take as regards the member States of the United
Nations collectively. Could it then validly be argued that although it
would be ultra vires for the Assembly so to act under the Charter, if
Charter action were involved, nevertheless it could in this particular
case do so because it had acquired, aliunde, the necessary power vis-a-vis
the particular States members of the regional group concerned, by reason
of the treaty concluded between them investing the Assembly with such
power? It is in fact approximately upon the basis of a theory such as this
one, that those who (to their credit) feel some difficulty in attributing
executive powers to the Assembly, outside those specified in Articles
4, 5, 6 and 17 of the Charter, rely in contending that, although under the
Charter the Assembly could not do more than discuss and recommend in
the field of mandates, yet it could go further than this if it had derived
from the League of Nations the power to do so.

99. It should be realized that the question asked in the preceding
paragraph is not merely an academic one: it is closely related to situations
that have actually arisen in the history of the United Nations. There have
been times when the majority of the member States have been dissatisfied
with the functioning of the Security Council, whose action had become
paralyzed owing to the attitude of one or more of the Permanent Mem-
bers. In these circumstances recourse was had to the Assembly, which
adopted resolutions containing recommendations that were not, indeed,
binding but which could be, and were by most of the States concerned,
regarded as authorizing them to adopt courses they might not otherwise
have felt justified in following. If such situations were to arise again and
continue persistently, it could be but a step from that to attempts to
invest the Assembly with a measure of executive power by the process
already described, or something analogous to it.

272
285 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

*
* *

100. It so happens that the principle of the question under discussion
arose in the Voting Procedure case, and was dealt with both by the Court
and by three individual judges in a sense adverse to the contention now
being considered. It was Sir Hersch Lauterpacht who gave the most
direct general negative; and though he was speaking with reference to
the question of the voting rule, the principle involved was exactly the
same (I.C_J. Reports 1955, at p. 109):

‘“,,.the... Assembly cannot act in that way. It cannot override a
seemingly mandatory provision of the Charter by the device of
accepting a task conferred by a treaty. It might otherwise be possible
to alter, through extraneous treaties, the character of the Organization
in an important aspect of its activity’—(my italics).

The passage italicised is precisely applicabie to the situation that would
arise if the Assembly were deemed able to accept, ab extra, functions
of an executive character going beyond its basic Charter role of con-
sideration, discussion and recommendation. Even if it may not be out-
side the scope of the Charter for the Assembly to deal in some form with
mandated territories not placed under trusteeship—e.g., as being, at the
least, non-self-governing territories within the meaning of Article 73—
it can only deal with them by way of discussion and recommendation,
not executive action.

101. Inthe Voting Procedure case, the Court itself was of the same way
of thinking as Sir Hersch. Having regard to the view expressed in its
earlier (1950) Opinion to the effect that the degree of supervision in the
Assembly should not exceed that of the League Council, and should as
far as possible follow the latter’s procedure (see paragraph 65 above),
it became evident that if the Assembly applied its usual majority, or
two-thirds majority, voting rule in the course of its supervision of the
mandate, it would not be conforming to the procedure of the League
Council, which was based on a unanimity rule, including even the vote
of the mandatory. Moreover, it was clear that the latter rule (being more
favourable to the mandatory by making decisions adverse to its views
harder to arrive at) involved in consequence a lesser degree of supervision
than the Assembly’s voting rule would do. This being so, the question
arose whether the Assembly, in order to remain within the limits of
the powers derived by it from or through the instrument of mandate,
as those powers had been exercised by the League Council, could proceed
according to a voting rule which was not that provided for by the

273
286 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

Charter—in short could depart from the Charter in this respect ©. The
Court answered this question by a decided negative in the foliowing
terms (.C.J. Reports 1955, at p. 75):

“The constitution of an organ usually prescribes the method of
voting by which the organ arrives at its decisions. The voting system
is related to the composition and functions of the organ. It forms
one of the characteristics of the constitution of the organ. Taking
decisions by a two-thirds majority vote or by a simple majority vote
is one of the distinguishing features of the General Assembly, while
the unanimity rule was one of the distinguishing features of the
Council of the League of Nations. These two systems are charac-
teristic of different organs, and one system cannot be substituted for
another without constitutional amendment. To transplant upon the
General Assembly the unanimity rule of the Council of the League

. would amount to a disregard of one of the characteristics of
the... Assembly.”

This view was independently concurred in by Judges Basdevant, Klaestad
and Lauterpacht. Judge Basdevant said (at p. 82):

“The majority rule laid down by Article 18 of the Charter and the
unanimity rule prescribed by the Covenant of the League of Nations
are something other than rules of procedure: they determine an
essential characteristic of the organs in question and of their parent
international institutions.” (For Judge Klaestad’s view see para-
graph 104 below and paragraph (a) of footnote 66.)

102. The criteria thus enunciated by the Court and by Judge Basdevant
were, be it noted, formulated precisely in the context of the mandates
system. It is therefore legitimate to apply them to the present case; and
if this is done in terms of the last two sentences of the foregoing quotation
from the 1955 Opinion of the Court, the result is that there “cannot...
without constitutional amendment” “be substituted” for a system which
only allows the Assembly to discuss and recommend, “another” system
which would allow it, in addition, to take executive and peremptory
action,—and that, to deem the Assembly to be invested with such a power
“would amount to a disregard of one of [its] characteristics” within the
system of the Charter.

*
* *

65 The form in which the question arose in the Voting Procedure case was a little
different, inasmuch as the issue was not whether the Assembly could act in a way
not provided for by the Charter, but whether it could do so if this would involve a
more stringent supervisory régime than that of the League’s system. But the under-
lying point was the same—i.e., could the Assembly, in the exercise of ab extra func-
tions, act by means of a different voting rule from that provided by the Charter—
could it in any event, consistently with the Charter, apply the League unanimity
rule?

274
287 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

103. It must be concluded that even if the League Council’s super-
visory powers had in principle passed to the Assembly, and had included
the right to revoke an existing mandate, such a right could not, con-
stitutionally, be exercised by the Assembly, since this would be incon-
sistent with the basic philosophy of its role within the general structure
of the United Nations.

(iii) Elements confirming the
above conclusions

104. Dilemma of Judges Klaestad and Lauterpacht in the Voting Proce-
dure case—The problem in the Voting Procedure case was that, as has
already been mentioned, the fact that decisions could be more easily
arrived at under the Assembly’s voting rule than under the League’s
rule of unanimity including the vote of the mandatory, involved for the
latter a “greater degree of supervision” than the League’s. Yet, as the
Court found (see ante, paragraph 101), the Assembly could not, con-
formably with the Charter, depart from its own voting rule. The Court
solved this problem by holding that although, in the exercise of its super-
visory function, the Assembly must not depart from the substance of the
mandate, the procedure by which it carried out that function must be
the procedure provided for by the Charter; and that the Court’s previous
(1950) pronouncement, indicating that the degree of supervision must
not be greater than the League’s, was intended to apply only to matters
of substance, not procedure. Given that the Assembly’s voting rule did
however, in principle, involve a greater degree of supervision than the
League rule, by making it possible for decisions to be arrived at without
the concurrence of the mandatory, this pronouncement of the Court in
the Voting Procedure case involved a distinct element of inconsistency.
That solution accordingly did not satisfy Judges Klaestad and Lauterpacht
who arrived at a different and more logical one, avoiding contradictions
and, at the same time, operating to confirm in a very striking manner the
views expressed above as to the limits imposed by the Charter on the
powers of the Assembly. They pointed out that the decisions reached by
that organ in the course of supervising the mandate, not being in the
nature of domestic, internal or procedural decisions (see head (e) in note
62 above) could only operate as recommendations, and could not therefore
in any case be binding on the mandatory unless it had at least voted in
favour of them %. Hence the Assembly’s two-thirds rule, though theore-
tically more burdensome for the mandatory than the League’s rule of
unanimity including the mandatory’s vote, would not in practice be so,

 

66 (a) Distinguishing between the ‘‘domestic” or “‘internal’’, and the non-do-
mestic categories of Assembly decisions, Judge Klaestad U.C.J. Reports 1955, at
p. 88) stated that in his opinion ‘recommendations . .. concerning reports and peti-
tions relating to... South West Africa belong ... to the last mentioned category”.
He continued:

275
288

sinc

NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

e in neither case could the mandatory be bound without its own

concurrence. In this way the balance between the weight of the League
Council’s supervision and that of the Assembly would be maintained or
restored.

 

“They are not legally binding on the Union . . . in its capacity as Mandatory
Power. Only if the Union Government by a concurrent vote has given its consent
to the recommendation can that Government become legally bound to comply
with it. In that respect the legal situation is the same as it was under the super-
vision of the League. Only a concurrent vote can create a binding legal obligation
for the Union of South Africa” —(my italics).

(b) Judge Lauterpacht illustrated his view by reference to the trusteeship posi-
tion, which he regarded as relevant to that of mandates. The passage in question
is so striking as to be worth quoting in extenso,—and it is of course applicable a

276

fortiori to the case of mandates (loc. cit., at p. 116):

“This, in principle, is also the position with respect to the recommendations
of the General Assembly in relation to the administration of trust territories.
The Trusteeship Agreements do not provide for a legal obligation of the Admi-
nistering Authority to comply with the decisions of the organs of the United
Nations in the matter of trusteeship. Thus there is no legal obligation, on the
part of the Administering Authority to give effect to a recommendation of the
General Assembly to adopt or depart from a particular course of legislation or
any particular administrative measure. The legal obligation resting upon the
Administering Authority is to administer the Trust Territory in accordance with
the principles of the Charter and the provisions of the Trusteeship Agreement,
but not necessarily in accordance with any specific recommendation of the General
Assembly or of the Trusteeship Council. This is so as a matter both of existing law
and of sound principles of government. The Administering Authority, not the
General Assembly, bears the direct responsibility for the welfare of the population
of the Trust Territory. There is no sufficient guarantee of the timeliness and
practicability of a particular recommendation made by a body acting occasion-
ally amidst a pressure of business, at times deprived of expert advice and infor-
mation, and not always able to foresee the consequences of a particular measure
in relation to the totality of legislation and administration of the trust territory.
Recommendations in the sphere of trusteeship have been made by the General
Assembly frequently and as a matter of course. To suggest that any such parti-
cular recommendation is binding in the sense that there is a legal obligation to put
it into effect is to run counter not only to the paramount rule that the General
Assembly has no legal power to legislate or bind its Members by way of recom-
mendations, but, for reasons stated, also to cogent considerations of good
government and administration‘ —(my italics).

“In fact States administering Trust Territories have often asserted their
right not to accept recommendations of the General Assembly or of the Trustee-
ship Council as approved by the General Assembly. That right has never been
seriously challenged. There are numerous examples of express refusal on the part
of the Administering Authority to comply with a recommendation.” [Follow-
289 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

105. This conclusion could not be other than correct;—for if the As-
sembly’s decisions bound the mandatory without the latter’s consent,
whereas the League’s did not, there would be imposed a degree of super-
vision not only far heavier, but differing totally in kind from that of the
League. To put the matter in another way, if the substitution of the
Assembly for the League Council could not be allowed to operate so as
to increase the Mandatory’s obligations, it correspondingly could not
be allowed to operate to increase the supervisory organ’s powers, still
less to give it a power that the former supervisory organ never had, or
could never have exercised except in a certain way and by a certain kind
of vote. It follows that such a power could not be exercised by the
Assembly either, especially since the latter equally cannot bind the
mandatory and cannot go beyond recommendations without exceeding
its constitutional Charter powers. In consequence, Resolution 2145,
even if it were otherwise valid, could not have any higher status or
effect than, or operate except as, a recommendation that South Africa’s
administration should terminate, and not as an actual termination of it.
I have to point out in conclusion that the whole of this most important
aspect of the matter, resulting from the Court’s own jurisprudence as it
was enunciated in the 1955 Voting Procedure case, is now completely
ignored, and not even mentioned, in the present Opinion of the Court;—
for the sufficient reason no doubt that there is no satisfactory answer
that can be given to it.

106. The answer given by the Court in 1950 to the question lettered (c)
put to it in the then advisory proceedings—This question asked where the
competence to modify the international status of SW. Africa lay, upon
the assumption that it did not lie with South Africa acting unilateraily.
The Court replied (1.C.J. Reports 1950, at p. 144):

. that the Union of South Africa acting alone has not the
coinpetence to modify the international status of the territory of
South West Africa, and that the competence to determine and

 

‘ing upon this (loc. cit., pp. 116-117) Judge Lauterpacht cited, with references, a
long list of specific instances.]

(c) With regard to mandates equally, ina passage of quite particular significance
in the jarcumstances of the present case, Sir Hersch Lauterpacht said (loc. cit., at
p. 121):

“This absence of a purely legal machinery and the reliance upon the moral
authority of the findings and the reports of the Mandates Commission are in
fact the essential feature of the supervision of the Mandates system. Public
opinion—and the resulting attitude of the Mandatory Powers—were influenced
not so much by the formal resolutions of the Council and Assembly [of the
League] as by the reports of the Mandates Commission which was the true organ
of supervision ... yet no legal sanction was attached to non-compliance with or
disregard of the recommendations, the hopes and the regrets of the Commission” —
(my italics).

277
290 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

modify the international status of the Territory rests with the Union
of South Africa acting with the consent of the United Nations’—(my
italics).

It is clear that even if the Mandate itself persisted under another authority
the change of authority (particularly if the new one was the United
Nations as such) would unquestionably involve a modification of the
international status of the territory, not only by substituting a new
administration for the existing one, but by substituting one which could
not itself be subjected to any supervision at all, except its own, and which
would have to render reports to itself (and so—guis custodiet ipsos
custodes ?) 57, It therefore follows from what the Court said about modify-
ing the status of the territory, that the competence to effect any substitu-
tion of this kind (or any other change of mandatory) would rest “with
the Union of South Africa acting with the consent of the United Nations”,
—which view invests South Africa with the initiative, and negatives the
existence of any independent right of termination resident in the United
Nations acting alone. Even allowing for the fact that the issue at that
time was whether the mandatory had any unilateral power of modification
it is impossible to reconcile the phraseology employed with the idea that
the Court in 1950 could have thought the United Nations, or any organ
of it, acting alone, had such a power. As my colleague Judge Gros points
out, both aspects of the matter had been raised in the course of the
proceedings.

(iv) Conclusion as to the powers
of the Assembly

107. The foregoing considerations lead to the conclusion that even if
the Assembly inherited a supervisory role from the League Council, it
could exercise it only within the limits of its competence under the Charter
namely by way of discussion and recommendation. Such a situation has
no room for, and is entirely incompatible with any power to revoke a
mandate. In consequence, Assembly Resolution 2145 could have effect
only as a recommendation.

67 Even if the Assembly had “‘inherited”’ the supervisory function from the League,
this function manifestly cannot include administration,—for the essence of super-
vision is its exercise by a separate body, not being the administering authority. The
idea of mandates administered direct by the League itself without a mandatory as
intermediary, which formed part of President Wilson’s original proposals at Ver-
sailles, was not adopted, and formed no part of the League mandates system which
it is claimed that the United Nations inherited.

278
291 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

2. Competence and powers of the Security Council
relative to mandates

(i) Consequential character of the
Security Council’s resolutions
in the present case

108. It is strictly superfluous to consider what (if any) were the
Security Council’s powers in relation to mandates, because it is quite
clear that the Council never took any independent action to terminate
South Africa’s mandate. Allits resolutions were consequential, proceeding
on the basis of a supposed termination already effected or declared by
the Assembly. Without the Assembly’s act, the acts of the Security
Council, which were largely in the nature of a sort of attempted enforce-
ment of what the Assembly had declared, would have lacked all raison
d’être; while on the other hand, if the Assembly’s resolution 2145
lacked in se validity and legal effect, no amount of “confirmation” by
the Security Council could validate it or lend it such effect, or independently
bring about the revocation of a mandate.

(ii) On a mandates basis, the powers
of the Security Council are no
greater than the Assembly’s

109. The words “relative to mandates” have been inserted of set
purpose in the title to this subsection,—because it is necessary to dis-
tinguish clearly between what the Security Council can do on a mandates
basis and what it might be able to do on the only other possible basis on
which it could act, namely a peace-keeping basis. On a mandates basis
the Security Council has no greater powers than the Assembly,—for
(see the 1950 Opinion of the Court at p. 137) 55 it was the United Nations
as a whole which inherited—-or did not inherit—the role of the League
of Nations in respect of mandates, together with (if it did) such powers
as were comprised in that role. Consequently, as regards any power of
revocation, the Security Council stands on exactly the same footing as the
Assembly in respect of such questions as whether the United Nations
has any supervisory function at all and, if so, whether it includes any
power of revocation ;—subject however to this one qualification, namely
that in 1950 the Court very definitely (Joc. cit.) indicated the Assembly
as the appropriate organ to exercise the supervisory function it found the
United Nations to be invested with. It must therefore be questioned
whether the Security Council has any specific role whatever in respect
of mandates as such, similar to that which it has in respect of strategic

68 Speaking of the final League winding-up resolution of 18 April 1946 (see para-
graphs 41 and 42 above) the Court said ‘This resolution pre-supposes that the
supervisory functions exercised by the League would be taken over by the United
Nations’’—(my italics).

279
292 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

trusteeships. If this is so, it would be solely for peace-keeping purposes
that the Security Council would be competent to take action in respect
of a mandate.

(tii) Wider powers in the field of
mandates exercisable only on
a peace-keeping basis

110. As regards the alternative basis of Security Council intervention,
clearly that organ cannot be precluded from exercising its normal peace-
keeping functions merely because the threat to the peace, if there is one,
has arisen in a mandates context,—provided the intervention has a
genuinely peace-keeping aim and is not a disguised exercise in mandates
supervision. What the Security Council cannot properly do is, in the
guise of peace-keeping, to exercise functions in respect of mandates, where
those functions do not properly belong to it either as a self-contained
organ or as part of the United Nations as a whole. It cannot, in the guise
of peace-keeping revoke a mandate any more than it can, in the guise of
peace-keeping order transfers or cessions of territory.

111. However, in my opinion, the various Security Council resolutions
involved did not, on their language, purport to be in the exercise of the
peace-keeping function. There is in fact something like a careful avoidance
of phraseology that would be too unambiguous in this respect. That being
so, their effect was as indicated in paragraphs 108-109 above. They were
not binding on the Mandatory or on other member States of the United
Nations. Like those of the Assembly they could only have a recommen-
datory effect in the present context.

(iv) Proper scope of the Security Council’s
peace-keeping powers under the Charter

112. This matter, so far as the actual terms of the Charter are concerned
is governed by paragraphs | and 2 of Article 24 which read as follows:

“1. In order to ensure prompt and effective action by the United
Nations, its Members confer on the Security Council primary
responsibility for the maintenance of international peace and security
and agree that in carrying out its duties under this responsibility
the Security Council acts on their behalf.

2. In discharging these duties the Security Council shall act in
accordance with the purposes and principles of the United Nations.
The specific powers granted to the Security Council for the discharge
of these duties are laid down in Chapters VI, VII, VII and XIT’—
(my italics).

280
293 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

I am unable to agree with the extremely wide interpretation. which the
Opinion of the Court places on this provision. No doubt it does not
limit the occasions on which the Security Council can act in the preserva-
tion of peace and security, provided the threat said to be involved is not
a mere figment or pretext. What it does do is to limit the type of action
thie Council can take in the discharge of its peace-keeping responsibilities,
—for the second paragraph of Article 24 states in terms that the specific
powers granted to the Security Council for these purposes are laid down
in the indicated Chapters (VI, VII, VIIT and XID. According to normal
canons of interpretation this means that so far as peace-keeping is
concerned, they are not to be found anywhere else, and are exercisable
only as those Chapters allow. It is therefore to them that recourse must
be had in order to ascertain what the specific peace-keeping powers of
the Security Council are, including the power to bind. If this is done, it
will be found that only when the Council is acting under Chapter VII, or
possibly in certain cases under Chapter VIII, will its resolutions be binding
on member States. In other cases their effect would be recommendatory
or hortatory only. (Peace-keeping action under Chapter XII—-strategic
trusteeships—does not really seem to me to be a separate case, since
it is difficult to see how it could fail to take the form of action under
Chapters VI or VII as the case might be.)

113. These limitations apply equally to the effect of Article 25 of the
Charter, by reason of the proviso “in accordance with the present
Charter”. If, under the relevant chapter or article of the Charter, the
decision is not binding, Article 25 cannot make it so. If the effect of that
Article were automatically to make all decisions of the Security Council
binding, then the words “in accordance with the present Charter”
would be quite superfluous. They would add nothing to the preceding
and only other phrase in the Article, namely “The Members of the
United Nations agree to accept and carry out the decisions of the
Security Council”, which they are clearly intended to qualify. They
effectively do so only if the decisions referred to are those which are
duly binding “in accordance with the present Charter”. Otherwise the
language used in such parts of the Charter as Chapter VI for instance,
indicative of recommendatory functions only, would be in direct contra-
diction with Article 25—or ‘Article 25 with them.

114. Since, in consequence, the question whether any given resolution
of the Security Council is binding or merely recommendatory in effect,
must be a matter for objective determination in each individual case,
it follows that the Council cannot, merely by invoking Article 25 (as it
does for instance in its Resolution 269 of 12 August 1969) impart

281
294 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

obligatory character to a resolution which would not otherwise possess
it according to the terms of the chapter or article of the Charter on the
basis of which the Council is, or must be deemed to be, acting.

(v) The Security Council is not
competent, even for genuine
peace-keeping purposes, to
effect definitive changes in
territorial sovereignty or
administrative rights

115. There is more. Even when acting under Chapter VII of the Charter
itself, the Security Council has no power to abrogate or alter territorial
rights, whether of sovereignty or administration. Even a war-time oc-
cupation of a country or territory cannot operate to do that. It must
await the peace settlement. This is a principle of international law that
is as well-established as any there can be,—and the Security Council is as
much subject to it (for the United Nations is itself a subject of inter-
national law) as any of its individual member States are. The Security
Council might, after making the necessary determinations under Article
39 of the Charter, order the occupation of a country or piece of territory
in order to restore peace and security, but it could not thereby, or as part
of that operation, abrogate or alter territorial rights;—and the right to
administer a mandated territory is a territorial right without which the
territory could not be governed or the mandate be operated. It was to
keep the peace, not to change the world order, that the Security Council
was set up.

*
* *

116. These limitations on the powers of the Security Council are
necessary because of the all too great ease with which any acutely contro-
versial international situation can be represented as involving a latent
threat to peace and security, even where it is really too remote genuinely
to constitute one. Without these limitations, the functions of the Security
Council could be used for purposes never originally intended,—and the
present case is a very good illustration of this: for not only was the
Security Council not acting under Chapter VU of the Charter (which it
obviously could not do—though it remains to be seen by what means and
upon what grounds the necessary threat to, or breach of the peace, or act
of aggression will be determined to exist);—not only was there no threat
to peace and security other than such as might be artificially created as a
pretext for the realization of ulterior purposes,—but the whole operation,
which will not necessarily end there, had as its object the abrogation of
the Mandatory’s rights of territorial administration, in order to secure
(not eventually but very soon) the transformation of the mandated terri-

282
295 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

tory into, and its emergence as, the sovereign independent State of
“Namibia”. This is what is declared in terms, not only in Resolution 2145
itself, but also in the subsequent Assembly Resolution 2248 (S-V) of 1967,
specifying June 1968 as the intended date of transfer ©°,—and this is par
excellence the type of purpose, in promoting which, the Security Council
{and a fortiori the Assembly) exceeds its competence, and so acts ultra
vires.

SECTION D
THE LEGAL CONSEQUENCES FOR STATES

1. In general

117. On the basis of the foregoing conclusions, the answer to the
question put to the Court in the present proceedings, as to what are the
legal consequences for States of the continued presence of South Africa
in the mandated territory of SW. Africa, despite Security Council
resolution 276 of 1970 is, strictly, that there are no specific legal conse-
quences for States, for there has been no change in the legal position.
Since neither the Security Council nor the Assembly has any competence
to revoke South Africa’s Mandate, the various resolutions of these organs
purporting to do so, or to declare it to be at an end, or to confirm its
termination, are one and all devoid of legal effect. The result is that the
Mandate still subsists, and that South Africa is still the Mandatory.
However, from this last conclusion there do follow certain legal conse-
quences both for South Africa and for other States.

2. Consequences for South Africa

118. For South Africa there is an obligation

(1) to recognize that the Mandate survived the dissolution of the League,
—that it has an international character,—and that in consequence
SW. Africa cannot unilaterally be incorporated in the territory of the
Republic;

(2) to perform and execute in full all the obligations of the Mandate,
whatever these may be.

119. With regard to this last requirement, I have given my reasons
for thinking that, the United Nations not being the successor in law to
the League of Nations, the Mandatory is not, and never became subject

55 See further in the Annex, paragraph 75 in section 3.

283
296 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

to any duty to report to it, or accept its supervision, particularly as
regards the Assembly. But as was pointed out earlier in this Opinion
(paragraphs 17 and 20), it does not follow that the reporting obligation
has lapsed entirely; and it is the fact that it could be carried out by the
alternative means indicated in paragraph 16. This being so, the question
arises whether the Mandatory has a legal duty to take some such steps
as were there indicated. The matter is not free from doubt. The Court
in 1950 considered the reporting obligation to be an essential part of
the Mandate. Judge Read on the other hand thought that although its
absence might ‘weaken’? the Mandate, the latter would not otherwise
be affected. Again if the Mandate is viewed as a treaty or contract, the
normal effect of the extinction of one of the parties would be to bring the
treaty or contract to an end entirely.

120. However, the better view seems to be that the reporting obligation
survived, though becoming dormant upon the dissolution of the League,
and certainly not transformed into an obligation relative to the United
Nations. Nevertheless, if not an absolutely essential element, it is a
sufficiently important part of the Mandate to place the Mandatory under
an obligation to revive and carry it out, if it is at all possible to do so, by
some other means 7°, But the Mandatory would have the right to insist
(a) on the new supervisory body being acceptable to it in character and
composition—(such acceptance not to be unreasonably withheld),—/(b)
on the nature and implications (as to degree of supervision) of the repor-
ting obligation being as they are indicated to be in paragraphs 76-78
above,—and (c) that, just as with the League Council, the Mandatory
would be under no legal obligation to carry out the recommendations
of the supervisory body, no more than States administering trust terri-
tories are obliged to accept the views of the United Nations Assembly as
supervisory organ—{(see supra, paragraphs 77 and 104 and footnote 66)

121. A further, or rather alternative, course that could be considered
incumbent on South Africa, though as a consequence of the Charter
not the Mandate, would be to resume the rendering of reports under
Article 73 (e) of the Charter (see as to this the joint dissenting Opinion
of 1962, L.C.J. Reports 1962, pp. 541-548 and paragraph 43 (6) above),
seeing that on any view SW. Africa is a non-self-governing territory.
This resumption must however be on the understanding that the reports
are not dealt with by the Trusteeship Council unless South Africa so
agrees.

70 Ex hypothesi however, it would not be to the United Nations that the Manda-
tory would be responsible for doing this, or there would merely be the same situa-
tion in another form.

284
297 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

3. For other States

122. For other States the “legal consequences” of the fact that South
Africa’s Mandate has not been validly revoked, and still subsists in
law are:

(1) to recognize that the United Nations is not, any more than the
Mandatory, competent unilaterally to change the status of the
mandated territory;

(2) to respect and abide by the Mandatory’s continued right to administer
the territory, unless and until any change is brought about by lawful
means.

*
* +

123. On the foregoing basis it becomes unecessary for me to consider
what the legal consequences for States would be if the view taken in the
Opinion of the Court were correct; although, since the measures indicated
by the Court seem to be based mostly on resolutions of the Security
Council that—for the reasons given in paragraphs 112-114 above—I
would regard as having only a recommendatory effect, I would be obliged
to question the claim of these measures to be in the proper nature of
“legal consequences”, even if I otherwise agreed with that Opinion.
( also share the views of my colleagues Judges Gros, Petrén, Onyeama
and Dillard as to the standing of certain of these measures.)

124. There is however another aspect of the matter to which I attach
importance and which I think needs stressing. It was for this reason,
that, on 9 March 1971, during the oral proceedings (see Record, C.R.
71/19, p. 23), I put a question to Counsel for the United States of America,
then addressing the Court. I do not think I can do better than cite this
question and the written answer to it, as received in the Registry of the
Court some ten days later (18 March 1971):

Question: In the opinion of the United States Government is there
any rule of customary international law which, in general, obliges
States to apply sanctions against a State which has acted, or is
acting, illegally—such as cutting off diplomatic, consular and com-
mercial relations with the tortfeasor State? If not, in what manner
would States become compelled so to act—not merely by way of
moral duty or in the exercise of a faculty, but as a matter of positive
legal obligations?

Reply: It is the opinion of the United States that there is no rule
of customary international law imposing on a State a duty to apply
sanctions against the State which has acted, or is acting, illegally.
However, under the Charter of the United Nations, the Security
Council has the power to decide that member States should apply

285
298 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

sanctions against the State which acts in certain illegal ways. Thus,
shouid the Security Council determine that an illegal act by a State
constitutes ‘a threat to the peace, breach of the peace, or act of
aggression’, it would have a duty under Article 39 to “make recom-
mendations, or decide what measures shall be taken in accordance
with Articles 41 and 42, to maintain or restore international peace
and security”. Whenever the Security Council makes such a de-
termination and decides that diplomatic, consular and commercial
relations shall be cut off in accordance with Article 41 of the Charter,
all Members of the United Nations have the duty to apply such
measures.

If the latter part of this reply is intended to indicate that it is broadly
speaking only in consequence of decisions taken under Chapter VII of
the Charter, after a prior determination of the existence of a “threat to
the peace, breach of the peace or act of aggression’’, that a legal duty for
member States would arise to take specific measures, I can only agree.

POSTSCRIPTUM

OTHER CONSEQUENCES

125. In the latter part of his separate declaration, the President of the
Court has made certain observations which, though closely related to
the legal issues involved in this case, have a different character. Taking
my cue from him, I should like to do the same. In the period 1945/1946,
South Africa could have confronted the United Nations with a fait
accompli by incorporating SW. Africa in its own territory, as a component
province on a par with Cape province, Natal, the Transvaal and the
Orange Free State. Had this been done, there would have been no way
in which it could have been prevented, or subsequently undone, short of
war. Wisely however, though at the same time exercising considerable
restraint from its own point of view, South Africa refrained from doing
this. If however “incorporation” is something which the United Nations
believes it could never accept, there should equally be a reciprocal and
corresponding realization of the fact that the conversion of SW. Africa
into the sovereign independent State of Namibia (unless it were on a
very different basis from anything now apparently contemplated) could
only be brought about by means the consequences of which would be
incalculable, and which do not need to be specified. Clearly therefore,
in a situation in which no useful purpose can be served by launching the
irresistible force against the immovable object, statesmanship should
seek a modus vivendi—while there is yet time.

(Signed) G. G. FITZMAURICE.
286
299 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

ANNEX

PRELIMINARY AND INCIDENTAL MATTERS !

1. Incompetence of the United Nations
Assembly to act as a court of law

1. When, by its Resolution 2145 of 1966, the Assembly purported to
declare the termination of South Africa’s mandate, on the basis of alleged
fundamental breaches of it, and to declare this not merely as a matter of
opinion but as an executive act having the intended. operational effect of
bringing the Mandate to an end—or registering its termination—and of
rendering any further administration of the mandated territory by South
Africa illegal,—it was making pronouncements of an essentially juridical
character which the Assembly, not being a judicial organ, and not having
previously referred the matter to any such organ, was not competent to
make.

2. There is nothing unusual in the view here expressed. On the contrary
it represents the normal state of affairs, which is that the organ competent
to perform an act, in the executive sense, is not the organ competent to
decide whether the conditions justifying its performance are present. In
all other fields a separation of functions is the rule. Thus the legislature is
alone competent to enact a law,—the executive or administration alone
competent to apply or enforce it,—the judiciary alone competent to
interpret it and decide whether its application or enforcement is justified
in the particular case. In the institutional field, the justification for the
act of some organ or body may turn upon considerations of a political or
technical character, or of professional conduct or discipline, and if so, the
political, technical or professional organ or body concerned will, in
principle, be competent to make the necessary determinations. But where
the matter turns, and turns exclusively, on considerations of a legal
character, a political organ, even if it is competent to take any resulting
action, is not itself competent to make the necessary legal determinations
on which the justification for such action must rest. This can only be done
by a legal organ competent to make such determinations.

1 Relegation to this Annex does not in any way involve that the matters dealt with
in it are regarded as of secondary importance;—quite the reverse—they involve
issues as salient in their way as any in the case. But to have deait with them at
the earlier stage to which they really belong would have held up or interrupted the
development of the main argument which I wished to put first.

287
300 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

3. It must be added that besides being u/tra vires under this head, the
Assembly’s action was arbitrary and high-handed, inasmuch as it acted
as judge in its own cause relative to charges in respect of which it was
itself the complainant, and without affording to the “defendant” any of
the facilities or safeguards that are a normal part of the judicial process.

4. It has been contended that the competence of the Assembly to make
determinations of a legal character is shown by the fact that Article 6
of the Charter confers upon it the right (upon the recommendation of the
Security Council) to expel a member State “which has persistently
violated the principles contained in ... the Charter’. This however
merely means that the framers of the Charter did confer this particular
specific power on the Assembly, in express terms, without indicating
whether or not it was one that should only be exercised after a prior
determination of the alleged violations by a competent juridical organ.
To argue from the power thus specifically conferred by Article 6, that the
Assembly must therefore be deemed to possess a general power under the
Charter to make legal determinations, is clearly fallacious.

5. The contention that Resolution 2145 did not actually terminate
South Africa’s mandate, but merely registered its termination by South
Africa itself, through its breaches of it, i.e., that the Resolution was merely
declaratory not executive, is clearly nothing but an expedient directed to
avoiding the difficulty;—for even as only declaratory, the resolution
amounted to a finding that there had been breaches of the Mandate,—
otherwise there would have been no basis even for a declaratory resolu-
tion. It is moreover a strange and novel juridical doctrine that, by
infringing an obligation, the latter can be brought to an end,—but
doubtless a welcome one to those who are looking for an easy way out of
an inconvenient undertaking.

6. No less of an expedient is the plea that South Africa had itself
“disavowed the Mandate” ever since 1946. South Africa’s attitude has
always been that, as a matter of Jaw, either the Mandate was so bound
up with the League of Nations that it could not survive the latter’s
dissolution, or else, that if it did, it did not survive in the form claimed in
the United Nations. Whether this view was correct or not it was in no
sense equivalent to a “‘disavowal’’ of the Mandate. To deny the existence
of an obligation is ex hypothesi not the same as to repudiate it 2. Nor can
any such deduction legitimately be drawn from the failure to render reports
to, and accept the supervision of the Assembly, based as this was on the

2 For this reason the justification for the revocation of the Mandate which the
Court finds in Article 60, paragraph 3 (a), of the 1969 Vienna Convention on the
Law of Treaties is quite misplaced.

288
301 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

contention (considered correct by an important body of professional
opinion) that no legal obligation to that effect existed. If this were not so,
no party to a dispute could argue its case without being told that, by doing
so, it had “disavowed” its obligations.

*
* *

7. It has also been argued that the Assembly had ‘“vainiy” tried to
obtain the necessary findings from the Court via the contentious proceed-
ings brought by Ethiopia and Liberia in the period 1960-1966. But this
would be tantamount (a) to saying that because the Assembly did not get
the judgment it wanted in 1966, it was therefore justified in taking the law
into its own hands, which, however, would in no way serve to validate
Resolution 2145 ;—fb) to admitting that the 1966 Judgment was right in
seeing the then Applicants in the light of agents of the United Nations and
not, as they represented themselves to be, litigants in contentious proceed-
ings sustaining an interest of their own;—and (c) recognizing that, as was
strongly hinted in paragraphs 46-48 (especially the latter) of the 1966
Judgment, the correct course would have been for the Assembly as an
organ to have asked the Court for an advisory opinion on the question of
breaches of the Mandate, in relation to which the objection as to legal
interest would not have been relevant. It was still open to the Court to
do this, for instance in 1967. It cannot therefore do other than give a
wrong impression if it is said that the Assembly in 1966 had no other
course open to it but to adopt Resolution 2145 without having previously
sought legal advice on this basis.

*
* *

8. These various purported justifications for the Assembly making
legal determinations, though not itself a competent legal organ, and
without any reference to such an organ, or even to an ad hoc body of
jurists (such as was the settled practice of the League Council in all
important cases), are clearly illusory. In the result, the conclusion must be
that the Assembly’s act was ultra vires and hence that Resolution 2145
was invalid, even if it had not been otherwise ineffective in law to terminate
South Africa’s mandate.

2. The Court’s right to examine the assumptions
underlying any Request for an Advisory Opinion

9. Although the Court has to some extent gone into the question of the
validity and effect of Assembly Resolution 2145, it has not adequately

289
302 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

examined the question of its right to do so having regard to the way in
which the Request for an Advisory Opinion in the present case was
worded. The matter is however so important for the whole status and
judicial function of the Court that it becomes necessary to consider it.

10. The Court could not properly have based itself on the literal
wording of the Request, in order to regard its task in the present proceed-
iugs as being confined solely to indicating what, on the assumptions
contained in the Request, and without any prior examination of their
validity, are the legal consequences for States of South Africa’s continued
presence in SW. Africa,—those assumptions being that the Mandate
for that territory had been lawfully terminated and hence that this
presence was illegal 3. The Court cannot do so for the simple but sufficient
reason that the question whether the Mandate is or is not legally at an end
goes to the root of the whole situation that has led to the Request being
made. If the Mandate is still, as a matter of law, in existence, then the
question put to the Court simply does not arise and no answer could be
given. Alternatively the question would be a purely hypothetical one, an
answer to which would, in those circumstances, serve no purpose, so that
the situation would, on a different level, resemble that which, in the
Northern Cameroons case U.C.J. Reports 1963, p. 15), caused the Court
to hold (at p. 38) that it could not “adjudicate upon the merits of the
claim’’ because inter alia, the circumstances were such as would “‘render
any adjudication devoid of purpose”. It has constantly been emphasized
in past advisory cases-—(and this was also confirmed in the contentious
case just mentioned, in which occasion arose to consider the advisory
practice)—that in advisory, no less than in contentious proceedings, the
Court must still act as a court of law (and not, for instance, as a mere body
of legal advisers),—that “the Court’s authority to give advisory opinions
must be exercised as a judicial function ’ (ibid., at p. 30),—and that, to
use the wording of one of the most quoted dicta of the Permanent Court
in the Eastern Carelia case, P.C.I.J., Series B, No. 5 (1923) at page 29, the
Court “being a Court of Justice, [it] cannot, even in giving advisory
opinions, depart from the essential rules guiding [its] activity as a Court”.

11. So much is this the case that the original tendency in the past was to
question whether the mere giving of advice, even in solemn form such as
by means of an advisory opinion of the Court, was compatible with the
judicial function at all +. The Court has not of course taken this view but,

3 The fact that certain representatives of member States in the Security Council
said that they understood the Request in this sense, and even that they only agreed
to it on that basis, cannot of course in any way bind the Court. Neither represen-
tatives of States, nor such organs as the Security Council itself, possess any compe-
tence to restrict the Court as to what it shall take account of in delivering a legal
opinion.

+ See the discussion in Manley O. Hudson, The Permanent Court of International
Justice, 1920-1942, pp. 510-Si1.

290
303 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

to cite a very high authority and former judge of the Permanent Court 5:

“... the Court ... has conceived of its advisory jurisdiction as a
judicial function, and in its exercise of this jurisdiction it has kept
within the limits which characterize judicial action. It has acted not
as an ‘academy of jurists’ but as a responsible ‘magistrature’ ”’—(my
italics).

The words italicized in the passage just quoted contain the key to the
question. If an organ such as the General Assembly or Security Council
of the United Nations likes to refer some question to a body of legal
experts, whether a standing one or set up ad hoc for the purpose, which
that body is instructed to answer on the basis of certain specified assump-
tions that are to be taken as read, it will be acting perfectly properly if it
proceeds accordingly, because it is not a court of law and is not dis-
charging or attempting to discharge any judicial function: it is indeed
bound by its instructions, which the organ concerned is entitled to give it.
But the Court, which is itself one of the six’original main organs of the
United Nations, and not inferior in status to the others, is not bound to
take instruction from any of them, in particular as to how it is to view and
interpret its tasks as a court of law, which it is and must always remain,
whatever the nature and context of the task concerned;—and whereas a
body of experts may well, as a sort of technical exercise, give answers on
the basis of certain underlying assumptions irrespective of their validity or
otherwise, a court cannot act in this way: it is bound to look carefully
at what it is being asked to do, and to consider whether the doing of it
would be compatible with its status and function as a court.

12. This faculty constitutes in truth the foundation of the admitted
right of the Court, deriving from the language of Article 65, paragraph 1,
of its Statute, and consecrated in its jurisprudence, to refuse entirely to
comply with a request for an advisory opinion if it thinks that, for
sufficient reasons, it would be improper or inadvisable for it to do so;—
and if the Court can thus refuse entirely, a fortiori can it, and must it,
insist on undertaking a preliminary examination of the assumptions on
which any request is based, particularly where, as in the present case, those
assumptions are of such a character that, unless they are well-founded,
the question asked has no meaning or could admit of only one reply.
Otherwise put, for a court to give answers that can only have significance
and relevance if a certain legal situation is presumed to exist, but without
enquiring whether it does (in law) exist, amounts to no more than
indulging in an interesting parlour game, which is not what courts of law
are for. In the present case, if the Court had lent itself to such a course,
it would not have been engaging in a judicial activity,—it would have to

5 Hudson, op. cit., p. 511.
291
304 NAMIBIA (S.W. AFRICA), (DISS. OP. FITZMAURICE)

abnegate its true function as a court-of-law and would indeed have acted
as if, in the words used by Judge Hudson, it were “‘an academy of jurists’.

3. Should the Court have complied
with the Request in this case

13. There can be no doubt that the question put to the Court was a
legal one, such as it had the power to answer if it considered it proper to
do so,—more especially if (as it must be) the question is regarded as
relating not only to the legal consequences of the General Assembly
Resolution 2145 but also to the validity of that Resolution itself, and its
effect upon the Mandate for South West Africa.

14, On the other hand, had the Court considered that the form of the
question addressed to it precluded it from following any but the first
course (i.e., dealing with the ““consequences” alone), and excluded, or was
intended to exclude, any consideration by it of the validity and effect of
the act from which those consequences are supposed to flow—ice.,
Assembly Resolution 2145—then this would have been a ground for
declining to comply with the Request since, for the reasons given in the
preceding section of this Annex, it is unacceptable for any organ making
such a request to seek to limit the factors which the Court, as a court of
law, considers it necessary to take into account in complying with it,
or to prescribe the basis upon which the question contained in it must
be answered. A further element is that the Court, not being formally
obliged to comply with the Request at all (even though it might otherwise
be right for it to do so), is necessarily the master, and the only master, of
the basis upon which it will do so, if in fact it decides to comply.

15. Subject to what has just been said, I agree with the conclusion of the
Court that it should comply with the Request, though not with some of
the reasoning on which that conclusion is based 5. I take this view even
though I have no doubt that the present proceedings represent an attempt
to use the Court for a purely political end, namely as a step towards the
setting up of the territory of South West Africa as a new sovereign
independent State, to be called “Namibia”, irrespective of what the con-
sequences of this might be at the present juncture. This aim is made
perfectly clear by operative paragraphs 1, 2 and 6 of Resolution 2145

6 In particular as regards the question of the existence in this case of a ‘“‘dispute”’
or ‘‘legal question pending” between States—as to which see section 4 below. But
the ‘‘pendency” of a dispute or legal question is not per se a ground on which the
Court must refuse to give an advisory opinion to the requesting organ. Where the
Court was to blame, was in not applying the contentious procedure to the present
advisory proceedings, as it had the power to do—{again see section 4 below).

292
305

NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

itself, which is reproduced here in extenso:

293

“The General Assembly,

Reaffirming the inalienable right of the people of South West
Africa to freedom and independence in accordance with the Charter
of the United Nations, General Assembly resolution 1514 (XV) of
14 December 1960 and earlier Assembly resolutions concerning the
Mandated Territory of South West Africa,

Recalling the. advisory opinion of the International Court of
Justice of 11 July 1950, accepted by the General Assembly in its
resolution 449 A (V) of 13 December 1950, and the advisory opinions
of 7 June 1955 and 1 June 1956 as well as the judgement of 21 Decem-
ber 1962, which have established the fact that South Africa continues
to have obligations under the Mandate which was entrusted to it
on 17 December 1920 and that the United Nations as the successor
to the League of Nations has supervisory powers in respect of South
West Africa,

Gravely concerned at the situation in the Mandated Territory,
which has seriously deteriorated following the judgement of the
International Court of Justice of 18 July 1966,

Having studied the reports of the various committees which had
been established to exercise the supervisory functions of the United
Nations over the administration of the Mandated Territory of South
West Africa,

Convinced that the administration of the Mandated Territory by
South Africa has been conducted in a manner contrary to the
Mandate, the Charter of the United Nations and the Universal
Declaration of Human Rights,

Reaffirming its resolution 2074 (XX) of 17 December 1965, in
particular paragraph 4 thereof which condemned the policies of
apartheid and racial discrimination practised by the Government of
South Africa in South West Africa as constituting a crime against
humanity,

Emphasizing that the problem of South West Africa is an issue
falling within the terms of General Assembly resolution 1514 (XV),

Considering that all the efforts of the United Nations to induce
the Government of South Africa to fulfil its obligations in respect
of the administration of the Mandated Territory and to ensure the
well-being and security of the indigenous inhabitants have been of
no avail,

Mindful of the obligations of the United Nations towards the
people of South West Africa,

Noting with deep concern the explosive situation which exists in the
southern region of Africa,
306

294

NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

Affirming its right to take a, propriate action in the matter, includ-
ing the right to revert to itself the administration of the Mandated
Territory,

1. Reaffirms that the provisions of General Assembly resolution
1514 (XV) are fully applicable to the people of the Mandated Terri-
tory of South West Africa and that, therefore, the people of South
West Africa have the inalienable right to self-determination, free-
dom and independence in accordance with the Charter of the United
Nations;

2. Reaffirms further that South West Africa is a territory having
international status and that it shall maintain this status until it
achieves independence;

3. Declares that South Africa has failed to fulfil its obligations
in respect of the administration of the Mandated Territory and to
ensure the moral and material well-being and security of the indi-
genous inhabitants of South West Africa and has, in fact, disavowed
the Mandate;

4, Decides that the Mandate conferred upon His Britannic Majesty
to be exercised on his behalf by the Government of the Union of
South Africa is therefore terminated, that South Africa has no other
right to administer the Territory and that henceforth South West
Africa comes under the direct responsibility of the United Nations;

5. Resolves that in these circumstances the United Nations must
discharge those responsibilities with respect to South West Africa;

6. Establishes an Ad Hoc Committee for South West Africa—
composed of fourteen Member States to be designated by the Pre-
sident of the General Assembly—to recommend practical means by
which South West Africa should be administered, so as to enable the
people of the Territory to exercise the right of self-determination and
to achieve independence, and to report to the General Assembly at a
special session as soon as possible and in any event not later than
April 1967;

7. Calls upon the Government of South Africa forthwith to
refrain and desist from any action, constitutional, administrative,
political or otherwise, which will in any manner whatsoever alter or
tend to alter the present international status of South West Africa;

8. Calls the attention of the Security Council to the present reso-
lution;

9. Requests ail States to extend their whole-hearted co-operation
and to render assistance in the implementation of the present
resolution;

10. Requests the Secretary-General to provide all the assistance
307 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

necessary to implement the present resolution and to enable the Ad
Hoc Committee for South West Africa to perform its duties.

1454th plenary meeting,
27 October 1966.”

If there could be any doubt it would be resolved by the two following
more recent and conclusive pieces of evidence:

(a) General Assembly Resolution 2248 (S-V) of 19 May 1967, after re-
affirming Resolution 2145 and appointing a “Council for South West
Africa” which later became known as the “Council for Namibia”,
ended as follows:

“Decides that South West Africa shall become independent
on a date to be fixed in accordance with the wishes of the people
and that the Council shail do all in its power to enable indepen-
dence to be attained by June 1968.”

(6) On 29 January 1971, when the whole matter was already sub judice
before the Court and the oral proceedings had actually started 7, the
United Nations “‘Council for Namibia” issued a statement com-
menting on the South African proposal for holding a plebiscite in
SW. Africa under the joint supervision of the Court and the Govern-
ment of the Republic, and finishing as follows:

“Furthermore, the issue at stake is the independence of
Namibia, and not whether the Government of South Africa or
the United Nations should administer the Territory. The United
Nations decisions in this matter are aimed at achieving the
independence of Namibia, and not its administration by the
United Nations, except for a brief transitional period.”

16. Despite the revealing character of these statements, and despite its
obvious political background and motivation, the question put to the
Court is, in itself, essentially a legal one. Moreover, in fact, most advisory
proceedings have a political background. It could hardly be otherwise,
as the Court pointed out in the Certain Expenses case with reference to
interpretations of the Charter U.C.J. Reports 1962, p. 155, in fine). But
as the Court equally pointed out in that case (echoing a similar dictum

7 Asitting in camera was held on 27 January 1971 to hear the South African request
for the appointment of a judge ad hoc. The public hearings started on February 8.

295
308 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

made on a previous occasion *), such a background does not of itself
impart a political character to the question the Court is asked to answer,
and this is the important consideration. It would seem therefore that the
political background of a question would only justify a refusal to answer
where this background loomed so large as to impart a political character
to the question also. In spite of doubts as to whether something of the
kind has not occurred in the present case °, the legal character of the
questions themselves remains.

4. The question of the appointment of a
South African judge ad hoc

(a) The relevant provisions of the
Court’s Statute and Rules

-.17. The Court’s rejection of the South.African request to be allowed
to appoint a judge ad hoc in the present case was embodied in the Order
of the Court of 29 January 1971 to which my colleagues Judges Gros,
Petrén and I appended a joint dissenting declaration reserving our right to
give reasons for this at a later stage. In my opinion this rejection was wrong
in law, and also unjustified as a matter of equity and fair dealing,—for it
was obvious, and could not indeed be denied by the Court, that South
Africa had a direct, distinctive and concrete special interest to protect in
this case, quite different in kind from the general and common interest
that other States had as Members of the United Nations. In short, South
Africa had, and was alone in having, precisely the same type of interest
in the whole matter that a litigant defendant has,—and should therefore
have been granted the same right that any litigant before the Court
possesses, namely that, if there is not already a judge of its own nationality
amongst the regular judges of the Court, it can, under Article 31 of the
Statute of the Court, appoint a judge ad hoc to sit for the purposes of the
case 1°,

18. The Court’s refusal to allow this was thrown into particular relief

8 See for instance the first Admissions of New Members case U.C.J. Reports
1947/1948, at p. 61).

° The present case might well be regarded as being at the least a borderline one,
for the political nature of the background is unusually prominent. Yet the two main
questions involved, namely whether the Mandate has been validly terminated or
not and, if it has, what are the legal consequences for States, are in themselves
questions of law. The doubt arises from the way in which the request is framed,
suggesting that the Court is to answer the second question only, and postulating the
first as already settled. It is above all this which imparts a political twist to the
whole Request.

10 There would naturally have been no objection to the appointment also of one
judge ad hoc to represent the common interest of what was in effect “‘the other side”,
—and see further notes 14 and 15 below.

296
309 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

by the almost simultaneous rejection, in the three Orders of the Court
dated 26 January 1971, of the South African challenge concerning the
propriety of three regular judges of the Court sitting in the case,—a
matter on which, as to the third of these Orders, I wish to associate my-
self with the views expressed in the early part of his dissenting opinion in
the present case by my colleague Judge Gros. In the light of the explana-
tions as to this, given in the Opinion of the Court, it has now to be
concluded that, outside the literal terms of Article 17, paragraph 2, of
the Statute, no previous connexion with the subject-matter of a case,
however close, can prevent a judge from sitting, unless he himself elects
as a matter of conscience not to do so.

*
* *

19. On the question of a judge ad hoc, the immediately relevant pro-
vision is Article 83 of the Court’s Rules, which reads as follows:

“Tf the advisory opinion is requested upon a legal question actu-
ally pending between two or more States, Article 31 of the Statute
shall apply, as also the provisions of these Rules concerning the
application of that Article.”

If this provision was the only relevant one, it would be a reasonable
inference from it that a judge ad hoc could not be allowed unless the
case had the character specified. In the present one it was obvious that
a legal question was involved,—or the Court would have lacked all power
to comply with the Request for an advisory opinion (see Article 96,
paragraph 1, of the United Nations Charter and Article 65, paragraph 1,
of the Court’s Statute). But could it be said to be a question “actually
pending between two or more States’’? I shall give my reasons later on for
thinking that it was of this kind. But for the purposes of my principal
ground for holding that the South African request should have been
allowed, it is not strictly necessary for me to determine whether the
legal questions concerned were ‘“‘pending’’; and if pending, “actually
pending’’; and if actually pending, then actually pending “between two or
more States”, and if so which ones, etc., etc.;—for in my view the matter
is not exclusively governed by the provisions of Article 83 of the Rules,
which I consider do not exhaust the Court’s power to allow the appoint-
ment of a judge ad hoc.

+
* *

20. The contrary view is based on a misreading of the true intention
and effect of Rule 83 when considered in relation to Article 68 of the
Statute which reads as follows:

297
310 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

“In the exercise of its advisory functions, the Court shall... 11 be
guided by the provisions of the present statute which apply in con-
tentious cases to the extent to which it recognizes them to be appli-
cable.”

This provision of course covers Article 31 of the Statute, and hence confers
on the Court a general power to apply that Article by allowing the
appointment of a judge ad hoc if requested. Furthermore, the provisions
of the Rules are subordinated to those of the Statute. The Court has no
power to make Rules that conflict with its Statute: hence any rule that
did so conflict would be pre tanto invalid, and the Statute would prevail.

21. However, I can see no conflict between Rule 83 and Article 68
of the Statute. They deal with different aspects of the matter. The /atter
(Article 68), despite its quasi-mandatory form, confers what is in effect
a power or discretion on the Court to assimilate requests for advisory
opinions to contentious cases, either in whole or in part. Rule 83 on the
other hand contains what amounts to a direction by the Court to itself
as to how it is to exercise this discretion in certain specified circumstances.
If those circumstances are found to obtain, then the Rule obliges the
Court to allow the appointment of a judge ad hoc. But this in no way
means, nor was ever intended to mean, that by making Rule 83 the Court
parted with the residual discretion it has under Article 68 of the Statute,
and that in no other circumstances than those specified in Rule 83 could
the Court allow such an appointment. The object of the Rule was not
to specify the only class of case in which the Court could so act, but to
indicate the one class in which it must do so, and to ensure that, at least in
the type of case contemplated in the Rule, the Court’s discretion should
be exercised in a positive way, in the sense of applying Article 31 of the
Statute. This was entirely without prejudice to the possibility that there
might be other cases than those indicated in the Rule, as to which the
Court might feel that, though not obliged to apply Article 31, it ought
nevertheless for one reason or another to do so. This view is borne out
by the language of Article 82, paragraph 1, of the Rules, which relates to
the application in advisory proceedings of any of the contentious pro-
cedure provisions, not merely those of Article 31. After recapitulating the
general language of Article 68, it goes on to say that “for this purpose”
(i.e., in order to determine the sphere of application—if any—of the con-
tentious procedure), the Court is “above all” to consider “whether the
request . .. relates to a legal question actually pending between two or

11 The omitted word is ‘‘further”, which is quite otiose in the context since there
is no other paragraph, or article of the Statute dealing with the matter to which this
one could be ‘‘further”.

298
311 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

more States”. This wording clearly makes the test of legal pendency a
primary, but equally clearly not a conclusive factor.

*
* *

22. It has been contended that although the foregoing description of
the relationship between the various provisions concerned might other-
wise be correct, it must nevertheless break down on the actual wording
of Article 31 itself, particularly its second and third paragraphs. which,
it has been claimed, not only clearly contemplate the case of “parties”
to an actual litigation but are virtually incapable of functioning in any
other circumstances, so that at the very least the requirements of Rule
83 constitute a minimum and sine qua non, in the absence of which no
application of Article 31 is possible. I have difficulty in following the
logic of this view which, if it were correct, would go far in practice to
clawing back almost everything supposed to have been conferred by
Rule 83, and rendering that provision a piece of useless verbiage,—for
even where the case is indubitably one of a legal question actually
pending between two or more States, it would be rare in advisory pro-
ceedings to find a situation such that Article 31 could be applied to it
integrally as that provision stands, and without gloss or adaptation. It
is in fact manifest that the provisions of the Statute and Rules concern-
ing contentious cases were quite naturally and inevitably drafted with
litigations and parties to litigations in mind. Hence these provisions are
bound to be—as they are—full of passages and expressions that are not
literally applicable to cases where there is no actual litigation and no
parties technically in the posture of litigants,—in short to the vast
majority of the cases in which there are advisory proceedings. Con-
sequently the power given to the Court by Article 68 of the Statute to
be guided by the contentious procedure would be largely nullified in
practice unless it were deemed to include a power to adapt and tailor
this procedure to the advisory situation. The very words “‘shall be guided
by” indicate that such a process is contemplated.

23. In the present case in particular, no difficulty could have arisen,
for the sufficient reason that, apart from South Africa, no other State
presenting written or oral statements asked to be allowed to appoint
a judge ad hoc, although they in fact had the opportunity of doing so ”,
—and moreover representatives of four such States actually attended

12 The Court does not normally invite the appointment of a judge ad hoc. The
matter is entirely facultative, and there have been cases where, even in a litigation,
and although neither or none of the parties had a judge of its nationality on the
Court, no designation of a judge ad hoc has been made.

299
312 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

the separate and preliminary oral hearing held (in camera ) on this
matter, but none of them intervened either to oppose the application
or to make a similar one. Had any two or more such applications been
received, in addition to South Africa’s, the Court would have had to
consider, under Article 3, paragraph 2, of its Rules, whether the States
concerned, or any group of them, not already comprising between them
a judge of the nationality of one of them amongst the regular judges of
the Court, were “in the same interest’ 1*, in which event only one ad
hoc judge per such group could have been allowed !.

24. Reference is made in the Opinion of the Court to the Permanent
Court’s Order of 31 October 1935 in the Danzig Legislative Decrees case
(Annex 1 to Series A/B, No. 65, at pp. 69-71). That case however has no
relevance to the present one; for in 1935 no provision corresponding to
what is now Article 68 of the Statute figured in the Statute as it then
stood. The latter, in fact, contained no provisions at all about the ad-
visory jurisdiction, which rested entirely on Article 14 of the Covenant
of the League and the Court’s own Rules. It was therefore inevitable that
the Court should feel it had no discretion as to the appointment of a
judge ad hoc unless the matter fell strictly within the terms of those
Rules. Hence the Legislative Decrees case constitutes no precedent,
either for the view that the Court lacks a discretion now, or for a refusal
to exercise that discretion (which the Permanent Court, not then having
one, could not in any event have exercised). The situation being in
consequence quite different, it becomes evident that if, under Article 68,
of the Statute—which takes precedence of the Rules, there is (as is
unquestionably the case) a discretion to ‘‘be guided by the provisions
of the ... Statute which apply in contentious cases” (including therefore
Article 31) there must be a discretion to allow the appointment of a
judge ad hoc—one of the most important parts of the contentious process.
No (manifestly non-existent) doctrine of the Court’s inability to regulate
its own composition could operate to prevent this.

*
* *

43 See Article 46 of the Statute. The hearing takes place before the full Court and
in the main Court-room as if for a public sitting, but press and public are excluded.
The decision to sit in private despite South Africa’s strong representations to the
contrary, was in my view mistaken and unwise (as was indeed subsequently impliedly
admitted by the decision to publish the verbatim record of the sitting).

14 Which, in advisory proceedings could be read as meaning the adoption of
broadly the same view on the main legal questions involved. Any State asking to
appoint a judge ad hoc, which had signified its intention to take part in the oral
proceedings, but had not previously presented any written statement, could have
been requested to furnish a brief indication of its principal views or contentions.

15 In the present proceedings all the States which intervened, either at the written
or the oral stage of the proceedings (apart from South Africa), could be said to be
in the same (legal) interest, except France,—but there was already a French judge
among the regular judges of the Court.

300
313 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

25. In the light of these various considerations, it is clear that the
Court in no way lacked the power to grant the South African request,
but was simply unwilling to do so. In this I think the Court was not
justified, particularly in view of the fact that the request was unopposed
which, to my mind, indicated a tacit recognition by the other intervening
States of the contentious features of the case. The present proceedings,
though advisory in form, had all the characteristics of a contentious case
as to the substance of the issues involved 1, no less than had the actual
litigation between South Africa and certain other States which terminated
five years ago, and of which these advisory proceedings have been but
a continuation in a different form. Even if, therefore, the Court did not
consider the matter to come under Article 83 of its Rules, in such a way
as to oblige it to allow a judge ad hoc to be appointed, it should have
exercised its residual discretionary powers to the same effect.

(b) The existence of a dispute or legal question
pending between States

26. The above expression of view has proceeded upon the assumption
that, in order to determine whether the Court could grant the South
African request, and should do so, it was unnecessary to decide whether
the case fell within the strict terms of Rule 83. In fact, however, I consider
that it does, and that any other conclusion is unrealistic and can only
be reached by a closing of the eyes to the true position. It really involves
something that gets very near to equating the words “a legal question
actually pending between two or more States’ in Rule 83, with circum-
stances in which two or more States are in a condition of actual or
immediately impending litigation. But, as I have already pointed out,
such an interpretation would virtually nullify the intended effect of
Rule 83 by restricting its scope to situations that seldom take that
precise form in advisory proceedings.

27. The nub of the whole difficulty lies in the word ‘“‘pending’’; but
if this is taken on its normal dictionary acceptation 7 of “remaining
undecided”’ or “not yet decided”, and “not terminated” or “remaining
unsettled’’,—or in short ‘still outstanding”, then it is evident that there
is a whole series of legal questions in issue (or in dispute) between South
Africa on the one hand and a number of other States, and that these
questions are, in this sense, outstanding and unresolved, inasmuch as
the view held on one side as to their correct solution differs in tote

16 In consequence of which the Court found itself obliged in practice, and in a
manner virtually unprecedented in previous advisory proceedings, to conduct the
oral hearing as if a litigation were in progress.

7 As given in up-to-date publications such as Chambers Twentieth Century Dic-
tionary and the New Penguin English Dictionary.

301
314 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

from that taken on the other. Would it be possible for instance to find
a more concrete and fundamental issue of this kind than one which
turns on whether the Mandate for SW. Africa has been legally terminated
or is still in existence; whether South Africa is functus officio in SW.
Africa or is still entitled to administer that territory, and whether South
Africa’s continued presence there is ar illegal usurpation or is in the
legitimate exercise of a constitutional authority? It would surely be dif-
ficult to think of a more sharply controversial situation than one in
which, depending on the answers to be given to these questions, South
Africa is on the one side being called upon to quit the territory, while
she herself asserts her right to remain there,—in which it is maintained
on the one side that the whole matter has been settled by the General
Assembly resolution 2145 of 1966, and on the other that this resolution
was ultra vires and devoid of legal effect, —and therefore settled nothing.
The case in fact falls exactly within the definition of a dispute which,
following my former colleague Judge Morelli, I gave in my separate
opinion in the Northern Cameroons case (I.C.J. Reports 1963, at p. 109),
when I said that the essential requirement was that:

‘“... the one party [or parties] should be making, or should have
made, a complaint, claim or protest about an act, omission or
course of conduct, present or past of the other party, which the
latter refutes, rejects or denies the validity of, either expressly, or
else implicitly by persisting in the acts, omissions or conduct com-
plained of, or by failing to take the action, or make the reparation,
demanded”.

If this does not describe the situation as it has long existed, and now
exists, between the United Nations or many of its member States, and
South Africa, I do not know what does.

28. Nevertheless it may be suggested that these issues, concrete and
unresolved as they are, and hence, in the natural and ordinary sense,
“pending” and “actually pending”’, are not, within the primarily intended
meaning of the words, pending “between two or more States”, because
they lie too much at large between South Africa and either the United
Nations as an entity, or a group of its Members rather than as individual
States. In other circumstances there might be a good deal to be said in
favour of this view. But the Assembly resolution purporting to terminate
the Mandate has led to a situation in which, as it was one of its objects,
this resolution is being made the basis of individual action taken outside
the United Nations by a number of States in their relations with South

302
315 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

Africaover SW. Africa, as described in some detail by Counsel for South
Africa at the preliminary oral hearing held on 27 January 1971 1°.

29. One example must (but will) suffice—namely the situation which
has arisen over the application to South West Africa of the 1965 Mon-
treux International Telecommunication Convention. When becoming
a party to this Convention, South Africa gave notice in proper form
applying it to SW. Africa also. Thereupon a number of States 19 addressed
official communications to the Secretariat of the International Telecom-
munication Union, which were all to the same effect, namely that pre-
cisely by reason of Assembly resolution 2145 purporting to terminate
the Mandate, South Africa no longer had the right to administer or
speak for SW. Africa, and that, in consequence, the application of the
Convention to that territory was invalid and of no effect. The Adminis-
trative Council of the Union then, in May 1967, circularized the member
States with a request for their views on the matter, which was put to
them in the form whether South Africa’s right to represent SW. Africa
“should be withdrawn’. To this South Africa, on 23 May 1967, sent a
full and reasoned reply affirming its continuing right to represent SW.
Africa. Nevertheless at the next session of the Union a majority voted
in favour of the “‘withdrawal’’. There now in consequence exists a clear-
cut and concrete dispute, not only between South Africa and a majority
of the members of the Union as such, but also individually between
South Africa and those specific members who initiated and raised the
issue in the first place. The subject-matter of this dispute is whether or
net the 1965 Convention is or is not applicable to SW. Africa;—and
this dispute, or legal question (to use the language of Rule 83), not only
is actually pending between South Africa and those States, and continues
so to be, but also constituted one of the alleged possible “‘legal conse-
quences” of the purported termination of the Mandate which the Court
might have to consider in the present proceedings.

*
* *

30. For these reasons, were it necessary to hold (as in my view it is
not) that the Court had no residual power outside Rule 83 to allow the
appointment of a South African judge ad hoc, 1 should take the view

18 Typescript of verbatim record, C.R. (H.C.) 71/1 (Rev.), pp. 19-28.

19 These were, in the order named in the record (see preceding note), the Federal
Republic of Cameroon, Yugoslavia, Tanzania, United Arab Republic, Soviet Union,
Ukrainian S.S.R., Byelorussian S.S.R. and Poland.

303
316 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

that the conditions specified in the Rule were fully satisfied and that it
was applicable so as to oblige the Court to grant the request, as justice
and equity in any event called for, in the exercise of its undoubted dis-
cretionary power. In fact, if ever there was a case for allowing the appoint-
ment of a judge ad hoc in advisory proceedings, that case was this one.

*
* *

31. On the basis of the foregoing views two somewhat serious con-
sequences would ensue. The first is that, in refusing to allow the appoint-
ment of a judge ad hoc, the Court in effect decided that the proceedings
did not involve any dispute, and thus prejudged the substance of a
number of issues raised by South Africa which turned on the existence
or otherwise of a dispute,—although no argument had yet been heard
on these issues, nor was until after the Order embodying the Court’s
decision on the matter had been issued. This created a situation in which,
in most national legal systems, the case would, on appeal, have been
sent back for a re-trial. Similarly the Court virtually precluded itself
from going into any question of fact; for disputed issues of fact are
difficult to deal with except on the basis of a contentious procedure
involving recognition of the existence of a dispute. This again was in
advance of having heard the South African argument on the question
of the admission of further factual evidence,—although the Court was,
from the start, under written notice of the South African view that such
further evidence was relevant and important. These views are not affected
by the fact that, as the Opinion of the Court correctly observes, a decision
on the question of a judge ad hoc, being a matter of the composition
of the Court, had to be taken in advance of everything else,—although
this situation may well point to a somewhat serious flaw in the present
Rules. It cannot however affect the fact that, having rejected the request
for the appointment of a judge ad hoc—and on the very ground that
there was no dispute or legal question pending (for if the Court had
thought there was, Rule 83 would have obliged it to grant the request})—
the Court was thenceforward precluded in practice, in connexion with
anything arising later in the case, from coming to a different conclusion
as to the existence of a dispute or legal question pending. Had the Court,
without prejudging these matters, simply exercised its discretion in the
sense of allowing the appointment (as in my view it should in any case
have done), no difficulty would have arisen. But it should at least, and
at that stage, have heard full argument on the question, in the course
of ordinary public hearings.

32. Secondly, the failure to allow the appointment of a judge ad hoc,
coupled with the views expressed by my colleague Judge Gros, which
I share, concerning the third of the three Orders of the Court referred

304
317 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

to in paragraph 18 of this Annex, arouses in me a number of misgivings,
as to which it will suffice here to say that I associate myself entirely
with what is stated at the end of paragraph 17 of Judge Gros’ Opinion.

(Initialled) G.F.

305
318 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

SYNOPTICAL TABLE

MAIN SECTIONS

Paragraphs

PART I: Introductory Considerations 1-10

PART II: Substance . . . . . . . .. 11-123
SECTION A: Non-subrogation of the United Nations to

the powers of the League of Nations in
respect of Mandates .

SECTION B: In any case the powers of the League did not
include any power of unilateral revocation

SECTION C: Charter limitations on the competence and
powers of the Principal United Nations
Organs.

SECTION D: “The legal consequences for States”

POSTSCRIPTUM: Other consequences .

ANNEX: Preliminary and Incidental Matters.

DETAILS

PART I: Introductory considerations .

1. The real issues in the case . .
2. Arrangement, and statement of principal ‘conclusions

PART II: Substance

SECTION A: Non-subrogation of the United Nations to the
powers of the League of Nations in respect of
Mandates .

1. United Nations not the successor in law of the League—
Possible methods of succession: by arrangement, by
implication, by consent (novation). . . . . . . .

2. Absence of any automatic succession by implication

(i) The supervisory function as the corollary of the
obligation to report . .............,

306

11-64

65-89

90-116
117-124
125

1-32

1-10

1-9
10

11-125
11-64

11-13

14-19
319 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)
Paragraphs

(ii) Distinction between the reporting obligation in se
and the right to claim performance of it . . . . . 15

(iii) Reporting obligation capable of implementation
otherwise than by reporting to an organ of the
United Nations. . . . . . . . . .. pee 16

(iv) No automatic conversion of the reporting obligation
into a duty owed to the Assembly of the United
Nations, a new and different entity—Statement of

differences . . . . . . 23. . . . . . . .. 17-18

(v) Conclusion as to implied succession. . . . . . . 19

3. Arguments in opposition to this conclusion . . . . . 20-34

(a) The Court’s Opinion of 11 July 1950 . . . . . . 21-22
(b) Question of implications said to be derivable from

the Charter. . 2. . . . . . . . . . . . . . . 23-32

(i) In general . . . . . . . . . . . . . . . . 23

(ii) Article 10 . . . . . . . . . . . . . . . . 24-25

(iii) Article 80 . . . . . . . . . . . . . . . . 26-32

(c) The ‘organized world community” argument. . . 33-34
4. Political rejection in the United Nations (1945-1946) of

any continuity with the League of Nations. . . . . . 35-50

(a) In general and in principle . . . . . . . . . . . 35-38

(i) Attitude toward the League. . . . . . . . . 35-36

(ii) Assembly resolution XIV of 12 February 1946 37-38

{b) In particular as regards mandates . . . . . . . . 39-44
(i) Settled policy of preference for, and reliance on,

the trusteeship system . . . . . . . . . .. 39-40
(ii) The final League resolution on mandates

(18 April 1946) . . . . . . . . . . . . . . 41-44

The “Chinese” draft. . . . . . . . . . . 43(a)

The reference to Chapter XI of the Charter 43/b)

(c) Reasons for the United Nations attitude on man-
dates—its significance... . . . . . . . . . . 45-46
(d) Conclusion as to the legal effects of this attitude . 47-50

5. The issue of consent—No recognition by the Mandatory
of any accountability to the United Nations . . . . . 51-64

307
320 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

Paragraphs
(a) General principles. . . . . . . . . . . . . .. 51-53
(i) Absence of any basis of consensus. . . . . . 51
(ii) A novation was involved . . . . . . . . . . 52
(ii) Legal effect of “Statements of Intention”. . . 53
(b) Particular episodes . . . . . . . . . . . . .. 54-62
(i) The final League of Nations resolution of
11 April 1946. .......0.0...020. 54-55
(ii) The question of the incorporation of SW. Africa
as part of South Africa itself . . . . . . . . 56-58
(iii) The Mandatory’s offer to render reports under
Article 73 (e) of the Charter . . . . . . .. 59-60
(c) Conclusions as to consent . . . . . . . . . . . 61-63

6. General conclusion on Section A. No supervisory
function ever became vested in the United Nations . . 64

SECTION B: In any case the powers of the League did not
include any power of unilateral revocation. . . 65-89

1. The United Nations could not exercise any other or
greater powers than had been possessed by the League 65-66

2. The League had no power of unilateral revocation of a
mandate, either express orimplied . . . . . . . .. 67-85

(a) Presumption against the existence of such a power 67-72
(b) Positive contra-indications:—(1} based on the terms
of the relevant instruments and received principles

of interpretation. . . . . . . . . . . . . , . . 73-84

(i) Essentially non-peremptory character of the
mandates system . . . . . . . . . . . . . 73

(ii) Limited scope of the supervisory function as
exercised by the League Council. . . . . . . 74-78

(iti) The League’s voting rule of unanimity including
the vote of the mandatory ......... 79-80

(iv) Contemporaneous consideration and rejection
of notion of revocability . . . . . . . . .. 81-82

(v) The administration as an “integral portion”
clause of the mandate ........... 83-84

{c) Positive contra-indications:—(2) based on the
circumstances prevailing when the mandates system

was established . . . . . . . . . . . . . . . . 85

3. General conclusion on Section B. The mandates were
not intended to be unilaterally revocable. . . . . . . 86-89
Test of this conclusion . . . . . . . . . . . .. 87

308
321 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)
Paragraphs

SECTION C: Charter limitations on the competence and
powers of the Principal United Nations Organs 90-116

1. Inthe case of the Assembly . . . . . . . . . . . . 91-107
(i) Absence in principle of executive powers—Non-
binding and purely recommendatory character of
its resolutions . . . . . . . . . . . . . . . . 92-96
(ii) Powers acquired ab extra or aliunde only exercisable
within the limits of the Assembly’s Charter com-

petence . . . . . ee . . . . . 97-103
(iii) Factors confirming these conclusions. . . . . . . 104-106
The Klaestad-Lauterpacht views in the Voting
Procedure case . . . . . . . . . . . . . . . 104-105
The Court’s answer to question (c) in the 1950
advisory proceedings. ........ ou 106

(iv) Conclusion as to the powers of the Assembly—It
cannot in the field of mandates do more than’make

recommendations—It has no competence to revoke 107

2. In the case of the Security Council . . . . . . . . . 108-116
(i) Consequential character of the Security Council’s

resolutions in the present case . . . . . . . .. 108

(ii) The Security Council does not possess any other or
greater powers than the Assembly in the field of
mandates as such . . . . . . . . . . . . . . . 109
(iii) No competence to exercise greater powers in the
guise of peace-keeping, unless there is a genuine
threat to peace and security. . . . . . . . . . . 110-111

(iv) Proper scope of the Security Council’s peace-
keeping functions under the Charter —Effect of
Articles 24 and 25. . . . . . . . . . . . . . . 112-114

(v) The Security Council cannot, even for peace-
keeping purposes, effect changes in territorial
sovereignty or rights of territorial administration 115-116

SECTION D: “The legal consequences for States”... .. 117-124
1. In general . . . . . . . . . . . . nouer ee 117
2. For South Africa. . . . . . . . . . . . . . . . . 118-121
3. For other States . . . . . Peu ee ue se 122-124

POSTSCRIPTUM: Other consequences . . . . . . . . . . . 125

309
322 NAMIBIA (S.W. AFRICA) (DISS. OP. FITZMAURICE)

Paragraphs
ANNEX: Preliminary and incidental matters. ........ 1-32
1. Incompetence of the United Nations Assembly to act as a
courtoflaw.. 2... 1... 4... 0... 1-8
2. The Court’s right to examine the assumptions underlying
any Request for an Advisory Opinion. ........ 9-12
3. Should the Court have refused to comply with the Request
in the present case? . . . . . . . . . . . . . . . .. 13-16
4, The question of the appointment of a South African judge
adhoc. ............., 4 4. 4. 4. . .. 17-32
(a) The relevant provisions of the Court’s Statute and
Rules . 2. 2. ee ee . . . . 17-25
(b) The question of whether there was a dispute 26-32

310
